[creditfacilitycreditagre001.jpg]
EXECUTION VERSION Credit Agreement [[3502063]] PITNEY BOWES INC. The SUBSIDIARY
BORROWERS Party Hereto _____________________________ CREDIT AGREEMENT
$1,000,000,000 Dated as of January 6, 2015 ______________________________
JPMORGAN CHASE BANK, N.A., as Administrative Agent ___________________________
J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC., HSBC BANK USA, NATIONAL
ASSOCIATION and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint
Lead Arrangers and Joint Bookrunners THE ROYAL BANK OF SCOTLAND PLC, as
Syndication Agent ___________________________ BANK OF AMERICA, N.A. HSBC BANK
USA, NATIONAL ASSOCIATION, MORGAN STANLEY MUFG LOAN PARTNERS, LLC and GOLDMAN
SACHS BANK USA as Documentation Agents



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre002.jpg]
[[3502063]] (i) TABLE OF CONTENTS This Table of Contents is not part of the
Agreement to which it is attached but is inserted for convenience of reference
only. Page Section 1. Definitions and Accounting Matters
..................................................................1 1.01.
Certain Defined Terms
...................................................................................1
1.02. Terms Generally
...........................................................................................24
1.03. Accounting Terms and Determinations
.......................................................24 1.04. Classes and
Types of Loans
.........................................................................25
1.05. Currencies; Currency Equivalents
...............................................................25 Section 2.
Commitments, Loans, Notes and Prepayments
...............................................26 2.01. Syndicated Loans
.........................................................................................26
2.02. Borrowings of Syndicated Loans
.................................................................27 2.03.
Competitive Bid Option
...............................................................................27
2.04. Changes of Commitments
............................................................................31
2.05. Certain Fees
.................................................................................................31
2.06. Lending Offices
...........................................................................................32
2.07. Several Obligations; Remedies Independent
...............................................32 2.08. Evidence of Debt
..........................................................................................32
2.09. Optional Prepayments and Conversions or Continuations of Loans
...........33 2.10. Increase in Commitments
............................................................................34
2.11. Letters of Credit
...........................................................................................35
2.12. Mandatory Prepayments in respect of Currency Fluctuations
.....................39 2.13. Defaulting
Lenders.......................................................................................40
2.14. Extension of Commitments
..........................................................................42
Section 3. Payments of Principal and Interest
..................................................................43 3.01.
Repayment of Loans
....................................................................................43
3.02. Interest
..........................................................................................................43
Section 4. Payments; Pro Rata Treatment; Computations; Etc
.........................................44 4.01. Payments
......................................................................................................44
4.02. Pro Rata Treatment
......................................................................................46
4.03. Computations
...............................................................................................47
4.04. Minimum Amounts
......................................................................................47
4.05. Certain
Notices.............................................................................................47
4.06. Non-Receipt of Funds by the Administrative Agent
...................................48 4.07. Sharing of Payments, Etc
.............................................................................49
Section 5. Yield Protection, Etc
........................................................................................50
5.01. Additional
Costs...........................................................................................50
5.02. Limitation on Types of Loans
......................................................................53



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre003.jpg]
[[3502063]] (ii) 5.03. Illegality
.......................................................................................................53
5.04. Compensation
..............................................................................................54
5.05. Taxes
............................................................................................................54
5.06. Replacement of Banks
.................................................................................58
5.07. Additional Costs in Respect of Letters of Credit
.........................................59 Section 6. Conditions Precedent
.......................................................................................60
6.01. Initial Loans
.................................................................................................60
6.02. Initial and Subsequent Loans
.......................................................................61
Section 7. Representations and Warranties
.......................................................................62 7.01.
Corporate Existence
.....................................................................................62
7.02. Financial Condition
......................................................................................62
7.03. Litigation
......................................................................................................63
7.04. No Breach
....................................................................................................63
7.05. Action
...........................................................................................................63
7.06. Approvals
.....................................................................................................63
7.07. ERISA
..........................................................................................................63
7.08. Taxes
............................................................................................................64
7.09. Investment Company Act
............................................................................64
7.10. Environmental Matters
.................................................................................64
7.11. Use of Credit
................................................................................................64
7.12. Representations and Warranties of Subsidiary Borrowers
..........................64 7.13. Anti-Corruption Laws and
Sanctions...........................................................65 Section
8. Covenants of the Company
..............................................................................66
8.01. Financial Statements, Etc
.............................................................................66
8.02. Existence, Etc
...............................................................................................67
8.03. Prohibition of Fundamental Changes
...........................................................68 8.04. Limitation
on Liens
......................................................................................68
8.05. Use of
Proceeds............................................................................................70
8.06. Lines of Business
.........................................................................................71
8.07. Financial Covenant
......................................................................................71
Section 9. Events of Default
.............................................................................................71
Section 10. The Administrative
Agent..............................................................................74
10.01. Appointment, Powers and Immunities
.......................................................74 10.02. Reliance by
Administrative Agent
.............................................................75 10.03. Defaults
......................................................................................................75
10.04. Rights as a
Bank.........................................................................................75
10.05. Indemnification
..........................................................................................76
10.06. Non-Reliance on Administrative Agent and Other Banks
.........................76 10.07. Failure to Act
.............................................................................................76
10.08. Resignation or Removal of Administrative Agent
....................................76 10.09. Other Agents
..............................................................................................77



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre004.jpg]
[[3502063]] (iii) Section 11. Miscellaneous
................................................................................................77
11.01. Waiver
........................................................................................................77
11.02. Notices
.......................................................................................................77
11.03. Expenses, Etc
.............................................................................................79
11.04. Amendments, Etc
.......................................................................................80
11.05. Successors and
Assigns..............................................................................81
11.06. Assignments and Participations
.................................................................81 11.07.
Survival
......................................................................................................85
11.08. Captions
.....................................................................................................85
11.09. Counterparts; Integration; Effectiveness
....................................................85 11.10. Governing Law;
Submission to Jurisdiction; Service of Process ..............86 11.11. Waiver of
Jury Trial
...................................................................................86
11.12. Confidentiality
...........................................................................................86
11.13. Designation of Subsidiary Borrowers
........................................................87 11.14. Judgment
Currency
....................................................................................90
11.15. USA PATRIOT Act
...................................................................................90
11.16. Appointment of Company as Agent
..........................................................90 11.17. No Advisory
or Fiduciary Relationships ...................................................91
Section 12. Guarantee
.......................................................................................................92
12.01. Guarantee
...................................................................................................92
12.02. Obligations Unconditional
.........................................................................92
12.03. Reinstatement
.............................................................................................93
12.04. Subrogation
................................................................................................93
12.05. Remedies
....................................................................................................93
12.06. Continuing Guarantee
................................................................................93



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre005.jpg]
[[3502063]] (iv) ANNEX 1 Commitments ANNEX 1A Existing Letters of Credit
SCHEDULE 8.05 Existing Liens EXHIBIT A-1 - Form of Syndicated Note EXHIBIT A-2 -
Form of Money Market Note EXHIBIT B-1 - Form of Opinion of Internal Counsel for
the Borrowers EXHIBIT B-2 - Form of Opinion of External Counsel for the
Borrowers EXHIBIT C - Form of Money Market Quote Request EXHIBIT D - Form of
Money Market Quote EXHIBIT E - Form of Assignment and Assumption EXHIBIT F -
Form of Subsidiary Borrower Designation EXHIBIT G - Form of Subsidiary Borrower
Termination Notice EXHIBIT H - Form of Compliance Certificate EXHIBIT I-1 - Form
of U.S. Tax Certificate for Foreign Banks that are not Partnerships for U.S.
Federal Income Tax Purposes EXHIBIT I-2 - Form of U.S. Tax Certificate for
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes EXHIBIT I-3 - Form of U.S. Tax Certificate for Foreign Participants
that are Partnerships for U.S. Federal Income Tax Purposes EXHIBIT I-4 - Form of
U.S. Tax Certificate for Foreign Banks that are Partnerships for U.S. Federal
Income Tax Purposes



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre006.jpg]
Credit Agreement [[3502063]] CREDIT AGREEMENT dated as of January 6, 2015 among
PITNEY BOWES INC., a corporation duly organized and validly existing under the
laws of the State of Delaware (the “Company”); each SUBSIDIARY BORROWER party
hereto (or that shall become party hereto from time to time pursuant to Section
11.13 hereof); the BANKS (as hereinafter defined) party hereto; and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”). The
parties hereto agree as follows: Section 1. Definitions and Accounting Matters.
1.01. Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa): “Absolute Rate” shall have the meaning assigned
to such term in Section 2.03(c)(ii)(D) hereof. “Absolute Rate Auction” shall
mean a solicitation of Money Market Quotes setting forth Absolute Rates pursuant
to Section 2.03 hereof. “Absolute Rate Loans” shall mean Money Market Loans, the
interest rates on which are determined on the basis of Absolute Rates pursuant
to an Absolute Rate Auction. “Additional Bank” shall have the meaning assigned
to such term in Section 2.10(a) hereof. “Additional Costs” shall have the
meaning assigned to such term in Section 5.01 hereof. “Adjusted Consolidated
EBITDA” shall mean, for any period, the Consolidated EBITDA for such period
minus the Applicable Finance Interest Expense Amount for such period.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement. “Administrative Agent’s Account” shall mean, for
each Currency, an account in respect of such Currency designated by the
Administrative Agent in a notice to the Company and the Banks. “Administrative
Questionnaire” shall mean an Administrative Questionnaire in the form supplied
by the Administrative Agent. “Advance Date” shall have the meaning assigned to
such term in Section 4.06 hereof. “Affected Bank” shall have the meaning
assigned to such term in Section 5.06 hereof.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre007.jpg]
- 2 - Credit Agreement [[3502063]] “Affiliate” shall mean, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agent Parties” shall have the meaning assigned such
term in Section 11.02(d) hereof. “Agreed Foreign Currency” shall mean, at any
time, any of Pounds Sterling, euros and, with the agreement of each
Multicurrency Bank and the Company, any other Foreign Currency, so long as, in
respect of any such specified Currency or other Foreign Currency, at such time
(a) such Currency is dealt with in the London interbank deposit market, (b) such
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no authorization of any Governmental Authority
in the country of issue of such Currency (including, in the case of the euro,
any authorization by the European Central Bank) is required to permit use of
such Currency by any Multicurrency Bank for making any Loan hereunder and/or to
permit any Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect. “Agreement” shall mean this Credit Agreement, dated as of
January 6, 2015, by and among the Company, each Subsidiary Borrower party hereto
(or that shall become party hereto from time to time pursuant to Section 11.13
hereof), the Banks and the Administrative Agent, as such agreement may be
amended, amended and restated, restated, supplemented or otherwise modified from
time to time. “Anti-Corruption Laws” shall mean all laws, rules, and regulations
of any jurisdiction applicable to the Company or its Subsidiaries from time to
time concerning or relating to bribery or corruption. “Applicable Dollar
Percentage” shall mean, with respect to any Dollar Bank, the percentage of the
total Dollar Commitments represented by such Dollar Bank’s Dollar Commitment;
provided that in the case of Section 2.13 hereof when a Defaulting Lender shall
exist, “Applicable Dollar Percentage” shall mean the percentage of the total
Dollar Commitments (disregarding any Defaulting Lender’s Dollar Commitment)
represented by such Dollar Bank’s Dollar Commitment. If the Dollar Commitments
have terminated or expired, the Applicable Dollar Percentages shall be
determined based upon the Dollar Commitments most recently in effect, giving
effect to any assignments and to any Dollar Bank’s status as a Defaulting Lender
at the time of determination. “Applicable Finance Interest Expense Amount” shall
mean, for any period, the amount of financing interest expense for such period
(as shown on the consolidated statement of income of the Company for such
period), multiplied by 1.75. “Applicable Lending Office” shall mean, for each
Bank and for each Type and Currency of Loan, the “Lending Office” of such Bank
(or of an Affiliate or branch of such Bank) designated for such Type and
Currency of Loan in such Bank’s Administrative Questionnaire or such other
office of such Bank (or of an Affiliate or branch of such Bank) as such Bank may
from time to time specify to the Administrative Agent and the Company as the
office by which its Loans of such Type and Currency are to be made and
maintained.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre008.jpg]
- 3 - Credit Agreement [[3502063]] “Applicable Multicurrency Percentage” shall
mean, with respect to any Multicurrency Bank, the percentage of the total
Multicurrency Commitments represented by such Multicurrency Bank’s Multicurrency
Commitment; provided that in the case of Section 2.13 hereof when a Defaulting
Lender shall exist, “Applicable Multicurrency Percentage” shall mean the
percentage of the total Multicurrency Commitments (disregarding any Defaulting
Lender’s Multicurrency Commitment) represented by such Multicurrency Bank’s
Multicurrency Commitment. If the Multicurrency Commitments have terminated or
expired, the Applicable Multicurrency Percentages shall be determined based upon
the Multicurrency Commitments most recently in effect, giving effect to any
assignments and to any Multicurrency Bank’s status as a Defaulting Lender at the
time of determination. “Applicable Percentage” shall mean, with respect to any
Bank, the percentage of the Commitments represented by such Bank’s Commitment;
provided that in the case of Section 2.13 hereof when a Defaulting Lender shall
exist, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Bank’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Bank’s status as
a Defaulting Lender at the time of determination. “Applicable Rate” shall mean,
for any day, with respect to any Eurocurrency Loan or any Base Rate Loan or with
respect to the facility fees and letter of credit fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “Base Rate Spread”, “Facility Fee Rate” or “Letter of
Credit Fee Rate”, respectively, based upon the applicable Moody’s Rating and/or
Standard & Poor’s Rating, on such date: Standard & Poor’s/Moody’s Rating (each a
“Category”) Eurocurrency Spread Base Rate Spread Facility Fee Rate Letter of
Credit Fee Rate Category 1 A-/A3 0.90% 0.00% 0.10% 0.90% Category 2 BBB+/Baa1
1.00% 0.00% 0.125% 1.00% Category 3 BBB/Baa2 1.10% 0.10% 0.15% 1.10% Category 4
BBB-/Baa3 1.30% 0.30% 0.20% 1.30% Category 5 lower than BBB- /Baa3 or unrated
1.50% 0.50% 0.25% 1.50% For purposes of the foregoing, (i) if either Moody’s or
Standard & Poor’s shall not have in effect a Moody’s Rating or a Standard &
Poor’s Rating, as the case may be (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre009.jpg]
- 4 - Credit Agreement [[3502063]] based upon the remaining rating, (ii) if the
Moody’s Rating and the Standard & Poor’s Rating shall fall within different
Categories, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more Categories lower than the other, in
which case, the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings, and (iii) if the Moody’s
Rating and the Standard & Poor’s Rating established or deemed to have been
established by Moody’s and Standard & Poor’s, respectively, shall be changed
(other than as a result of a change in the rating system of Moody’s or Standard
& Poor’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or Standard & Poor’s shall change, or if
either such rating agency shall cease to be in the business of providing
corporate debt ratings, the Company and the Banks shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation. “Approved
Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank. “Assignment and
Assumption” shall mean an agreement substantially in the form of Exhibit E
hereto or any other form approved by the Administrative Agent. “Availability
Period” shall mean the period from and including the Effective Date to but not
including the Commitment Termination Date. “BofA” shall mean Bank of America,
N.A., and its successors. “Bankruptcy Code” shall mean the United States
Bankruptcy Code of 1978, as amended from time to time. “Bankruptcy Laws” shall
mean the Bankruptcy Code and any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts. “Banks” shall
mean, collectively, the Dollar Banks and the Multicurrency Banks. “Base Rate”
shall mean, for any day, a rate per annum equal to the highest of (a) the
Federal Funds Rate for such day plus 0.50%, (b) the Prime Rate for such day and
(c) the Eurocurrency Rate for the offering of Dollar deposits for a one month
Interest Period commencing on such day plus 1.00%. For purposes of clause (c) of
the immediately preceding sentence, such Eurocurrency Rate shall be determined
by the Administrative Agent based upon rates appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for dollar
deposits in the London interbank market (or, in the event such rate does not
appear on such page of the Reuters screen, on any successor or substitute page
on such screen that displays such rate, or, if there is no such page, on the
appropriate page of such other



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre010.jpg]
- 5 - Credit Agreement [[3502063]] information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month. Any change in the Base Rate
due to a change in the Federal Funds Rate, the Prime Rate or such Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Federal Funds Rate, the Prime Rate or such Eurocurrency Rate, as the case
may be. “Base Rate Loans” shall mean Syndicated Loans that bear interest at
rates based upon the Base Rate. “Borrower” shall mean any of the Company and the
Subsidiary Borrowers, as the context may require, and “Borrowers” shall mean all
of the foregoing. “Business Day” shall mean any day (a) on which commercial
banks are not authorized or required to close in New York City, (b) if such day
relates to the giving of notices or quotes in connection with a LIBOR Auction or
to a borrowing of, a payment or prepayment of principal of or interest on, or a
Conversion of or into, or an Interest Period for, a Eurocurrency Loan or a LIBOR
Market Loan or a notice by any Borrower with respect to any such borrowing,
payment, prepayment, Conversion or Interest Period, that is also a day on which
dealings in deposits denominated in the Currency of such borrowing are carried
out in the London interbank market and (c) if such day relates to a borrowing
of, a payment or prepayment of principal of or interest on, or an Interest
Period for, a Eurocurrency Loan denominated in any Foreign Currency, or a notice
by any Borrower with respect to any such borrowing, payment, prepayment, or
Interest Period, that is also a day on which commercial banks and the London
foreign exchange market settle payments in the Principal Financial Center for
such Foreign Currency. “Capital Lease Obligations” shall mean, for any Person,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP. “Captive Finance Debt” shall mean,
as at any date of determination, the average of the aggregate gross finance
receivables of the Company and its Subsidiaries as at the end of the five most
recently completed consecutive fiscal quarters ending on or prior to such date,
as shown on the consolidated balance sheets of the Company as at the end of such
fiscal quarter or the relevant fiscal year (as applicable), multiplied by a
fraction the numerator of which is ten and the denominator of which is eleven.
“Class”, when used in reference to any Loan, refers to whether Syndicated Loans
are issued under the Dollar Commitments or the Multicurrency Commitments or
whether such Loans are Money Market Loans; when used in reference to any Bank,
refers to whether such Bank is a Dollar Bank or a Multicurrency Bank; and, when
used in reference to any Commitment, refers to whether such Commitment is a
Dollar Commitment or Multicurrency Commitment. The “Class” of a Letter of Credit
refers to whether such Letter of Credit is issued under the Dollar Commitments
or the Multicurrency Commitments.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre011.jpg]
- 6 - Credit Agreement [[3502063]] “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time. “Commitments” shall mean, collectively,
the Dollar Commitments and the Multicurrency Commitments. “Commitment Increase
Date” shall have the meaning assigned to such term in Section 2.10(b) hereof.
“Commitment Termination Date” shall mean January 6, 2020, as the same may be
extended pursuant to, and subject to the terms and conditions of, Section 2.14;
provided that if such date is not a Business Day, the Commitment Termination
Date shall be the immediately preceding Business Day. “Company” shall have the
meaning assigned to such term in the preamble to this Agreement. “Company
Materials” shall have the meaning assigned such term in Section 11.02(d) hereof.
“Compliance Certificate” shall mean a Compliance Certificate substantially in
the form of Exhibit H or any other form approved by the Administrative Agent.
“Consenting Bank” shall have the meaning assigned to such term in Section 2.14
hereof. “Consolidated EBITDA” shall mean, for any period, an amount determined
for the Company and its Subsidiaries on a consolidated basis equal to
Consolidated Net Income for such period plus (a) without duplication and to the
extent deducted in determining Consolidated Net Income for such period, the sum
of (i) interest expense (excluding financing interest expense), (ii)
depreciation expense, (iii) amortization expense, (iv) non-cash stock-option
based and other equity-based compensation expenses, (v) other non-cash
extraordinary, unusual or non-recurring charges, expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and non-cash restructuring charges, but
excluding any such non-cash charge to the extent that it represents an accrual
or reserve for potential cash charge in any future period or amortization of a
prepaid cash charge that was paid in a prior period) and (vi) cash restructuring
charges (not exceeding $450,000,000 in the aggregate after December 31, 2014),
and minus (b) without duplication and to the extent included in determining
Consolidated Net Income for such period, the sum of (i) interest income
(excluding financing interest income) and (ii) non-cash extraordinary, unusual
or non-recurring income or gains increasing Consolidated Net Income for such
period (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business, but excluding any such
non-cash gain to the extent it represents the reversal of an accrual or reserve
for potential cash gain in any prior period); provided that, for purposes of
calculating Consolidated EBITDA of the Company and its Subsidiaries for any
period, (A) the Consolidated EBITDA of any Person or Properties constituting a
division or line of business of any business entity,



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre012.jpg]
- 7 - Credit Agreement [[3502063]] division or line of business, in each case,
acquired by the Company or any of its Subsidiaries that, together with any other
such acquisitions during such period, involves the payment of consideration by
the Company and its Subsidiaries in excess of $25,000,000 in the aggregate
during such period shall be included on a pro forma basis for such period (but
assuming the consummation of such acquisition occurred on the first day of such
period) and (B) the Consolidated EBITDA of any Person or Properties constituting
a division or line of business of any business entity, division or line of
business, in each case, sold, assigned, transferred or otherwise disposed of by
the Company or any of its Subsidiaries that, together with any other such
dispositions during such period, yields gross proceeds to the Company and its
Subsidiaries in excess of $25,000,000 in the aggregate during such period shall
be excluded for such period (assuming the consummation of such disposition
occurred on the first day of such period). “Consolidated Net Income” shall mean,
for any period, the consolidated income (or loss) from continuing operations
before income taxes of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Company) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary. “Consolidated Net Tangible Assets” shall have the meaning
assigned to such term in Section 8.04 hereof. “Continuation” and “Continued”
shall refer to the continuation pursuant to Section 2.09 hereof of a
Eurocurrency Loan of a Class denominated in one Currency as a Eurocurrency Loan
of such Class denominated in the same Currency from one Interest Period to the
next Interest Period for such Loan. “Control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Conversion” and “Converted” shall refer to a
conversion pursuant to Section 2.09 hereof of one Type of Syndicated Loan of a
Class denominated in Dollars into another Type of Syndicated Loan of such Class
denominated in Dollars, which may be accompanied by the transfer by a Bank (at
its sole discretion) of a Loan from one Applicable Lending Office to another.
“Credit Exposure” shall mean, with respect to any Bank at any time, the sum of
the outstanding principal amount of such Bank’s Dollar Credit Exposure and
Multicurrency Credit Exposure at such time.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre013.jpg]
- 8 - Credit Agreement [[3502063]] “Currency” shall mean the lawful currency of
any country. “Debtor Relief Laws” means the Bankruptcy Code of the United States
of America, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect. “Declining Bank”
shall have the meaning assigned to such term in Section 2.14 hereof. “Default”
shall mean an Event of Default or an event that with notice or lapse of time or
both would become an Event of Default. “Defaulting Lender” shall mean any Bank
that has (a) failed, within two Business Days of the date required to be funded
or paid, to fund any portion of its Loans or participations in Letters of Credit
or to pay over to the Administrative Agent, any Issuing Bank or any Bank (each a
“Credit Party”) any other amount required to be paid by it hereunder, unless, in
respect of the funding of any Loan, such Bank notifies the Administrative Agent
and the Company in writing that such failure is the result of such Bank’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to such funding has not been
satisfied, (b) notified the Company or any Credit Party in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) failed, within two Business Days after written request by the
Administrative Agent or any Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Bank
shall cease to be a Defaulting Lender under this clause (c) upon such party’s
receipt of such confirmation in form and substance reasonably satisfactory to it
and the Administrative Agent, or (d) become or is, or has a direct or indirect
parent company that has become or is (i) insolvent or (ii) become the subject of
a proceeding under any Debtor Relief Law, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it (including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity), or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Bank shall not qualify as a
“Defaulting Lender” solely by virtue of the acquisition or maintenance of an
ownership interest in such Bank or any Person controlling such Bank, or the
exercise of control over such Bank or any Person controlling such Bank, by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Bank or Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank or Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Bank or Person. Any



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre014.jpg]
- 9 - Credit Agreement [[3502063]] determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company, each Issuing Bank and each Bank.
“Dollar Bank” shall mean the Persons listed on Annex 1 hereto as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption or other instrument that provides for it to
assume a Dollar Commitment or to acquire Dollar Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. “Dollar Commitment” shall mean, with respect to each Dollar Bank,
the commitment of such Dollar Bank to make Syndicated Loans, and to acquire
participations in Letters of Credit, denominated in Dollars hereunder, expressed
as an amount representing the maximum aggregate amount of such Bank’s Dollar
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.04 hereof, (b) increased from time to time pursuant
to Section 2.10 hereof and (c) reduced or increased from time to time pursuant
to assignments by or to such Bank pursuant to Section 11.06 hereof. The initial
amount of each Bank’s Dollar Commitment is set forth on Annex 1 hereto, or in
the Assignment and Assumption or other instrument pursuant to which such Dollar
Bank shall have assumed its Dollar Commitment, as applicable. As of the
Effective Date, the aggregate amount of the Dollar Banks’ Dollar Commitments is
zero. “Dollar Credit Exposure” shall mean, with respect to any Dollar Bank at
any time, the sum of the outstanding principal amount of such Dollar Bank’s
Syndicated Loans and its LC Exposure at such time made or incurred under the
Dollar Commitments. “Dollar Equivalent” shall mean, with respect any Syndicated
Loan denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase the amount of the Foreign Currency of such Syndicated Loan
on the date two Business Days prior to the first day of the then current
Interest Period for such Syndicated Loan (or, in the case of any determination
made under Section 2.12 hereof or redenomination under the last sentence of
Section 4.01(a) hereof, on the date of determination or redenomination therein
referred to), based upon the spot selling rate at which the Administrative Agent
offers to sell such Foreign Currency for Dollars in the London foreign exchange
market at approximately 11:00 a.m., London time, for delivery two Business Days
later. “Dollar LC Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued under the
Dollar Commitments at such time plus (b) the aggregate amount of all LC
Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on behalf of any Borrower at such time. The Dollar LC Exposure
of any Bank at any time shall be its Applicable Dollar Percentage of the total
Dollar LC Exposure at such time. “Dollars” and “$” shall mean lawful money of
the United States of America.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre015.jpg]
- 10 - Credit Agreement [[3502063]] “Domestic Subsidiary” shall mean any
Subsidiary of the Company that is organized under the laws of any State of the
United States of America (including the District of Columbia). “Domestic
Subsidiary Borrower” shall mean any Subsidiary Borrower that is a Domestic
Subsidiary. “Effective Date” shall mean the date on which all of the conditions
set forth in Section 6.01 hereof shall have been satisfied or waived by the
Banks. “Environmental Laws” shall mean any and all present and future Federal,
state, local and foreign laws, rules or regulations, and any orders or decrees,
in each case as now or hereafter in effect, relating to the regulation or
protection of human health, safety or the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or toxic or hazardous substances or wastes into the indoor or outdoor
environment, including, without limitation, ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or toxic or
hazardous substances or wastes. “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time. “ERISA Affiliate”
shall mean any corporation or trade or business that is a member of any group of
organizations (i) described in Section 414(b) or (c) of the Code of which the
Company is a member and (ii) solely for purposes of potential liability under
Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the lien
created under Section 302(f) of ERISA and Section 412(n) of the Code, described
in Section 414(m) or (o) of the Code of which the Company is a member. “euro”
shall mean the single currency of Participating Member States of the European
Union. “Eurocurrency Loans” shall mean Syndicated Loans that bear interest at
rates based on rates referred to in the definition of “Eurocurrency Rate” in
this Section 1.01. “Eurocurrency Rate” shall mean, for any Fixed Rate Loan
denominated in any Currency for any Interest Period, a rate per annum determined
by the Administrative Agent to be equal to: (a) the applicable Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Date prior to the
commencement of such Interest Period, for the offering of deposits denominated
in such Currency and for a period comparable to such Interest Period; (b) If no
Screen Rate shall be available for a particular Interest Period (the “Impacted
Interest Period”) but Screen Rates shall be available for the offering of
deposits for maturities both longer and shorter than such Interest Period, then
the Eurocurrency Rate for such Interest Period shall be the Interpolated Rate;
or



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre016.jpg]
- 11 - Credit Agreement [[3502063]] (c) if no Screen Rate is available for such
Currency or Interest Period (or for the offering of deposits for maturities both
longer and shorter than such Interest Period), or if the Screen Rate, in the
reasonable judgment of the Majority Banks (or, with respect to any Loan
denominated in any Foreign Currency, the Majority Multicurrency Banks), shall
cease accurately to reflect the rates applicable to the offering of deposits
denominated in such Currency and for a period comparable to such Interest Period
(as reported by any publicly available source of similar market data selected by
such Majority Banks that, in the reasonable judgment of such Majority Banks,
accurately reflects such rates), the Eurocurrency Rate shall mean, with respect
to any Fixed Rate Loan denominated in such Currency for any Interest Period, the
arithmetic mean, as determined by the Administrative Agent, of the rates per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) quoted by the
Reference Banks at approximately 11:00 a.m. London time (or as soon thereafter
as practicable) two Business Days prior to the first day of the Interest Period
for such Fixed Rate Loan for the offering by such Reference Banks to leading
banks in the London interbank market of deposits in such Currency of such Fixed
Rate Loan and for a period comparable to such Interest Period; provided that (i)
each Reference Bank agrees to use its best efforts to furnish timely information
to the Administrative Agent for purposes of determining the Eurocurrency Rate,
(ii) if any Reference Bank does not furnish such timely information for
determination of the Eurocurrency Rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks and (iii) the Administrative Agent will not disclose to any
party hereto (A) the rates quoted by the individual Reference Banks or (B) if
one or more of the Reference Banks shall not have quoted a rate, the fact that
the Eurocurrency Rate is being determined on the basis of the rates quoted by
fewer than all the Reference Banks. Notwithstanding the foregoing, if the
Eurocurrency Rate, determined as provided above, would otherwise be less than
zero, then the Eurocurrency Rate shall be deemed to be zero for all purposes.
“Events of Default” shall have the meaning assigned to such term in Section 9
hereof. “Excluded Foreign Subsidiary” shall mean any Subsidiary: (a) that is
treated as a corporation for United States federal income Tax purposes that is
organized under the laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia, (b) substantially all
of the assets of which consist, directly or indirectly, of Subsidiaries
described in clause (a) of this definition, (c) that is treated as disregarded
for United States federal income Tax purposes and that owns more than 65% of the
voting stock of a Subsidiary described in clauses (a) or (b) of this definition,
or (d) that is a Subsidiary of an entity described in clauses (a) or (b) of this
definition. “Excluded Taxes” shall mean, with respect to the Administrative
Agent, any Bank, any Issuing Bank or any other recipient of any payment to be
made (a) by or on account of any obligation of the Company or any Subsidiary
Borrower, income or franchise Taxes imposed on (or measured by) its net income
or net profit (however denominated), branch profits and franchise Taxes, in each
case, (i) imposed by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or,



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre017.jpg]
- 12 - Credit Agreement [[3502063]] in the case of any Bank, in which its
applicable lending office is located or (ii) that are Other Connection Taxes; or
(b) in the case of a Bank, (i) any U.S. Federal withholding Tax that is in
effect and would apply to amounts payable with respect to an applicable interest
in a Loan or Commitment to such Bank (or SPC of such Bank) by the Company or any
Domestic Subsidiary at the time such Bank acquires such interest in the Loan or
Commitment or at the time it designates a new lending office for purposes hereof
or transfers to an SPC pursuant to Section 11.06 hereof (other than pursuant to
an assignment request by the Company under Section 5.06 hereof), except to the
extent that such Bank, in the case of a designation of a new lending office (or
its assignor, in the case of an assignment, or the Granting Bank, in the case of
a transfer to an SPC, as the case may be) was entitled, immediately before such
designation (or such assignment or such transfer, as the case may be), to
receive additional amounts with respect to such withholding Tax pursuant to
Section 5.05 hereof, (ii) any withholding Tax that is attributable to such
Bank’s failure or inability to comply with Section 5.05(e) hereof or (iii) any
U.S. Federal withholding Tax imposed by FATCA. “Existing Commitment Termination
Date” shall have the meaning assigned to such term in Section 2.14 hereof.
“Existing Credit Agreement” shall mean the Credit Agreement dated as of April
24, 2012 among the Company, certain lenders and JPMorgan Chase Bank, N.A., as
administrative agent thereunder, as amended and in effect immediately prior to
the effectiveness of this Agreement. “Existing Letters of Credit” shall mean the
letters of credit, if any, issued for the account of the Company under the
Existing Credit Agreement by a Person which is a Bank that are outstanding on
the Effective Date and identified on Annex 1A hereto. “FATCA” shall mean
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any applicable intergovernmental agreements between a
non-U.S. jurisdiction and the United States with respect thereto, any law,
regulations, or other official guidance enacted in a non-U.S. jurisdiction
relating to an intergovernmental agreement related thereto, and any agreements
entered into pursuant to Section 1471(b) of the Code. “Federal Funds Rate” shall
mean, for any day, a fluctuating interest rate per annum equal for such day to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. “Fixed Rate Loans”
shall mean Eurocurrency Loans and LIBOR Market Loans.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre018.jpg]
- 13 - Credit Agreement [[3502063]] “Foreign Bank” shall mean any Bank that is
organized under the laws of a jurisdiction other than the United States of
America. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “Foreign Currency” shall mean, at any time, any Currency
other than Dollars. “Foreign Currency Equivalent” shall mean, with respect to
any amount in Dollars, the amount of any Foreign Currency that could be
purchased with such amount of Dollars using the reciprocal of the foreign
exchange rate(s) specified in the definition of the term “Dollar Equivalent”, as
determined by the Administrative Agent. “Foreign Issuing Bank” shall mean any
Issuing Bank that is organized under the laws of a jurisdiction other than the
United States of America. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction. “Foreign Subsidiary” shall mean any Subsidiary
that is not a Domestic Subsidiary. “Foreign Subsidiary Borrower” shall mean any
Subsidiary Borrower that is a Foreign Subsidiary. “GAAP” shall mean generally
accepted accounting principles applied on a basis consistent with those that, in
accordance with the last sentence of Section 1.03(a) hereof, are to be used in
making the calculations for purposes of determining compliance with this
Agreement. “Governmental Authority” shall mean the government of the United
States of America or any other nation, or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity (including any federal or other
association of or with which any such nation may be a member or associated)
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Granting
Bank” shall have the meaning specified in Section 11.06(b) hereof. “Guarantee”
shall mean a guarantee, an endorsement, a contingent agreement to purchase or to
furnish funds for the payment or maintenance of, or otherwise to be or become
contingently liable under or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre019.jpg]
- 14 - Credit Agreement [[3502063]] “Guaranteed Obligations” shall have the
meaning assigned to such term in Section 12.01 hereof. “HSBC” shall mean HSBC
Bank USA National Association, and its successors. “Impacted Interest Period”
shall have meaning assigned to such term in the definition of “Eurocurrency
Rate”. “Increasing Bank” shall have the meaning assigned to such term in Section
2.10(a) hereof. “Indebtedness” shall mean, for any Person: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person; (e)
Capital Lease Obligations of such Person; and (f) Guarantees by such Person of
Indebtedness of others. “Indemnified Taxes” shall mean (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Borrower under any Loan Document and (b) to the extent
not otherwise described in (a), Other Taxes. “Indemnitee” shall have the meaning
assigned to such term in Section 11.03 hereof. “Index Debt” shall mean senior,
unsecured, long-term indebtedness for borrowed money of the Company that is not
guaranteed by any other Person or subject to any other credit enhancement.
“Interest Period” shall mean: (a) with respect to any Eurocurrency Loan, each
period commencing on the date such Eurocurrency Loan is made or Converted from a
Loan of another Type or (in the event of a Continuation) the last day of the
next preceding Interest Period for such Loan and ending on the numerically
corresponding day in the first, second, third, sixth or, if agreed by all of the
Banks, twelfth calendar month thereafter, or any other period to which all of
the Banks have consented, as the applicable Borrower may select as provided in
Section 4.05 hereof, provided that each Interest Period that commences on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre020.jpg]
- 15 - Credit Agreement [[3502063]] (b) with respect to any Absolute Rate Loan,
the period commencing on the date such Absolute Rate Loan is made and ending on
any Business Day not less than seven and not more than 360 days thereafter, as
the applicable Borrower may select as provided in Section 2.03(b) hereof; (c)
with respect to any LIBOR Market Loan, the period commencing on the date such
LIBOR Market Loan is made and ending on the numerically corresponding day in the
first, second, third, sixth or twelfth calendar month thereafter, as the
applicable Borrower may select as provided in Section 2.03(b) hereof, provided
that each Interest Period that commences on the last Business Day of a calendar
month (or any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and (d) with respect to any Base Rate
Loan, the period commencing on the date such Base Rate Loan is made and ending
on the earlier of the first Quarterly Date thereafter or the Commitment
Termination Date. Notwithstanding the foregoing, (i) if any Interest Period for
any Loan would otherwise end after the Commitment Termination Date, such
Interest Period shall not be available hereunder for such period; (ii) each
Interest Period that would otherwise end on a day that is not a Business Day
shall end on the next succeeding Business Day (or, in the case of an Interest
Period for a Fixed Rate Loan, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and (iii)
no Interest Period for any Loan (other than a Base Rate Loan or an Absolute Rate
Loan) shall have a duration of less than one month and, if the Interest Period
for any Fixed Rate Loan would otherwise be a shorter period, such Loan shall not
be available hereunder for such period, provided that with respect to such
portion of a Loan denominated in a Foreign Currency as shall be scheduled to be
repaid on the Commitment Termination Date occurring within such one month
period, an Interest Period ending on the Commitment Termination Date shall be
permissible. “Interpolated Rate” shall mean, at any time, for any Impacted
Interest Period, the rate per annum (rounded to the same number of decimal
places as the Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period for which a Screen Rate is available that is
shorter than such Impacted Interest Period and (b) the Screen Rate for the
shortest period for which a Screen Rate is available that is longer than the
Impacted Interest Period, in each case at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. “IRS” shall
mean the United States Internal Revenue Service. “Issuing Bank” shall mean (a)
JPMCB, RBS, BofA and HSBC, and (b) each other Bank designated by the Company as
an “Issuing Bank” hereunder that has agreed to such designation and has been
approved as an “Issuing Bank” hereunder by the Administrative Agent (such
approval not to be unreasonably withheld or delayed), each in its capacity as an
issuer of Letters of Credit hereunder, and in each case its successors in such
capacity as provided in Section 2.11(j) hereof, so long as such Person shall
remain an Issuing Bank hereunder. Any



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre021.jpg]
- 16 - Credit Agreement [[3502063]] Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. “JPMCB” shall mean
JPMorgan Chase Bank, N.A., and its successors. “LC Commitment” shall mean (a) as
to JPMCB, $50,000,000 (or such other amount as may be agreed between the Company
and JPMCB from time to time), (b) as to RBS, $50,000,000 (or such other amount
as may be agreed between the Company and RBS from time to time), (c) as to BofA,
$25,000,000 (or such other amount as may be agreed between the Company and BofA
from time to time), (d) as to HSBC, $25,000,000 (or such other amount as may be
agreed between the Company and HSBC from time to time) and (e) as to any other
Issuing Bank, such amount as shall have been agreed upon by such Issuing Bank
and the Company. “LC Disbursement” shall mean a payment made by an Issuing Bank
pursuant to a Letter of Credit. “LC Exposure” shall mean, at any time, the sum
of the Dollar LC Exposure and the Multicurrency LC Exposure. “Letter of Credit”
shall mean any letter of credit denominated in Dollars or in any Agreed Foreign
Currency issued pursuant to this Agreement, including the Existing Letters of
Credit. “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be modified and supplemented and in effect from time to
time. “LIBO Margin” shall have the meaning assigned to such term in Section
2.03(c)(ii)(C) hereof. “LIBOR Auction” shall mean a solicitation of Money Market
Quotes setting forth LIBO Margins based on the Eurocurrency Rate pursuant to
Section 2.03 hereof. “LIBOR Market Loans” shall mean Money Market Loans the
interest rates on which are determined on the basis of Eurocurrency Rates
pursuant to a LIBOR Auction. “Lien” shall mean, with respect to any Property,
any mortgage, lien, pledge, charge, security interest or encumbrance of any kind
in respect of such Property. For purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any Property that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre022.jpg]
- 17 - Credit Agreement [[3502063]] “Loan Documents” shall mean, collectively,
this Agreement, the Notes, the Letter of Credit Documents and the Subsidiary
Borrower Designations, and including (without duplication) the Subsidiary
Borrower Loan Documents. “Loans” shall mean Syndicated Loans and Money Market
Loans. “Local Time” shall mean, with respect to any Loan denominated in or any
payment to be made in any Currency, the local time in the Principal Financial
Center for the Currency in which such Loan is denominated or such payment is to
be made. “Majority Banks” shall mean, at any time, Banks having Credit Exposures
and unused Commitments representing more than 50% of the sum of the aggregate
Credit Exposures of all of the Banks and the unused Commitments at such time.
The Majority Banks of a Class (which shall include the terms “Majority Dollar
Banks” and “Majority Multicurrency Banks”) shall mean Banks having Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the aggregate Credit Exposure of all of the Banks and the unused
Commitments of such Class at such time. Notwithstanding the foregoing, the
Credit Exposures and unused Commitments of any Defaulting Lender shall be
disregarded in determining Majority Banks at any time as provided in Section
2.13(b) hereof. “Margin Stock” shall mean “margin stock” within the meaning of
Regulations U and X. “Material Adverse Effect” shall mean a material adverse
effect on (a) the Property, business, operations, financial condition,
liabilities or capitalization of the Company and its Subsidiaries taken as a
whole, (b) the ability of the Company to perform its obligations hereunder and
under the other Loan Documents, (c) the validity or enforceability of this
Agreement or any of the other Loan Documents, (d) the rights and remedies of the
Banks, the Issuing Banks and the Administrative Agent hereunder and under the
other Loan Documents or (e) the timely payment of the principal of or interest
on the Loans, the LC Disbursements or other amounts payable in connection
therewith. “Money Market Borrowing” shall have the meaning assigned to such term
in Section 2.03(b) hereof. “Money Market Loan Limit” shall have the meaning
assigned to such term in Section 2.03(c)(ii) hereof. “Money Market Loans” shall
mean the loans provided for by Section 2.03 hereof. “Money Market Notes” shall
mean the promissory notes, if any, executed and delivered pursuant to Section
2.08(c) or 2.08(f) hereof and all promissory notes delivered in substitution or
exchange therefor, in each case as the same shall be modified and supplemented
and in effect from time to time. “Money Market Quotation Date” shall have the
meaning specified in Section 2.03(b)(v) hereof.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre023.jpg]
- 18 - Credit Agreement [[3502063]] “Money Market Quote” shall mean an offer in
accordance with Section 2.03(c) hereof by a Bank to make a Money Market Loan
with one single specified interest rate. “Money Market Quote Request” shall have
the meaning assigned to such term in Section 2.03(b) hereof. “Moody’s” shall
mean Moody’s Investors Service, Inc. “Moody’s Rating” shall mean, at any time,
the then current rating by Moody’s of the Index Debt. “Multicurrency Bank” shall
mean the Persons listed on Annex 1 hereto as having Multicurrency Commitments
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption or other instrument that provides for it to assume a
Multicurrency Commitment or to acquire Multicurrency Credit Exposure, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. “Multicurrency Commitment” shall mean, with respect to each
Multicurrency Bank, the commitment of such Multicurrency Bank to make Syndicated
Loans, and to acquire participations in Letters of Credit, denominated in
Dollars and in Agreed Foreign Currencies hereunder, expressed as an amount
representing the maximum aggregate amount of such Bank’s Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.04 hereof, (b) increased from time to time pursuant to
Section 2.10 hereof and (c) reduced or increased from time to time pursuant to
assignments by or to such Bank pursuant to Section 11.06 hereof. The initial
amount of each Bank’s Multicurrency Commitment is set forth on Annex 1 hereto,
or in the Assignment and Assumption or other instrument pursuant to which such
Bank shall have assumed its Multicurrency Commitment, as applicable. As of the
Effective Date, the aggregate amount of the Multicurrency Banks’ Multicurrency
Commitments is $1,000,000,000. “Multicurrency Credit Exposure” shall mean, with
respect to any Multicurrency Bank at any time, the sum of the outstanding
principal amount of such Multicurrency Bank’s Syndicated Loans and its LC
Exposure at such time made or incurred under the Multicurrency Commitments.
“Multicurrency LC Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued under the
Multicurrency Commitments at such time plus (b) the aggregate amount of all LC
Disbursements in respect of such Letters of Credit that have not yet been
reimbursed by or on behalf of any Borrower at such time. The Multicurrency LC
Exposure of any Bank at any time shall be its Applicable Multicurrency
Percentage of the total Multicurrency LC Exposure at such time. “Multiemployer
Plan” shall mean a multiemployer plan defined as such in Section 3(37) of ERISA
to which contributions have been made by the Company or any of its ERISA
Affiliates and that is covered by Title IV of ERISA. “Non-Defaulting Banks”
shall mean any Bank that is not a Defaulting Lender.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre024.jpg]
- 19 - Credit Agreement [[3502063]] “Notes” shall mean, collectively, the
Syndicated Notes and the Money Market Notes. “Other Connection Taxes” shall
mean, with respect to the Administrative Agent, any Bank, any Issuing Bank or
any other recipient of any payment to be made by or on account of any obligation
of the Company or any Subsidiary Borrower, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” shall
mean any and all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under, from the
execution, delivery, performance, registration or enforcement of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.06). “Participant” shall have the meaning
assigned to such term in Section 11.06(c) hereof. “Participant Register” has the
meaning set forth in Section 11.06(c) hereof. “Participating Member State” shall
mean any member state of the European Community that adopts or has adopted the
euro as its lawful currency in accordance with the legislation of the European
Union relating to the European Monetary Union. “Payor” shall have the meaning
assigned to such term in Section 4.06 hereof. “PBGC” shall mean the Pension
Benefit Guaranty Corporation or any entity succeeding to any or all of its
functions under ERISA. “Person” shall mean any individual, corporation, company,
voluntary association, partnership, limited liability company, joint venture,
trust, unincorporated organization or government (or any agency, instrumentality
or political subdivision thereof). “Plan” shall mean an employee benefit or
other plan established or maintained by the Company or any of its ERISA
Affiliates and that is covered by Title IV of ERISA, other than a Multiemployer
Plan. “Platform” shall have the meaning assigned such term in Section 11.02(d)
hereof. “Post-Default Rate” shall mean a rate per annum equal to 2% plus the
Base Rate as in effect from time to time; provided that, with respect to
principal of a Fixed Rate Loan that shall become due (whether at stated
maturity, by acceleration, by optional or mandatory prepayment or otherwise) on
a day other than the last day of the Interest Period therefor, the “Post-Default
Rate” shall be a rate per annum equal to, for the period from and including such



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre025.jpg]
- 20 - Credit Agreement [[3502063]] due date to but excluding the last day of
such Interest Period, 2% plus the interest rate for such Loan as provided in
Section 3.02 hereof and, thereafter, the rate provided for above in this
definition. “Pounds Sterling” shall mean the lawful currency of England. “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMCB as its prime rate in effect at its principal office in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. “Principal
Financial Center” shall mean, in the case any Currency, the principal financial
center where such Currency is cleared and settled, as determined by the
Administrative Agent. “Property” shall mean any right or interest in or to
property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible. “Proposed Bank” shall have the meaning assigned to such
term in Section 5.06 hereof. “Protesting Bank” shall have the meaning assigned
to such term in Section 11.13 hereof. “Quarterly Dates” shall mean the last
Business Day of March, June, September and December in each year, the first of
which shall be the first such day after the Effective Date. “Quotation Date”
shall mean, for any Interest Period, (a) for Dollars or any Agreed Foreign
Currency other than Pounds Sterling, the date two Business Days prior to the
commencement of such Interest Period and (b) for Pounds Sterling, the first day
of such Interest Period, provided that if market practice differs in the
relevant interbank market for any currency, the “Quotation Date” for such
currency shall be determined by the Administrative Agent in accordance with
market practice in the relevant interbank market (and if quotations would
normally be given by leading banks in the relevant interbank market on more than
one date, the “Quotation Date” shall be the last of such days). “RBS” shall mean
The Royal Bank of Scotland plc, and its successors. “Reference Banks” shall mean
JPMCB, The Royal Bank of Scotland plc and any other Bank (if any) selected by
the Company for this purpose (with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and such other Bank) (or their
respective Applicable Lending Offices, as the case may be). “Register” has the
meaning set forth in Section 11.06(b) hereof. “Regulations D, U and X” shall
mean, respectively, Regulations D, U and X of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be modified and
supplemented and in effect from time to time.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre026.jpg]
- 21 - Credit Agreement [[3502063]] “Regulatory Change” shall mean the
occurrence, after the date of this Agreement or (with respect to any Bank) such
later date on which such Bank becomes a party to this Agreement, of: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued. “Replacement Bank” shall have the meaning
assigned to such term in Section 2.14 hereof. “Related Parties” shall mean, with
respect to any specified Person, such Person’s Affiliates and the respective
directors, officers, employees, agents and advisors of such Person and such
Person’s Affiliates. “Relevant Jurisdiction” shall mean, with respect to any
Borrower or Subsidiary, the jurisdiction of its organization. “Required Payment”
shall have the meaning assigned such term in Section 4.06 hereof. “Sanctions”
shall mean economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom. “Sanctioned Country” shall mean, at any time, a country or
territory which itself is the subject of any Sanctions (which countries and
territories are as of the date hereof Cuba, Iran, North Korea, Sudan and Syria).
“Screen Rate” shall mean, in respect of the Eurocurrency Rate for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
with a term equivalent to such Interest Period as displayed on the Reuters
screen page that displays such rate (currently Reuters Screen Page LIBOR01 or
LIBOR02) (or, in the event such rate does not appear on such page of the Reuters
screen, on any successor or substitute page on such screen that displays such
rate, or, in the absence of any such page, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion).



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre027.jpg]
- 22 - Credit Agreement [[3502063]] “SEC” shall mean the Securities and Exchange
Commission or any governmental authority succeeding to its principal functions.
“Securitization Transaction” shall mean, any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Company and/or any of its Subsidiaries
(including revolving sales of such assets), and financing secured by the assets
so sold. The “amount” or “principal amount” of any Securitization Transaction
shall be deemed to mean the aggregate amount paid to the Company and its
Subsidiaries in respect of such transactions, as the same may be reduced from
time to time by the amount of such payments attributable to sold assets that
have been collected or that have been written off as uncollectible. “Second
Currency” shall have the meaning assigned to such term in Section 11.14 hereof.
“SPC” shall have the meaning specified in Section 11.06(b) hereof. “Specified
Currency” shall have the meaning assigned to such term in Section 11.14 hereof.
“Specified Place” shall have the meaning assigned to such term in Section 11.14
hereof. “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services.
“Standard & Poor’s Rating” shall mean, at any time, the then current rating by
Standard & Poor’s of the Index Debt. “Subsidiary” shall mean, with respect to
any Person, any corporation, partnership or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person. “Subsidiary Borrower” shall
mean each Subsidiary of the Company that is listed on the signature pages hereof
under the caption “SUBSIDIARY BORROWERS” and each other Subsidiary of the
Company that shall become a Subsidiary Borrower pursuant to Section 11.13
hereof, so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.
As of the Effective Date, there are no Subsidiary Borrowers party hereto.
“Subsidiary Borrower Designation” shall mean a Subsidiary Borrower Designation
entered into by the Company and a Subsidiary of the Company pursuant to Section
11.13(a) hereof, pursuant to which such Subsidiary shall (subject to the terms
and conditions of Section 11.13 hereof) be designated as a Borrower,
substantially in the form of Exhibit F hereto or any other form approved by the
Administrative Agent.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre028.jpg]
- 23 - Credit Agreement [[3502063]] “Subsidiary Borrower Loan Documents” shall
have the meaning set forth in Section 7.12(b) hereof. “Subsidiary Borrower
Termination Notice” shall have the meaning set forth in Section 11.13(c) hereof.
“Syndicated”, when used in reference to any Loan, refers to whether such Loan is
made pursuant to Section 2.01 hereof. “Syndicated Loans” shall mean the loans
provided for by Section 2.01 hereof, which may be Base Rate Loans and/or
Eurocurrency Loans. “Syndicated Notes” shall mean the promissory notes, if any,
executed and delivered pursuant to Section 2.08(b) or 2.08(f) hereof and all
promissory notes delivered in substitution or exchange thereof, in each case as
the same shall be modified and supplemented and in effect from time to time.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. “Total Adjusted
Debt” shall mean, at any time, the total Indebtedness of the Company and its
Subsidiaries as reflected on the Company’s consolidated balance sheet in
accordance with GAAP at such time minus the Captive Finance Debt at such time.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the issuance of Letters of Credit
hereunder. “Type” shall have the meaning assigned to such term in Section 1.04
hereof. “Underlying Instruments” shall have the meaning assigned to such term in
Section 12.02 hereof. “U.S. Person” means a “United States person” within the
meaning of Section 7701(a)(30) of the Code. “U.S. Tax Compliance Certificate”
has the meaning set forth in Section 5.05(e)(ii)(B)(3). “Wholly-Owned Domestic
Subsidiary” shall mean any Domestic Subsidiary which is also a Wholly-Owned
Subsidiary of the Company. “Wholly-Owned Subsidiary” shall mean, with respect to
any Person at any date, any corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing 100% of the equity or ordinary voting power (other than directors’
qualifying shares) or, in the case of a partnership, 100% of the general
partnership interests are, as of such date, directly or indirectly owned,
controlled or held by such



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre029.jpg]
- 24 - Credit Agreement [[3502063]] Person or one or more Wholly-Owned
Subsidiaries of such Person or by such Person and one or more Wholly-Owned
Subsidiaries of such Person. 1.02. Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. 1.03. Accounting Terms and Determinations. (a)
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Banks hereunder shall
(unless otherwise disclosed to the Banks in writing at the time of delivery
thereof in the manner described in Section 1.03(b) hereof) be prepared, in
accordance with generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Banks hereunder (which, prior to the delivery of the first
financial statements under Section 8.01 hereof, shall mean the audited financial
statements as at December 31, 2013, referred to in Section 7.02 hereof). All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with
those used in the preparation of the latest annual or quarterly financial
statements furnished to the Banks pursuant to Section 8.01 hereof (or, prior to
the delivery of the first financial statements under Section 8.01 hereof, used
in the preparation of the audited financial statements as at December 31, 2013,
referred to in Section 7.02 hereof) unless (i) the Company shall have objected
to determining such compliance on such basis at the time of delivery of such
financial statements or (ii) the Majority Banks shall so object in writing
within 30 days after delivery of such financial statements, in either of which
events such calculations shall be made on a basis consistent with those used in
the preparation of the latest financial statements as to which such objection
shall not have been made (which, if objection is made in respect of the first
financial



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre030.jpg]
- 25 - Credit Agreement [[3502063]] statements delivered under Section 8.01
hereof, shall mean the audited financial statements referred to in Section 7.02
hereof). (b) The Company shall deliver to the Banks at the same time as the
delivery of any of its annual or quarterly financial statements under Section
8.01 hereof (i) a description in reasonable detail of any material variation
between the application of accounting principles employed in the preparation of
such statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of Section
1.03(a) hereof and (ii) reasonable estimates of the difference between such
statements arising as a consequence thereof. 1.04. Classes and Types of Loans.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Syndicated Loan” (which may be issued under the Dollar Commitments or
the Multicurrency Commitments) or “Money Market Loan”) or by Type (e.g., a “Base
Rate Loan”, a “Eurocurrency Loan”, an “Absolute Rate Loan” or a “LIBOR Market
Loan”). Loans may also be identified by Currency. 1.05. Currencies; Currency
Equivalents. (a) At any time, any reference in the definition of the term
“Agreed Foreign Currency” or in any other provision of this Agreement to the
Currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such Currency is the same as it was on the
date hereof. Except as provided in Section 2.12 hereof and the last sentence of
Section 4.01(a) hereof, for purposes of determining (i) whether the amount of
any Loan or LC Exposure, together with all other Loans and LC Exposures then
outstanding or to be borrowed (in the case of such other Loans) at the same time
as such Loan, would exceed the aggregate amount of the Commitments of any Class,
(ii) the aggregate unutilized amount of the Commitments of any Class and (iii)
the outstanding aggregate principal amount of Loans or the aggregate amount of
LC Exposures, the outstanding principal amount of any Loan or the amount of any
LC Exposure that is denominated in any Foreign Currency shall be deemed to be
the Dollar Equivalent of the amount of the Foreign Currency of such Loan or such
LC Exposure determined as of the first day of the then current Interest Period
for such Loan or as of the later of the date of issuance of the applicable
Letter of Credit and the most recent day that is the First Business Day of a
calendar month on which such Letter of Credit shall have been outstanding.
Wherever in this Agreement in connection with a borrowing or Loan or Loans an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such borrowing or Loan or Loans is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency). (b) Each
obligation hereunder of any party hereto that is denominated in a Currency of a
country that is not a Participating Member State on the date hereof shall,
effective from the date on which such country becomes a Participating Member
State, be redenominated in euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in euro or such
Currency, such party



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre031.jpg]
- 26 - Credit Agreement [[3502063]] shall be entitled to pay or repay such
amount either in euro or in such Currency. If the basis of accrual of interest
or fees expressed in this Agreement with respect to an Agreed Foreign Currency
of any country that becomes a Participating Member State after the date on which
such currency becomes an Agreed Foreign Currency shall be inconsistent with the
principal convention or practice in the interbank market for the basis of
accrual of interest or fees in respect of the euro, such convention or practice
shall replace such expressed basis effective as of and from the date on which
such country becomes a Participating Member State (and the Administrative Agent
shall give notice thereof to the Company and the Banks); provided that, with
respect to any borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor. Without prejudice to the respective liabilities of
the Borrowers to the Banks and of the Bank to the Borrowers under or pursuant to
this Agreement, each applicable provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time reasonably specify in writing to the Company to be necessary or
appropriate to reflect the introduction or changeover to the euro in any country
that becomes a Participating Member State after the date hereof. Section 2.
Commitments, Loans, Notes and Prepayments. 2.01. Syndicated Loans. Subject to
the terms and conditions of this Agreement: (a) each Dollar Bank severally
agrees, on the terms and conditions of this Agreement, to make loans to the
Company and the Domestic Subsidiary Borrowers in Dollars during the Availability
Period in an aggregate principal amount that that will not result in (i) such
Dollar Bank’s Dollar Credit Exposure exceeding its Dollar Commitment and (ii)
the aggregate Dollar Credit Exposure of all of the Dollar Banks exceeding the
aggregate Dollar Commitments; and (b) each Multicurrency Bank severally agrees,
on the terms and conditions of this Agreement, to make loans to the Borrowers in
Dollars or in any Agreed Foreign Currency during the Availability Period in an
aggregate principal amount that will not result in (i) such Multicurrency Bank’s
Multicurrency Credit Exposure exceeding its Multicurrency Commitment and (ii)
the aggregate Multicurrency Credit Exposure of all of the Multicurrency Banks
exceeding the aggregate Multicurrency Commitments. Subject to the terms and
conditions of this Agreement, during such period the Borrowers may borrow, repay
and reborrow Syndicated Loans and during such period and thereafter the
applicable Borrower may Convert Loans of one Type that are denominated in
Dollars into Loans of another Type that are denominated in Dollars (as provided
in Section 2.09 hereof) or Continue Loans of one Type and Currency as Loans of
the same Type and Currency (as provided in Section 2.09 hereof); provided that
(a) no more than three separate Interest Periods in respect of Eurocurrency
Loans from each Bank may be outstanding at any one time and (b) Syndicated Loans
to any Foreign Subsidiary Borrower shall be made as Eurocurrency Loans only.
Each Multicurrency Bank at its option may make any Eurocurrency Loan to any
Borrower by causing any domestic or foreign branch or Affiliate of such Bank to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre032.jpg]
- 27 - Credit Agreement [[3502063]] 2.02. Borrowings of Syndicated Loans. A
Borrower shall give the Administrative Agent notice of each borrowing by such
Borrower hereunder as provided in Section 4.05 hereof, and the Administrative
Agent shall promptly communicate each notice so received to each applicable
Bank. Not later than 1:00 p.m. Local Time on the date specified for each
borrowing of Syndicated Loans of a Class hereunder (or, in the case of a
borrowing of Base Rate Loans for which notice is provided on the proposed date
of borrowing, not later than the later of 11:30 a.m., Local Time, and 2-1/2
hours after receipt of such notice), each applicable Bank shall make available
the amount of the Syndicated Loan or Loans of such Class to be made by it on
such date to the Administrative Agent’s Account, in immediately available funds
and in the relevant Currency, for account of the applicable Borrower. The amount
so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the applicable Borrower by
depositing the same, in immediately available funds, in an account of such
Borrower designated by it and maintained with JPMCB or otherwise by remitting
the same to any other account of such Borrower in accordance with its
instructions. 2.03. Competitive Bid Option. (a) In addition to borrowings of
Syndicated Loans, at any time prior to the Commitment Termination Date the
Company may, as set forth in this Section 2.03, request the Banks to make offers
to make Money Market Loans to the Company in Dollars. The Banks may, but shall
have no obligation to, make such offers and the Company may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section
2.03. Money Market Loans may be LIBOR Market Loans or Absolute Rate Loans,
provided that: (i) there may be no more than fifteen different Interest Periods
for both Syndicated Loans and Money Market Loans outstanding at the same time
(for which purpose Interest Periods described in different lettered clauses of
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous); and (ii) the aggregate principal
amount of all Money Market Loans, together with the aggregate principal amount
of all Syndicated Loans and the LC Exposure, at any one time outstanding shall
not exceed the aggregate amount of the Commitments at such time. (b) When the
Company wishes to request offers to make Money Market Loans, it shall give the
Administrative Agent (which shall promptly notify the Banks) notice (a “Money
Market Quote Request”) so as to be received no later than 11:00 a.m. New York
time on (x) the fourth Business Day prior to the date of borrowing proposed
therein, in the case of a LIBOR Auction or (y) one Business Day prior to the
date of borrowing proposed therein, in the case of an Absolute Rate Auction (or,
in any such case, such other time and date as the Company and the Administrative
Agent, with the consent of the Majority Banks, may agree). The Company may
request offers to make Money Market Loans for up to three different Interest
Periods in a single notice (for which purpose Interest Periods in different
lettered clauses of the definition of the term “Interest Period” shall be deemed
to be different Interest Periods even if they are coterminous); provided that
the request for each separate Interest Period shall be deemed to be a separate
Money Market Quote Request for a separate borrowing (a “Money Market



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre033.jpg]
- 28 - Credit Agreement [[3502063]] Borrowing”). Each such notice shall be
substantially in the form of Exhibit C hereto and shall specify as to each Money
Market Borrowing: (i) the proposed date of such borrowing, which shall be a
Business Day; (ii) the aggregate amount of such Money Market Borrowing, which
shall be at least $15,000,000 (or a larger multiple of $1,000,000) but shall not
cause the limits specified in Section 2.03(a) hereof to be violated; (iii) the
duration of the Interest Period applicable thereto; (iv) whether the Money
Market Quotes requested for a particular Interest Period are seeking quotes for
LIBOR Market Loans or Absolute Rate Loans; and (v) if the Money Market Quotes
requested are seeking quotes for Absolute Rate Loans, the date on which the
Money Market Quotes are to be submitted if it is before the proposed date of
borrowing (the date on which such Money Market Quotes are to be submitted is
called the “Money Market Quotation Date”). Except as otherwise provided in this
Section 2.03(b), no Money Market Quote Request shall be given within five
Business Days (or such other number of days as the Company and the
Administrative Agent, with the consent of the Majority Banks, may agree) of any
other Money Market Quote Request. (c) (i) Each Bank may submit one or more Money
Market Quotes, each constituting an offer to make a Money Market Loan in
response to any Money Market Quote Request; provided that, if the Company’s
request under Section 2.03(b) hereof specified more than one Interest Period,
such Bank may make a single submission containing one or more Money Market
Quotes for each such Interest Period. Each Money Market Quote must be submitted
to the Administrative Agent not later than (x) 2:00 p.m. New York time on the
fourth Business Day prior to the proposed date of borrowing, in the case of a
LIBOR Auction or (y) 10:00 a.m. New York time on the Money Market Quotation
Date, in the case of an Absolute Rate Auction (or, in any such case, such other
time and date as the Company and the Administrative Agent, with the consent of
the Majority Banks, may agree); provided that any Money Market Quote may be
submitted by JPMCB (or its Applicable Lending Office) only if JPMCB (or such
Applicable Lending Office) notifies the Company of the terms of the offer
contained therein not later than (x) 1:00 p.m. New York time on the fourth
Business Day prior to the proposed date of borrowing, in the case of a LIBOR
Auction or (y) 9:45 a.m. New York time on the Money Market Quotation Date, in
the case of an Absolute Rate Auction. Subject to Sections 5.02(b), 5.03, 6.02
and 9 hereof, any Money Market Quote so made shall be irrevocable except with
the consent of the Administrative Agent given on the instructions of the
Company. (ii) Each Money Market Quote shall be substantially in the form of
Exhibit D hereto and shall specify: (A) the proposed date of borrowing and the
Interest Period therefor; (B) the principal amount of the Money Market Loan for
which each such offer is being made, which principal amount shall be at least
$15,000,000 (or



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre034.jpg]
- 29 - Credit Agreement [[3502063]] a larger multiple of $1,000,000); provided
that the aggregate principal amount of all Money Market Loans for which a Bank
submits Money Market Quotes (x) may be greater or less than the Commitment of
such Bank but (y) may not exceed the principal amount of the Money Market
Borrowing for a particular Interest Period for which offers were requested; (C)
in the case of a LIBOR Auction, the margin above or below the applicable
Eurocurrency Rate (the “LIBO Margin”) offered for each such Money Market Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
1/10,000th of 1%) to be added to or subtracted from the applicable Eurocurrency
Rate; (D) in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered
for each such Money Market Loan (the “Absolute Rate”); and (E) the identity of
the quoting Bank. Unless otherwise agreed by the Administrative Agent and the
Company, no Money Market Quote shall contain qualifying, conditional or similar
language or propose terms other than or in addition to those set forth in the
applicable Money Market Quote Request and, in particular, no Money Market Quote
may be conditioned upon acceptance by the Company of all (or some specified
minimum) of the principal amount of the Money Market Loan for which such Money
Market Quote is being made, provided that the submission by any Bank containing
more than one Money Market Quote may be conditioned on the Company not accepting
offers contained in such submission that would result in such Bank making Money
Market Loans pursuant thereto in excess of a specified aggregate amount (the
“Money Market Loan Limit”). (d) The Administrative Agent shall (x) in the case
of an Absolute Rate Auction, as promptly as practicable after the Money Market
Quote is submitted (but in any event not later than 10:15 a.m. New York time on
the Money Market Quotation Date) or (y) in the case of a LIBOR Auction, by 4:00
p.m. New York time on the day a Money Market Quote is submitted, notify the
Company of the terms (i) of any Money Market Quote submitted by a Bank that is
in accordance with Section 2.03(c) hereof and (ii) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the Company shall specify (A) the aggregate
principal amount of the Money Market Borrowing for which offers have been
received and (B) the respective principal amounts and LIBO Margins or Absolute
Rates, as the case may be, so offered by each Bank (identifying the Bank that
made each Money Market Quote). (e) Not later than 11:00 a.m. New York time on
(x) the third Business Day prior to the proposed date of borrowing, in the case
of a LIBOR Auction or (y) the Money Market Quotation Date, in the case of an
Absolute Rate Auction (or, in any such case, such other time and date as the
Company and the Administrative Agent, with the consent of the Majority Banks,



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre035.jpg]
- 30 - Credit Agreement [[3502063]] may agree), the Company shall notify the
Administrative Agent of its acceptance or nonacceptance of the offers so
notified to it pursuant to Section 2.03(d) hereof (which notice shall specify
the aggregate principal amount of offers from each Bank for each Interest Period
that are accepted, it being understood that the failure of the Company to give
such notice by such time shall constitute nonacceptance) and the Administrative
Agent shall promptly notify each affected Bank. The notice from the
Administrative Agent shall also specify the aggregate principal amount of offers
for each Interest Period that were accepted and the lowest and highest LIBO
Margins and Absolute Rates that were accepted for each Interest Period. The
Company may accept any Money Market Quote in whole or in part (provided that any
Money Market Quote accepted in part shall be at least $5,000,000 or a larger
multiple of $1,000,000); provided that: (i) the aggregate principal amount of
each Money Market Borrowing may not exceed the applicable amount set forth in
the related Money Market Quote Request; (ii) the aggregate principal amount of
each Money Market Borrowing shall be at least $15,000,000 (or a larger multiple
of $1,000,000) but shall not cause the limits specified in Section 2.03(a)
hereof to be violated; (iii) acceptance of offers may, subject to clause (v)
below, be made only in ascending order of LIBO Margins or Absolute Rates, as the
case may be, in each case beginning with the lowest rate so offered; (iv) the
Company may not accept any offer where the Administrative Agent has advised the
Company that such offer fails to comply with Section 2.03(c)(ii) hereof or
otherwise fails to comply with the requirements of this Agreement (including,
without limitation, Section 2.03(a) hereof); and (v) the aggregate principal
amount of each Money Market Borrowing from any Bank may not exceed any
applicable Money Market Loan Limit of such Bank. The Company may accept offers
made by two or more Banks with the same LIBO Margins or Absolute Rates, as the
case may be, in part, provided that the principal amount of Money Market Loans
in respect of which such offers are accepted shall be allocated by the Company
among such Banks as nearly as possible (in amounts of at least $5,000,000 or
larger multiples of $1,000,000) in proportion to the aggregate principal amount
of such offers. Determinations by the Company of the amounts of Money Market
Loans shall be conclusive in the absence of manifest error. (f) Any Bank whose
offer to make any Money Market Loan has been accepted in accordance with the
terms and conditions of this Section 2.03 shall, not later than 1:00 p.m. New
York time on the date specified for the making of such Loan, make the amount of
such Loan available to the Administrative Agent at an account designated by the
Administrative Agent, in immediately available funds, for account of the
Company. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Company on
such date by depositing the same, in immediately available funds, in an account
of the Company designated by the Company and maintained with JPMCB at its
principal office in New York, New York.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre036.jpg]
- 31 - Credit Agreement [[3502063]] (g) Except for the purpose and to the extent
expressly stated in Section 2.04(b) hereof, the amount of any Money Market Loan
made by any Bank shall not constitute a utilization of such Bank’s Commitment.
2.04. Changes of Commitments. (a) The aggregate amount of the Commitments shall
be automatically reduced to zero on the Commitment Termination Date. (b) The
Company shall have the right at any time or from time to time (i) so long as no
Syndicated Loans or Money Market Loans or Letters of Credit are outstanding, to
terminate the Commitments and (ii) to reduce the aggregate unused amount of the
Commitments of either Class (for which purpose use of the Commitments of a Class
shall be deemed to include the aggregate principal amount of all Money Market
Loans made by any Bank of such Class); provided that (x) the Company shall give
notice of each such termination or reduction as provided in Section 4.05 hereof
and (y) each partial reduction shall be in an aggregate amount at least equal to
$15,000,000 (or whole multiples thereof) or the unused amount of the
Commitments. (c) The Commitments once terminated or reduced may not be
reinstated. 2.05. Certain Fees. (a) Facility Fee. The Company shall pay to the
Administrative Agent for account of each Bank a facility fee on the daily amount
of such Bank’s Commitment (whether used or unused), for the period from and
including the Effective Date to but not including the earlier of the date such
Commitment is terminated and the Commitment Termination Date, at a rate per
annum equal to the Applicable Rate; provided that if such Bank shall have any
outstanding Credit Exposure after its Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Bank’s Credit Exposure
from and including the date on which its Commitment terminates to but excluding
the date on which such Bank ceases to have any Credit Exposure. Accrued facility
fees shall be payable in Dollars in arrears on each Quarterly Date, commencing
on the first such date to occur after the Effective Date, and on the earlier of
the date on which the Commitments are terminated and the Commitment Termination
Date; provided that any facility fee accruing after the date on which the
Commitments terminate shall be payable on demand. (b) Letter of Credit Fees. The
Company agrees to pay (i) to the Administrative Agent for account of each Bank a
participation fee with respect to its participations in Letters of Credit of
each Class, which shall accrue at a rate per annum equal to the Applicable Rate
on the average daily amount of such Bank’s LC Exposure of such Class (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Bank’s Commitment of such Class terminates and the date on
which such Bank ceases to have any LC Exposure of such Class, and (ii) to the
respective Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) in respect of Letters of
Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre037.jpg]
- 32 - Credit Agreement [[3502063]] later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder, which shall be payable in Dollars or the Currency of such Letter of
Credit as separately agreed upon between the Company and such Issuing Bank.
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable with respect to Letters of
Credit of a Class on the date on which the Commitments of such Class terminate
and any such fees accruing after the date on which such Commitments terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within 30 days after demand. 2.06. Lending
Offices. The Loans of each Type and Currency made by each Bank shall be made and
maintained at such Bank’s Applicable Lending Office for Loans of such Type and
Currency. 2.07. Several Obligations; Remedies Independent. The failure of any
Bank to make any Loan to be made by it on the date specified therefor shall not
relieve any other Bank of its obligation to make its Loan on such date, but
neither any Bank nor the Administrative Agent shall be responsible for the
failure of any other Bank to make a Loan to be made by such other Bank, and
(except as otherwise provided in Section 4.06 hereof) no Bank shall have any
obligation to the Administrative Agent or any other Bank for the failure by such
Bank to make any Loan required to be made by such Bank. The amounts payable by
any Borrower at any time hereunder and under the Notes to each Bank shall be a
separate and independent debt and each Bank shall be entitled to protect and
enforce its rights arising out of this Agreement and the Notes, and it shall not
be necessary for any other Bank or the Administrative Agent to consent to, or be
joined as an additional party in, any proceedings for such purposes. 2.08.
Evidence of Debt. (a) Each Bank shall maintain, in accordance with its usual
practice, records evidencing the indebtedness of each Borrower to such Bank
hereunder, including the amounts of principal and interest payable and paid to
such Bank from time to time hereunder. The Administrative Agent shall maintain
records in which it shall record (i) the amount and Currency of each Loan made
hereunder, the applicable Borrower to which such Loan was made, the Class and
Type thereof and each Interest Period therefor, (ii) the amount of any principal
or interest due and payable or to become due and payable from any Borrower to
each Bank hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for account of the Banks and each Bank’s share
thereof; provided that the failure of any Bank or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of each applicable Borrower to repay the Loans in accordance with the
terms of this Agreement. (b) Any Bank may request that the Syndicated Loans made
by such Bank to any Borrower shall be evidenced by a single promissory note of
such Borrower, substantially in the form of Exhibit A-1 hereto, payable to such
Bank in a principal amount equal to the amount of its Commitment as originally
in effect and otherwise duly completed.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre038.jpg]
- 33 - Credit Agreement [[3502063]] (c) Any Bank may request that the Money
Market Loans made by such Bank to the Company shall be evidenced by a single
promissory note of the Company, substantially in the form of Exhibit A-2 hereto,
payable to such Bank and otherwise duly completed. (d) The date, amount, Type,
Currency, interest rate and duration of Interest Period of each Loan of each
Class made by each Bank to any Borrower, and each payment made on account of the
principal thereof, shall be recorded by such Bank on its books and, prior to any
transfer of the Note evidencing the Loans of such Class held by it, endorsed by
such Bank on the schedule attached to such Note or any continuation thereof;
provided that the failure of such Bank to make any such recordation or
endorsement shall not affect the obligations of each applicable Borrower to make
a payment when due of any amount owing hereunder or under such Note in respect
of such Loans. (e) No Bank shall be entitled to have its Notes (if any)
substituted or exchanged for any reason, or subdivided for promissory notes of
lesser denominations, except in connection with (x) a permitted assignment of
all or any portion of such Bank’s Commitment, Loans and Notes pursuant to
Section 11.06 hereof or (y) an increase in such Bank’s Commitment pursuant to
Section 2.10 hereof (and, if requested by any Bank, the Company agrees so to
exchange any Note). (f) Any Additional Bank may request that any Syndicated
Loans or Money Market Loans made by such Additional Bank to any Borrower shall
each be evidenced by a single promissory note of such Borrower, substantially in
the forms of Exhibits A-1 and A-2 hereto, respectively, dated the effective date
of such Additional Banks’ Commitment, and otherwise complying with paragraphs
(b) and (c) of this Section 2.08, respectively. (g) Any Bank that ceases to be a
Bank pursuant to Section 5.06 hereof shall promptly return its Notes (if any) to
the Company after termination of its Commitment and payment to it of all
principal and interest owing to it hereunder and under its Notes. 2.09. Optional
Prepayments and Conversions or Continuations of Loans. (a) Subject to Sections
4.04 and 5.04 hereof, each Borrower shall have the right to prepay Syndicated
Loans or to Convert Syndicated Loans of one Type that are denominated in Dollars
into Syndicated Loans of another Type that are denominated in Dollars or
Continue Syndicated Loans of one Type and Currency as Syndicated Loans of the
same Type and Currency, at any time or from time to time, provided that: (a) the
applicable Borrower shall give the Administrative Agent notice of each such
prepayment or Conversion or Continuation as provided in Section 4.05 hereof
(and, upon the date specified in any such notice of prepayment, the amount to be
prepaid shall become due and payable hereunder); (b) a Syndicated Loan of a
Class may only be Continued as, or Converted to, a Syndicated Loan of the same
Class; (c) a Syndicated Loan denominated in one Currency may not be Continued
as, or Converted to, a Syndicated Loan in a different Currency; (d) a Syndicated
Loan denominated in a Foreign Currency may not be Converted to a Loan of a
different Type; and (e) no Syndicated Loan denominated in a Foreign Currency may
be Continued if, after giving effect thereto, the sum of the aggregate
Multicurrency Credit Exposure of all of the Multicurrency Banks would exceed the
aggregate Multicurrency Commitments at such time.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre039.jpg]
- 34 - Credit Agreement [[3502063]] (b) No Money Market Loan may be prepaid
without the consent of the Bank holding such Money Market Loan. (c)
Notwithstanding the foregoing provisions of this Section 2.09, and without
limiting the rights and remedies of the Banks under Section 9 hereof, in the
event that any Event of Default shall have occurred and be continuing, the
Administrative Agent may (and at the request of the Majority Banks or, with
respect to any Loan denominated in any Foreign Currency, the Majority
Multicurrency Banks, shall) (i) suspend the right of the Borrowers to Convert
any Loan denominated in Dollars into a Eurocurrency Loan, or to Continue any
Loan denominated in Dollars as a Eurocurrency Loan, in which event all Loans
denominated in Dollars shall be Converted (on the last day of the respective
Interest Period therefor) or Continued, as the case may be, as Base Rate Loans
and/or (ii) suspend the right of the Company to have any Loan denominated in a
Foreign Currency to have an Interest Period of more than one month’s duration.
2.10. Increase in Commitments. (a) The Company shall have the right from time to
time to effect an increase in the aggregate amount of the Commitments of a Class
by adding as a Bank with a new Commitment of such Class any Person which is not
then a Bank (each an “Additional Bank”) and/or by having a Bank increase its
Commitments of such Class hereunder (each an “Increasing Bank”); provided that
each Bank participating in such increase (including each such Person that shall
become a new Bank in connection therewith) shall be subject to the consent of
the Administrative Agent and each Issuing Bank to the extent and on the same
terms such consent would be required under Section 11.06(b) in connection with
an assignment to such Bank or Person. (b) Notwithstanding the foregoing, no
increase in the aggregate Commitments pursuant to this Section 2.10 shall be
effective unless: (i) each Additional Bank shall have entered into an agreement
in form and substance satisfactory to the Company and the Administrative Agent
pursuant to which such Additional Bank shall undertake a Commitment of the
relevant Class (and upon the effectiveness thereof such Additional Bank shall be
a “Bank” for all purposes of this Agreement) and each Increasing Bank shall have
entered into an agreement in form and substance satisfactory to the Company and
the Administrative Agent pursuant to which such Increasing Bank shall agree to
increase its Commitment of a Class (and upon the effectiveness thereof such
Bank’s Commitment of such Class shall be so increased); (ii) the Company shall
have given the Administrative Agent notice of such increase at least three
Business Days prior to the proposed effective date for such increase (the
“Commitment Increase Date”); (iii) after giving effect to such increase, the
aggregate Commitments shall not exceed $1,500,000,000; (iv) no Bank’s Commitment
shall be increased without the prior express written consent of such Bank;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre040.jpg]
- 35 - Credit Agreement [[3502063]] (v) no Default shall have occurred and be
continuing immediately prior to such increase on the relevant Commitment
Increase Date; and (vi) the Banks shall have received evidence of the corporate
authority of the Borrowers with respect to such increase and opinions of counsel
as the Administrative Agent may reasonably request. (c) On the relevant
Commitment Increase Date, arrangements satisfactory to the Company and the
Administrative Agent shall be implemented such that any outstanding Syndicated
Loans shall be held by the Lenders ratably in accordance with their Applicable
Percentages after giving effect to such increase. 2.11. Letters of Credit. (a)
General. Subject to the terms and conditions set forth herein, in addition to
the Loans provided for in Section 2.01 hereof, (i) the Company and any Domestic
Subsidiary Borrower may request any Issuing Bank to issue, at any time and from
time to time during the Availability Period under the Dollar Commitments,
Letters of Credit denominated in Dollars for the account of the Company or such
Domestic Subsidiary Borrower, as the case may be, and (ii) any Borrower may
request any Issuing Bank to issue, at any time and from time to time during the
Availability Period under the Multicurrency Commitments, Letters of Credit
denominated in Dollars or any Agreed Foreign Currency for the account of such
Borrower, in each case in such form as is acceptable to such Issuing Bank in its
reasonable determination. All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof; provided that,
notwithstanding anything herein to the contrary, all Existing Letters of Credit
shall be deemed issued under the Multicurrency Commitments. Letters of Credit
issued hereunder shall constitute utilization of the Commitments. No Issuing
Bank shall be under any obligation to issue any Letter of Credit if the issuance
of such Letter of Credit would violate any law, order, judgment or decree of any
Governmental Authority. (b) Notice of Issuance, Amendment, Renewal or Extension.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective Issuing Bank) to
an Issuing Bank selected by it and to the Administrative Agent (reasonably in
advance, but in no case less than one Business Day in advance, of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying whether such Letter of Credit is
issued under the Dollar Commitments or the Multicurrency Commitments, the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
Section 2.11(d) hereof), the amount and Currency of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the respective Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre041.jpg]
- 36 - Credit Agreement [[3502063]] of any form of letter of credit application
or other agreement submitted by the applicable Borrower to, or entered into by
the applicable Borrower with, an Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. (c) Limitations on
Amounts. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $150,000,000, (ii) the aggregate Dollar Credit Exposure of all of the
Dollar Banks shall not exceed the aggregate Dollar Commitments, (iii) the
aggregate Multicurrency Credit Exposures of all of the Multicurrency Banks shall
not exceed the aggregate Multicurrency Commitments and (iv) the portion of the
LC Exposure attributable to Letters of Credit issued by the applicable Issuing
Bank will not exceed the LC Commitment of such Issuing Bank. (d) Expiration
Date. Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the first anniversary of the date of the issuance of such
Letter of Credit and (ii) the date that is five Business Days prior to the
Commitment Termination Date; provided that any Letter of Credit with a one-year
term may provide for automatic renewal thereof for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (ii)
above). (e) Participations. By the issuance of a Letter of Credit of any Class
(or an amendment to a Letter of Credit of any Class increasing the amount
thereof) by any Issuing Bank (and, on the Effective Date, in the case of the
Existing Letters of Credit), and without any further action on the part of such
Issuing Bank or the Banks of such Class, such Issuing Bank hereby grants to each
Bank of such Class, and each such Bank hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Bank’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of the
aggregate amount available to be drawn under such Letter of Credit. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit of any Class is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any such Letter of Credit, the
occurrence and continuance of a Default or reduction or termination of the
Commitments or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Bank further acknowledges and agrees that its participation in each Letter of
Credit will be automatically adjusted to reflect such Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of the
aggregate amount available to be drawn under such Letter of Credit at each time
such Lender’s Dollar Commitment or Multicurrency Commitment, as applicable, is
reduced or increased pursuant to an assignment in accordance with Section 11.06
or otherwise pursuant to this Agreement. In consideration and in furtherance of
the foregoing, each Bank hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for account of the respective Issuing Bank, such
Bank’s Applicable Percentage of each LC Disbursement made by an Issuing



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre042.jpg]
- 37 - Credit Agreement [[3502063]] Bank promptly upon the request of such
Issuing Bank at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the applicable Borrower or at any time after any
reimbursement payment is required to be refunded to the applicable Borrower for
any reason; provided that none of the Banks of one Class shall have any such
obligation in respect of Letters of Credit of another Class. Such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.02 hereof
with respect to Loans made by such Bank (and Section 2.02 hereof shall apply,
mutatis mutandis, to the payment obligations of the Banks), and the
Administrative Agent shall promptly pay to the respective Issuing Bank the
amounts so received by it from the Banks. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the respective Issuing Bank or, to the extent that the Banks have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Banks and such Issuing Bank as their interests may appear. Any payment made by a
Bank pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the applicable
Borrower of its obligation to reimburse such LC Disbursement. (f) Reimbursement.
If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the applicable Borrower shall reimburse such Issuing Bank in respect of
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 1:00 p.m., Local Time, on (i) the Business
Day that the applicable Borrower receives notice of such LC Disbursement, if
such notice is received prior to 11:00 a.m., Local Time, or (ii) the Business
Day immediately following the day that the applicable Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000 and such Letter of Credit is
denominated in Dollars, the applicable Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.02 hereof
that such payment be financed with a Base Rate Loan in an equivalent amount and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Base Rate Loan. Each payment
received hereunder by the Administrative Agent for account of any Issuing Bank
in respect of a Letter of Credit shall be paid by the Administrative Agent
promptly to such Issuing Bank. If the applicable Borrower in respect of any
Letter of Credit fails to make such payment when due and shall not have
requested a Base Rate Loan in accordance with Section 2.02 hereof, the
Administrative Agent shall notify each Bank of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Bank’s
Applicable Percentage thereof, if any. (g) Obligations Absolute. The obligation
of each Borrower to reimburse LC Disbursements as provided in Section 2.11(f)
hereof shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the respective Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre043.jpg]
- 38 - Credit Agreement [[3502063]] not comply with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.11, constitute a legal or equitable discharge of or provide a right of
setoff against, such Borrower’s obligations hereunder. Neither the
Administrative Agent, the Banks nor any Issuing Bank, nor any of their
respective directors, officers, employees or agents, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by the respective Issuing Bank or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the respective Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrowers to the extent of any direct damages (as
opposed to special, indirect, punitive, or consequential damages, claims in
respect of which are hereby waived by the Borrowers and the Banks to the extent
permitted by applicable law) suffered by the Borrowers that are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from such Issuing Bank’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties hereto expressly agree
that: (i) an Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; and (ii) an Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.
(h) Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the applicable Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Banks with respect to any such LC Disbursement. (i) Interim
Interest. If the Issuing Bank for any Letter of Credit shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on or before the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the applicable
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to Base Rate Loans; provided that, if the applicable Borrower fails to



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre044.jpg]
- 39 - Credit Agreement [[3502063]] reimburse such LC Disbursement when due
pursuant to Section 2.11(f) hereof, then the second and third sentences of
Section 3.02 hereof shall apply. Interest accrued pursuant to this paragraph
shall be for account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Bank pursuant to Section 2.11(e) hereof to
reimburse such Issuing Bank shall be for account of such Bank to the extent of
such payment. (j) Replacement of an Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement between the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Banks of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for account of the replaced Issuing
Bank pursuant to Section 2.05(b) hereof. From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to include such successor or any
previous Issuing Bank, or such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. (k) Reports by Issuing Banks to
Administrative Agent. On the Business Day following each Quarterly Date (and/or
such other times as the Administrative Agent shall request), each Issuing Bank
shall furnish to the Administrative Agent (and, if requested by any Bank, the
Administrative Agent shall furnish a copy to such Bank) a report setting forth
(i) the issuance and expiration dates, the face amount and Currency, the Class
and the applicable account party of each Letter of Credit issued by such Issuing
Bank during the most recently completed fiscal quarter (or, if so requested by
the Administrative Agent, the most recently completed month), (ii) the aggregate
undrawn amount of all Letters of Credit issued by such Issuing Bank that are
outstanding as of such date and (iii) the aggregate amount of all LC
Disbursements made by such Issuing Bank that have not been reimbursed by or on
behalf of the Borrowers prior to such date. (l) Applicability of ISP and UCP.
Unless otherwise expressly agreed by an Issuing Bank and the Company when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the International Standby Practices
(the “ISP”) shall apply to each standby Letter of Credit and (ii) the rules of
the Uniform Customs and Practices (the “UCP”) shall apply to each commercial
Letter of Credit. 2.12. Mandatory Prepayments in respect of Currency
Fluctuations. On the first Business Day of each calendar month (or at such other
times as the Majority Multicurrency Banks may request (but not more frequently
than once in any rolling three month period)), the Administrative Agent shall
determine the aggregate Multicurrency Credit Exposure of all of the
Multicurrency Banks (including the Dollar Equivalent of any portion thereof that
is denominated in Foreign Currencies). For the purpose of this determination,
the outstanding principal amount of any Syndicated Loan or the undrawn face
amount of any Letter of Credit that is denominated in any Foreign Currency shall
be deemed to be the Dollar Equivalent of the amount in the Foreign Currency of
such Loan, as of the relevant determination date. Upon making such



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre045.jpg]
- 40 - Credit Agreement [[3502063]] determination, the Administrative Agent
shall promptly notify the Banks and the Company thereof. If on the date of such
determination the aggregate Multicurrency Credit Exposures of all of the
Multicurrency Banks exceed the aggregate Multicurrency Commitments as then in
effect, then, if requested by the Majority Multicurrency Banks (through the
Administrative Agent), the Company shall, and shall cause the Subsidiary
Borrowers to, prepay the Syndicated Loans under the Multicurrency Commitments
(and/or provide cash cover for Multicurrency LC Exposures, as specified in
Section 9 hereof) in such amounts as shall be necessary so that after giving
effect thereto the aggregate Multicurrency Credit Exposure of all of the
Multicurrency Banks do not exceed the aggregate Multicurrency Commitments. Any
payment pursuant to this paragraph shall be applied, first, to prepay such
Syndicated Loans outstanding and next, to provide cover for Multicurrency LC
Exposures. Any such payment shall be accompanied by accrued interest thereon as
provided in Section 3.02 hereof and by any amounts payable under Section 5.04
hereof. 2.13. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Bank is a Defaulting
Lender: (a) facility fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.05(a) hereof; (b) the
Commitment and Credit Exposure of such Defaulting Lender shall not be included
in determining whether all Banks, all affected Banks or the Majority Banks have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.04 hereof), except that (i) the Commitment(s)
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (ii)
any amendment, waiver or consent requiring the consent of all the Banks or each
affected Bank that by its terms affects any Defaulting Lender more adversely
than the other affected Banks shall require the consent of such Defaulting
Lender; (c) if any LC Exposure exists at the time a Bank becomes a Defaulting
Lender or any time such Bank remains a Defaulting Lender, then: (i) all or any
part of such LC Exposure shall be reallocated among the Non- Defaulting Banks in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of any Non-Defaulting Bank’s Credit Exposure plus its Applicable
Percentage of such Defaulting Lender’s LC Exposure plus the aggregate principal
amount of outstanding Money Market Loans made by such Non-Defaulting Bank does
not exceed such Non-Defaulting Bank’s Commitment, (y) the sum of all
Non-Defaulting Banks’ Credit Exposures plus such Defaulting Lender’s LC Exposure
plus the aggregate principal amount of all outstanding Money Market Loans does
not exceed the total of all Non-Defaulting Banks’ Commitments and (z) the
conditions set forth in Section 6.02 hereof are satisfied at such time (it being
understood that such LC Exposure shall not be reallocated after the Commitments
are terminated on the Commitment Termination Date);



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre046.jpg]
- 41 - Credit Agreement [[3502063]] (ii) if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Company shall within
one Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 9 hereof for so long as such LC Exposure is outstanding; (iii)
if the Company cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to this Section 2.13(c), the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.05(b)(i) hereof
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized; (iv) if all or any part
of an LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Banks pursuant to this Section 2.13(c), then the letter of credit
fees payable to the Banks pursuant to Section 2.05(b)(i) hereof shall be
adjusted in accordance with such Non-Defaulting Banks’ Applicable Percentages;
and (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.13(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Bank hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.05(b)(i)
hereof with respect to such Defaulting Lender’s LC Exposure shall be payable to
the relevant Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; (d) so long as any Bank is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, increase, renew or extend any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the Non-Defaulting Banks and/or cash collateral will be
provided by the Company in accordance with Section 2.13(c) hereof, and
participating interests in any such Letter of Credit shall be allocated among
Non-Defaulting Banks in a manner consistent with Section 2.13(c)(i) hereof (and
Defaulting Lenders shall not participate therein); (e) in the event that the
Administrative Agent, the Company and the Issuing Banks each agrees that a Bank
which is a Defaulting Lender has adequately remedied all matters that caused
such Bank to be a Defaulting Lender, then the LC Exposure of the Banks shall be
readjusted to reflect the inclusion of such Bank’s Commitment and on such date
such Bank shall purchase at par such of the Loans of the other Banks (other than
Money Market Loans) as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such Loans in accordance with its Applicable
Percentage; and (f) no reallocation pursuant to Section 2.13(c), replacement of
a Defaulting Lender pursuant to Section 5.06, nor operation of this Section
2.13, will constitute a waiver or release any claim the Company, any other
Borrower, the Administrative Agent, any Issuing Bank or any Bank may have
against such Defaulting Lender or (except with respect to Section 2.13(e)) cause
such Defaulting Lenders to be a Non-Defaulting Bank.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre047.jpg]
- 42 - Credit Agreement [[3502063]] 2.14. Extension of Commitments. (a) The
Company may, on not more than two occasions during the term of this Agreement,
by written notice to the Administrative Agent (which shall promptly deliver a
copy to each of the Banks) not fewer than 30 days and not more than 60 days
prior to any anniversary of the date hereof, request that the Banks extend the
Commitment Termination Date and the Commitments for an additional period of one
year. Each Bank shall, by notice to the Company and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Company’s extension request, advise the Company whether or not it
agrees to the requested extension (each Bank agreeing to a requested extension
being called a “Consenting Bank” and each Bank declining to agree to a requested
extension being called a “Declining Bank”). Any Bank that has not so advised the
Company and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Bank. If Banks,
including any Replacement Bank, constituting Majority Banks shall have agreed to
an extension request, then the Commitment Termination Date shall, as to the
Consenting Banks, be extended to the first anniversary of the Commitment
Termination Date theretofore in effect. The decision to agree or withhold
agreement to any Commitment Termination Date extension shall be at the sole
discretion of each Bank. The Commitment of any Declining Bank shall terminate on
the Commitment Termination Date in effect as to such Bank prior to giving effect
to any such extension (such Commitment Termination Date being called the
“Existing Commitment Termination Date”). The principal amount of any outstanding
Loans made by Declining Banks, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the accounts of such
Declining Banks hereunder, shall be due and payable on the applicable Existing
Commitment Termination Date, and on the Existing Commitment Termination Date the
Borrowers shall also make such other prepayments of the Loans and cash
collateralization of outstanding Letters of Credit as shall be required in order
that, after giving effect to the termination of the Commitments of, and all
payments to, Declining Banks pursuant to this sentence, the aggregate Dollar
Credit Exposures and Multicurrency Credit Exposures shall not exceed the
aggregate Dollar Commitments and Multicurrency Commitments, respectively. The
Company shall have the right at any time prior to or on any Existing Commitment
Termination Date, to replace a Declining Bank with a Bank or other financial
institution that will agree to a request for the extension of the Commitment
Termination Date (a “Replacement Bank”), and any such Replacement Bank shall for
all purposes constitute a Consenting Bank, and upon extension of the Commitment
Termination Date, be a “Bank” for all purposes under this Agreement (subject to
the restrictions contained in Section 11.06(b)), provided that any replacement
of a Declining Bank prior to any Existing Commitment Termination Date shall be
in accordance with the provisions of Section 5.06 hereof. Notwithstanding the
foregoing, no extension of the Commitment Termination Date pursuant to this
paragraph shall become effective unless (A) the conditions set forth in Sections
6.02(a) and 6.02(b) shall be satisfied (with all references in such paragraphs
to the making of a Loan being deemed to be references to such extension) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a senior financial officer of the Company, (B) the
Administrative Agent shall have received an opinion of counsel for the Company
as to the power and authority of the Company to borrow and perform its
obligations hereunder after giving effect to such extension, and (C) all fees
and expenses owing in respect of such extension to the Administrative Agent and
the Banks shall have been paid.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre048.jpg]
- 43 - Credit Agreement [[3502063]] (b) If the Commitment Termination Date is
extended in accordance with this Section, (i) the Administrative Agent shall
record in the Register any Replacement Bank’s information as provided pursuant
to an Administrative Questionnaire that shall be executed by such Replacement
Bank and delivered to the Administrative Agent on or before the date on which
such extension becomes effective (the “Extension Effective Date”), (ii) Annex 1
hereto shall be amended and restated to set forth all Banks (including any
Replacement Banks) that will be Banks hereunder (and their respective Dollar
Commitments and Multicurrency Commitments) after giving effect to such
extension, and the Administrative Agent shall distribute to each Bank (including
each Replacement Bank) and each Issuing Bank a copy of such amended and restated
Annex 1, (iii) all calculations and payments of interest on the Loans shall take
into account the actual Commitments of each Bank and the principal amount
outstanding of each Loan made by such Bank during the relevant period of time
and (iv) each Bank’s share of the LC Exposure on such date shall automatically
be deemed to equal such Bank’s Applicable Dollar Percentage or Applicable
Multicurrency Percentage, as the case may be, of the Dollar LC Exposure or
Multicurrency LC Exposure (such Applicable Dollar Percentage or Applicable
Multicurrency Percentage for such Bank to be determined as of such Extension
Effective Date in accordance with its Commitment on such date as a percentage of
the Commitments on such date) without further action by any party. Section 3.
Payments of Principal and Interest. 3.01. Repayment of Loans. (a) Each Borrower
hereby promises to pay to the Administrative Agent for account of each Bank the
principal of each Syndicated Loan made by such Bank to such Borrower, and each
such Syndicated Loan shall mature, on the Commitment Termination Date. (b) The
Company agrees to pay to the Administrative Agent for account of each Bank that
makes a Money Market Loan the principal of such Money Market Loan, and such
Money Market Loan shall mature, on the last day of the Interest Period for such
Money Market Loan. 3.02. Interest. Each Borrower hereby promises to pay to the
Administrative Agent for account of each Bank interest on the unpaid principal
amount of each Loan made to such Borrower by such Bank for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full, at the following rates per annum: (a) if such Loan is a Base Rate
Loan, the Base Rate (as in effect from time to time) plus the Applicable Rate;
(b) if such Loan is a Eurocurrency Loan, the Eurocurrency Rate for such Loan for
the relevant Interest Period therefor plus the Applicable Rate; (c) if such Loan
is a LIBOR Market Loan, the Eurocurrency Rate for such Loan for the Interest
Period therefor plus (or minus) the LIBO Margin quoted by the Bank making such
Loan in accordance with Section 2.03 hereof; and



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre049.jpg]
- 44 - Credit Agreement [[3502063]] (d) if such Loan is an Absolute Rate Loan,
the Absolute Rate for such Loan for the Interest Period therefor quoted by the
Bank making such Loan in accordance with Section 2.03 hereof. Notwithstanding
the foregoing, each Borrower hereby promises to pay to the Administrative Agent
for account of each Bank interest at the applicable Post-Default Rate on any
principal of any Loan made to such Borrower by such Bank and on any other amount
payable by such Borrower hereunder or under the Notes of such Borrower held by
such Bank to or for account of such Bank, that shall not be paid in full when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), for the period from and including the due date thereof to but
excluding the date the same is paid in full. Accrued interest on each Loan shall
be payable (i) on the last day of the Interest Period therefor and, if such
Interest Period is longer than 90 days (in the case of an Absolute Rate Loan) or
three months (in the case of a Fixed Rate Loan), at 90-day or three-month
intervals, respectively, following the first day of such Interest Period, and
(ii) in the case of any Loan, upon the payment or prepayment thereof (but only
on the principal amount so paid or prepaid), except that interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Administrative Agent shall give notice thereof to the Banks to
which such interest is payable and to the Company. Section 4. Payments; Pro Rata
Treatment; Computations; Etc. 4.01. Payments. (a) Except to the extent otherwise
provided herein, all payments of principal, interest, fees and other amounts to
be made by the Borrowers under this Agreement and the Notes (including, without
limitation, payments of letter of credit fees and reimbursements of LC
Disbursements), shall be made in immediately available funds, without deduction,
set-off or counterclaim, to the Administrative Agent’s Account not later than
1:00 p.m. Local Time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day), provided that if a new Loan is to be
made by any Bank to any Borrower on a date such Borrower is to repay any
principal of an outstanding Loan of such Bank that is denominated in the same
Currency, such Bank shall apply the proceeds of such new Loan to the payment of
the principal to be repaid and only an amount equal to the difference between
the principal to be borrowed and the principal to be repaid shall be made
available by such Bank to the Administrative Agent as provided in Section 2.02
hereof or paid by such Borrower to the Administrative Agent pursuant to this
Section 4.01, as the case may be. All amounts owing under this Agreement
(including facility fees, payments required under Section 5.01 hereof, and
payments required under Section 5.04 hereof relating to any Loan denominated in
Dollars, but not including (i) principal of, and interest on, any Loan
denominated in any Foreign Currency or payments relating to any such Loan
required under Section 5.04 hereof, or (ii) any reimbursement obligations in
respect of LC Disbursements made pursuant to Letters of Credit denominated in
any Foreign Currency, interest on such LC Disbursements and fees required to be
paid pursuant to Section 2.05(c) hereof which the applicable Borrower and
applicable Issuing Bank have agreed shall be paid in any Foreign Currency (to
the extent payable in such Foreign Currency), which in the case of each amount
specified in clause (i) and (ii), are payable in such Foreign Currency) or under
any other Loan



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre050.jpg]
- 45 - Credit Agreement [[3502063]] Document (except to the extent otherwise
provided therein) are payable in Dollars. Notwithstanding the foregoing, if any
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise) or shall fail
to pay any reimbursement obligation in respect of any LC Disbursement when due,
the unpaid portion of such Loan or reimbursement obligation shall, if such Loan
or reimbursement obligation is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, in the case of any such
Loan, if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof and such principal or reimbursement obligation shall
be payable on demand; and if any Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars or on any LC Disbursement made pursuant
to a Letter of Credit that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, in the
case of any such Loan, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand. (b) Any Bank or any Issuing Bank for
whose account any such payment is to be made may (but shall not be obligated to)
debit the amount of any such payment that is not made by such time to any
ordinary deposit account of any Borrower with such Bank or such Issuing Bank
(with notice to the applicable Borrower, the Company (without duplication) and
the Administrative Agent), provided that such Bank’s or such Issuing Bank’s
failure to give such notice shall not affect the validity thereof.
Notwithstanding the foregoing or anything else to the contrary herein, no Bank
or Issuing Bank may debit the account of an Excluded Foreign Subsidiary with
respect to any obligation of any other Borrower. (c) The Company shall, at the
time of making each payment under this Agreement or any Note for account of any
Bank or any Issuing Bank, specify to the Administrative Agent (which shall so
notify the intended recipient(s) thereof) the Loans of a Class or other amounts
payable by the Borrowers hereunder to which such payment is to be applied (and
in the event that the Company fails to so specify, or if an Event of Default has
occurred and is continuing, the Administrative Agent may distribute such payment
to the Banks or the relevant Issuing Bank or Issuing Banks, as the case may be,
for application in such manner, subject to Section 4.02 hereof, as it or the
Majority Banks may determine to be appropriate). Notwithstanding the foregoing
or anything else to the contrary herein, no payment made by an Excluded Foreign
Subsidiary may be applied or distributed to a Bank or Issuing Bank on account of
an obligation of any other Borrower. (d) Each payment received by the
Administrative Agent under this Agreement or any Note for account of any Bank
shall be paid by the Administrative Agent promptly to such Bank, in immediately
available funds and in the Currency in which it was received, for account of
such Bank’s Applicable Lending Office for the Loan or other obligation in
respect of which such payment is made. (e) If the due date of any payment under
this Agreement or any Note would otherwise fall on a day that is not a Business
Day, such date shall be extended to the next succeeding Business Day, and
interest shall be payable for any principal so extended for the period of such
extension.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre051.jpg]
- 46 - Credit Agreement [[3502063]] (f) With respect to the payment by any
Borrower of any amount denominated in any Foreign Currency made in accordance
with Section 4.01(a) hereof, such Borrower shall not be liable to any Bank or
any Issuing Bank for any delay, or the consequences of any delay, by the
Administrative Agent in the crediting or remitting of any such amount to any
Bank or any Issuing Bank. With respect to the payment by the Administrative
Agent of any amount denominated in any Foreign Currency, the Administrative
Agent shall not be liable to any Borrower, any Bank or any Issuing Bank in any
way whatsoever for any delay, or the consequences of any delay, in the crediting
to any account of any amount required by this Agreement to be paid by the
Administrative Agent if the Administrative Agent shall have taken all relevant
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in such
Foreign Currency) to the account of any Borrower, any Bank or any Issuing Bank
in the Principal Financial Center with respect to such Foreign Currency which
the relevant Borrower, such Bank or such Issuing Bank, as the case may be, shall
have specified for such purpose. For the purposes of this paragraph, “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
the Administrative Agent may from time to time determine for the purpose of
clearing or settling payments in such Foreign Currency. (g) If any Bank shall
fail to make any payment required to be made by it pursuant to Section 2.11(e)
or (f), 4.06 or 10.05, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received under this Agreement by the Administrative Agent for the account of
such Bank and for the benefit of the Administrative Agent or the Issuing Banks
to satisfy such Bank’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Bank under such Sections; in the case of each of (i)
and (ii) above, in any order as determined by the Administrative Agent in its
discretion. 4.02. Pro Rata Treatment. Except to the extent otherwise provided
herein, (a) each borrowing of Syndicated Loans of a particular Class from the
Banks under Section 2.01 hereof shall be made from the Banks of such Class, and
each termination or reduction of the amount of the Commitments of a Class under
Section 2.04 hereof shall be applied to the respective Commitments of the Banks
of such Class, pro rata according to the amounts of their respective
Commitments; (b) except as otherwise provided in Section 5.04 hereof,
Eurocurrency Loans of a Class having the same Interest Period shall be allocated
pro rata among the Banks of such Class according to the amounts of their
respective Commitments (in the case of making Eurocurrency Loans) or their
respective Eurocurrency Loans having such Interest Period (in the case of
Conversions and Continuation of Eurocurrency Loans); (c) each payment or
prepayment of principal of Syndicated Loans of a Class by the Borrowers shall be
made for account of the Banks of such Class pro rata in accordance with the
respective unpaid principal amounts of the Syndicated Loans of such Class held
by them; (d) each payment of interest on Syndicated Loans of such Class by the
Borrowers shall be made for account of the Banks of such Class pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Banks; and (e) each payment of fees under Section 2.05 hereof
shall be made for account of the Banks entitled thereto pro rata in accordance
with the amounts of such fees then due and payable to the respective Banks.
Notwithstanding the foregoing or anything else to the contrary herein (i) the
provisions of this Section 4.02 shall not be construed to apply to any payment
made to any



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre052.jpg]
- 47 - Credit Agreement [[3502063]] Declining Bank on the Existing Commitment
Termination Date applicable to such Declining Bank and (ii) no payment made by
an Excluded Foreign Subsidiary shall be applied or distributed to a Bank or
Issuing Bank on account of an obligation of any other Borrower. 4.03.
Computations. All interest hereunder and fees under Section 2.05 hereof shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Base Rate at times when the Base Rate is based on the Prime
Rate and interest on all Loans denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). 4.04. Minimum Amounts. Except for prepayments
made pursuant to Section 5.04 hereof, each borrowing, Conversion and partial
prepayment of principal of (x) Base Rate Loans shall be in an aggregate amount
at least equal to $1,000,000 or a larger multiple of $1,000,000 (it being
understood that reimbursement obligations in respect of LC Disbursements may be
financed with Base Rate Loans in amounts that are not in such multiples of
$1,000,000) and (y) Eurocurrency Loans shall be in an aggregate amount at least
equal to $15,000,000 or a larger multiple of $1,000,000 (borrowings, Conversions
or prepayments of or into Loans of different Types or, in the case of
Eurocurrency Loans, having different Interest Periods at the same time hereunder
to be deemed separate borrowings, Conversions and prepayments for purposes of
the foregoing, one for each Type or Interest Period), provided that the
aggregate principal amount of Eurocurrency Loans having the same Interest Period
shall be in an amount at least equal to $15,000,000 or a larger multiple of
$1,000,000 and, if any Eurocurrency Loans would otherwise be in a lesser
principal amount for any period, such Loans shall be Base Rate Loans during such
period. 4.05. Certain Notices. Except as otherwise provided in Section 2.03
hereof with respect to Money Market Loans or as provided in this Section 4.05,
notices of termination or reductions of the Commitments and of borrowings,
Conversions, Continuations and optional prepayments of Loans, of Types of Loans,
of the Currency in which Syndicated Loans are to be denominated and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 11:00 a.m. New York time
(or, in the case of any such notice relating to a Syndicated Loan denominated in
a Foreign Currency, 11:00 a.m. Local Time, or, in the case of any notice of a
borrowing of Base Rate Loan, 1:00 p.m. New York time) on the number of Business
Days prior to the date of the relevant termination, reduction, borrowing,
Conversion, Continuation or prepayment or the first day of such Interest Period
specified below: Notice Number of Business Days Prior Termination or reduction
of Commitments 3 Borrowing or prepayment of, or Conversion into, Base Rate Loans
same day



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre053.jpg]
- 48 - Credit Agreement [[3502063]] Borrowing or prepayment of, Conversion into,
Continuation as or duration of Interest Period for, Eurocurrency Loans
denominated in Dollars 3 Borrowing or prepayment of, Continuation as or duration
of Interest Period for, Eurocurrency Loans denominated in a Foreign Currency 5
Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced; provided that a notice of termination
of the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Each such notice of borrowing, Conversion, Continuation or optional prepayment
shall specify the Loans to be borrowed, Converted, Continued or prepaid and the
amount (subject to Section 4.04 hereof), Class and Type of each Loan to be
borrowed, Converted, Continued or prepaid and the date of borrowing, Conversion,
Continuation or optional prepayment (which shall be a Business Day); provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as provided in the immediately preceding
sentence, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with such sentence. Each such notice of
borrowing of Syndicated Loans shall specify the Currency in which such Loans are
to be denominated. The Administrative Agent shall promptly notify the Banks of
the contents of each such notice. In the event that the applicable Borrower
fails to select the Currency of a Syndicated Loan, within the time period and
otherwise as provided in this Section 4.05, such Loan will be denominated in
Dollars unless such Loan is a Continuation of an existing Eurocurrency Loan
denominated in a Foreign Currency, in which case such Syndicated Loan will be a
Eurocurrency Loan denominated in such Foreign Currency. In the event that the
applicable Borrower fails to select the Type of a Loan denominated in Dollars,
or the duration of any Interest Period for any Eurocurrency Loan denominated in
Dollars, within the time period and otherwise as provided in this Section 4.05,
such Loan (if outstanding as a Eurocurrency Loan) will be automatically
Converted into a Base Rate Loan on the last day of the then current Interest
Period for such Loan or (if outstanding as a Base Rate Loan) will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan. In the event that
the applicable Borrower fails to select the Type of a Syndicated Loan but has
selected a Foreign Currency as the Currency for such Loan, within the time
period and otherwise as provided in this Section 4.05, such Syndicated Loan will
be made as a Eurocurrency Loan denominated in such Foreign Currency. In the
event that the applicable Borrower fails to select the duration of any Interest
Period for any Eurocurrency Loan denominated in a Foreign Currency, within the
time period and otherwise as provided in this Section 4.05, such Borrower will
be deemed to have selected an Interest Period of one month’s duration for such
Loan. 4.06. Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Bank or a Borrower (the
“Payor”) prior to the time on which the Payor is to make payment to the
Administrative Agent of (in the case of a Bank) the proceeds of a Loan to be
made by such Bank hereunder or (in the case of a Borrower)



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre054.jpg]
- 49 - Credit Agreement [[3502063]] a payment to the Administrative Agent for
account of one or more of the Banks hereunder (such payment being herein called
the “Required Payment”), which notice shall be effective upon receipt, that the
Payor does not intend to make the Required Payment to the Administrative Agent,
the Administrative Agent may assume that the Required Payment has been made and
may, in reliance upon such assumption (but shall not be required to), make the
amount thereof available to the intended recipient(s) on such date; and, if the
Payor has not in fact made the Required Payment to the Administrative Agent, the
recipient(s) of such payment shall, on demand, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date (the “Advance Date”) such amount
was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to the
Federal Funds Rate for such day and, if such recipient(s) shall fail promptly to
make such payment, the Administrative Agent shall be entitled to recover such
amount, on demand, from the Payor, together with interest as aforesaid, provided
that if neither the recipient(s) nor the Payor shall return the Required Payment
to the Administrative Agent within three Business Days of the Advance Date,
then, retroactively to the Advance Date, the Payor and the recipient(s) shall
each be obligated to pay interest on the Required Payment as follows: (i) if the
Required Payment shall represent a payment to be made by any Borrower to the
Banks, such Borrower and the Banks shall each be obligated retroactively to the
Advance Date to pay interest in respect of the Required Payment at the
Post-Default Rate (without duplication of the obligation of such Borrower under
Section 3.02 hereof to pay interest on the Required Payment at the Post-Default
Rate), it being understood that the return by the recipient(s) of the Required
Payment to the Administrative Agent shall not limit such obligation of such
Borrower under Section 3.02 hereof to pay interest at the Post-Default Rate in
respect of the Required Payment; and (ii) if the Required Payment shall
represent proceeds of a Loan to be made by the Banks to any Borrower, the Payor
and such Borrower shall each be obligated retroactively to the Advance Date to
pay interest in respect of the Required Payment pursuant to whichever of the
rates specified in Section 3.02 hereof is applicable to the Type of such Loan,
it being understood that the return by such Borrower of the Required Payment to
the Administrative Agent shall not limit any claim such Borrower may have
against the Payor in respect of such Required Payment. 4.07. Sharing of
Payments, Etc. (a) Each Borrower agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Bank or an
Issuing Bank may otherwise have, each Bank and each Issuing Bank shall be
entitled, at its option (to the fullest extent permitted by law), to set off and
apply any deposit (general or special, time or demand, provisional or final), or
other indebtedness, held by it for the credit or account of such Borrower at any
of its offices, in Dollars or in any other currency, against any principal of or
interest on any of such Bank’s Loans, any unreimbursed LC Disbursements owing to
it or any other amount payable to such Bank or such Issuing Bank hereunder, that
is not paid when due (regardless of whether such deposit or other indebtedness
are then due to such Borrower), in which case it shall promptly notify the
Company and the Administrative Agent thereof, provided that such Bank’s or such
Issuing Bank’s failure to give such notice shall not affect the validity
thereof. Notwithstanding



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre055.jpg]
- 50 - Credit Agreement [[3502063]] the foregoing or anything else to the
contrary herein, no Bank or Issuing Bank shall be permitted to set off or apply
any deposit or other indebtedness of an Excluded Foreign Subsidiary against an
obligation of any other Borrower. (b) If any Bank shall obtain from any Borrower
payment of any principal of or interest on any Loan of any Class owing to it or
payment of any other amount under this Agreement through the exercise of any
right of set-off, banker’s lien or counterclaim or similar right or otherwise
(other than from the Administrative Agent as provided herein), and, as a result
of such payment, such Bank shall have received a greater percentage of the
principal of or interest on the Loans of such Class or such other amounts then
due hereunder by the Borrowers to such Bank than the percentage received by any
other Bank, it shall promptly purchase from such other Banks participations in
(or, if and to the extent specified by such Bank, direct interests in) the Loans
of such Class or such other amounts, respectively, owing to such other Banks (or
in interest due thereon, as the case may be) in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
of the Banks shall share the benefit of such excess payment (net of any expenses
that may be incurred by such Bank in obtaining or preserving such excess
payment) pro rata in accordance with the unpaid principal of and/or interest on
the Loans of such Class or such other amounts, respectively, owing to each of
the Banks. To such end all of the Banks shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. Notwithstanding the foregoing or
anything else to the contrary herein, no payment by an Excluded Foreign
Subsidiary shall be used to purchase a participation or direct interest in, or
shall otherwise be made in satisfaction of, an obligation of any other Borrower.
(c) Each Borrower agrees that any Bank so purchasing such a participation (or
direct interest) may exercise all rights of set-off, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Bank
were a direct holder of Loans or other amounts (as the case may be) owing to
such Bank in the amount of such participation. (d) Nothing contained herein
shall require any Bank to exercise any such right or shall affect the right of
any Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrowers. If, under any
applicable bankruptcy, insolvency or other similar law, any Bank receives a
secured claim in lieu of a set-off to which this Section 4.07 applies, such Bank
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Banks entitled under this
Section 4.07 to share in the benefits of any recovery on such secured claim.
Section 5. Yield Protection, Etc. 5.01. Additional Costs. (a) The Company shall
pay in Dollars directly to each Bank, Issuing Bank or the Administrative Agent,
as the case may be, from time to time such amounts as such Bank, Issuing Bank or
the Administrative Agent, as the case may be, may reasonably determine to be
necessary to compensate it for any costs that such Bank, Issuing Bank or the
Administrative Agent, as the case may be, reasonably determines are attributable
to its making or maintaining of any Loans or issuing or participating in any
Letter of Credit or its obligation to make any Fixed Rate Loans hereunder to any
Borrower or to issue or participate in any Letter of Credit, or any reduction in



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre056.jpg]
- 51 - Credit Agreement [[3502063]] any amount received or receivable by such
Bank, Issuing Bank or the Administrative Agent hereunder in respect of any of
such Loans or Letters of Credit or such obligation to any Borrower (such
increases in costs and reductions in amounts received or receivable being herein
called “Additional Costs”), resulting from any Regulatory Change that: (i)
imposes or modifies any reserve, special deposit or similar requirements (other
than, in the case of any Bank for any period as to which the Company is required
to pay any amount under paragraph (d) of this Section 5.01, the reserves against
“Eurocurrency liabilities” under Regulation D therein referred to) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Bank or Issuing Bank (including, without limitation, any of
such Loans or any deposits referred to in the definitions of “Eurocurrency Rate”
in Section 1.01 hereof), or any commitment of such Bank or Issuing Bank
(including, without limitation, the Commitment of such Bank hereunder); (ii)
subjects any Bank, Issuing Bank or the Administrative Agent to any Taxes (other
than Indemnified Taxes and Excluded Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) in the case of a Bank or an Issuing
Bank, imposes any other condition (other than Taxes) affecting this Agreement or
its Notes (or any of such extensions of credit or liabilities) or its
Commitment. If any Bank requests compensation from the Company under this
Section 5.01(a), the Company may, by notice to such Bank (with a copy to the
Administrative Agent), suspend the obligation of such Bank thereafter to make or
Continue Eurocurrency Loans, or Convert Base Rate Loans into Eurocurrency Loans,
until the Regulatory Change giving rise to such request ceases to be in effect
(in which case (x) all such Eurocurrency Loans then outstanding to any Borrower
(other than any Foreign Subsidiary Borrower) shall be automatically Converted
into Base Rate Loans on the last day(s) of the current Interest Period(s)
therefor and (y) all such Eurocurrency Loans then outstanding to any Foreign
Subsidiary Borrower shall be prepaid on the last day(s) of the current Interest
Period(s) therefor), provided that such suspension shall not affect the right of
such Bank to receive the compensation so requested. (b) Without limiting the
effect of the foregoing provisions of this Section 5.01 (but without duplication
of any other requirement in this Section 5), if any Bank determines that any
Regulatory Change regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Bank’s capital or on the
capital of such Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Banks to a level below that which such Bank
or such Bank’s holding company could have achieved but for such Regulatory
Change (taking into consideration such Bank’s policies and the policies of such
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Company will pay in Dollars to such Bank such additional
amount or amounts as will compensate such Bank or such Bank’s holding company
for any such reduction suffered. (c) Each Bank shall notify the Company of any
event occurring after the date hereof entitling such Bank to compensation under
paragraph (a) or (b) of this Section 5.01 as



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre057.jpg]
- 52 - Credit Agreement [[3502063]] promptly as practicable, but in any event
within 45 days, after such Bank obtains actual knowledge thereof; provided that
(i) if any Bank fails to give such notice within 45 days after it obtains actual
knowledge of such an event, such Bank shall, with respect to compensation
payable pursuant to this Section 5.01 in respect of any costs resulting from
such event, only be entitled to payment under this Section 5.01 for costs
incurred from and after the date 45 days prior to the date that such Bank does
give such notice and (ii) each Bank will use its reasonable efforts to designate
a different Applicable Lending Office for the Loans of such Bank affected by
such event if, in the reasonable judgment of such Bank, such designation will
avoid the need for, or reduce the amount of, such compensation in the future and
will not, in the sole opinion of such Bank, be disadvantageous to such Bank,
(except that such Bank shall have no obligation to designate an Applicable
Lending Office located in the United States of America). Each Bank will furnish
to the Company a certificate setting forth the basis and amount of each request
by such Bank for compensation under paragraph (a) or (b) of this Section 5.01.
Determinations and allocations by any Bank for purposes of this Section 5.01 of
the effect of any Regulatory Change pursuant to paragraph (a) of this Section
5.01, or of the effect of capital or liquidity maintained pursuant to paragraph
(b) of this Section 5.01, on its costs or rate of return of making or
maintaining Loans or its obligation to make Loans, or on amounts receivable by
it in respect of Loans, and of the amounts required to compensate such Bank
under this Section 5.01, shall be conclusive, provided that such determinations
and allocations are made on a reasonable basis. (d) Without limiting the effect
of the foregoing, the Company shall pay in Dollars to each Bank on the last day
of each Interest Period for each Fixed Rate Loan to any Borrower (other than any
Foreign Subsidiary Borrower) so long as such Bank is maintaining reserves
against “Eurocurrency liabilities” under Regulation D (or so long as such Bank
is, by reason of any Regulatory Change, maintaining reserves against any other
category of liabilities that includes deposits by reference to which the
interest rate on Fixed Rate Loans is determined as provided in this Agreement or
against any category of extensions of credit or other assets of such Bank that
includes any Fixed Rate Loans) an additional amount (determined by such Bank and
notified to the Company through the Administrative Agent) equal to the product
of the following for each Fixed Rate Loan for each day during such Interest
Period: (i) the principal amount of such Fixed Rate Loan outstanding on such
day; and (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Fixed Rate Loan for
such Interest Period as provided in this Agreement (less the Applicable Rate)
and the denominator of which is one minus the effective rate (expressed as a
decimal) at which such reserve requirements are imposed on such Bank on such day
minus (y) such numerator; and (iii) 1/360. (e) With respect to any change by a
Bank of its Applicable Lending Office or any assignment by a Bank under Section
11.06(b) hereof, the Bank changing such office or assignee Bank (as the case may
be) shall not be entitled to any compensation under this Section 5.01 with
respect to any Additional Costs resulting from any Regulatory Change that
occurred prior to the date of such assignment or such change of office, provided
that this Section 5.01(e) shall not



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre058.jpg]
- 53 - Credit Agreement [[3502063]] apply to a change by a Bank of its
Applicable Lending Office pursuant to Section 5.01(c) or to an assignment
pursuant to a request by the Company under Section 5.06. 5.02. Limitation on
Types of Loans. Anything herein to the contrary notwithstanding, if, on or prior
to the determination of any Eurocurrency Rate for any Interest Period: (a) the
Administrative Agent determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits in the relevant Currency
referred to in the definition of “Eurocurrency Rate” in Section 1.01 hereof are
not being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for either Type of Fixed Rate Loans
denominated in such Currency as provided herein; or (b) the Majority Banks
determine (or any Bank that has outstanding a Money Market Quote with respect to
a LIBOR Market Loan determines), which determination shall be conclusive, and
notify (or notifies, as the case may be) the Administrative Agent that the
relevant rates of interest referred to in the definition of “Eurocurrency Rate”
in Section 1.01 hereof upon the basis of which the rate of interest for
Eurocurrency Loans denominated in such Currency (or LIBOR Market Loans, as the
case may be) for such Interest Period is to be determined are not likely
adequately to cover the cost to such Banks (or to such quoting Bank) of making
or maintaining Eurocurrency Loans denominated in such Currency or LIBOR Market
Loans, as the case may be, for such Interest Period; then the Administrative
Agent shall give the Company and each Bank prompt notice thereof and, so long as
such condition remains in effect, the Banks (or such quoting Bank) shall be
under no obligation to make additional Eurocurrency Loans denominated in such
Currency (or the LIBOR Market Loan for which such Money Market Quote was made,
as the case may be), to Continue Eurocurrency Loans denominated in such Currency
or to Convert Base Rate Loans into Eurocurrency Loans, and the applicable
Borrower shall, on the last day of the then current Interest Period for the
outstanding Eurocurrency Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with Section 2.09 hereof. 5.03. Illegality.
Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Bank or its Applicable Lending Office to honor its
obligation to make or maintain Eurocurrency Loans (or to make or maintain
Eurocurrency Loans denominated in a particular Currency) hereunder (and, in the
sole opinion of such Bank, the designation of a different Applicable Lending
Office would either not avoid such unlawfulness or would be disadvantageous to
such Bank), then such Bank shall promptly notify the Company thereof (with a
copy to the Administrative Agent) and such Bank’s obligation to make or
Continue, or to Convert Loans of any Type into, Eurocurrency Loans (or to make
or maintain Eurocurrency Loans denominated in a particular Currency, as the case
may be) shall be suspended until such time as such Bank may again make and
maintain Eurocurrency Loans (Eurocurrency Loans denominated in such Currency)
(in which case (x) all such Eurocurrency Loans denominated in such Currency then
outstanding to any Borrower (other than any Foreign Subsidiary Borrower) shall
be automatically Converted into Base Rate Loans on the last day(s) of the
current Interest Period(s) therefor (or on such earlier date as such Bank may
specify to the applicable Borrower (with a copy to the Administrative Agent) if
such earlier date is required by law) and (y) all such Eurocurrency Loans
denominated in such Currency then outstanding to any



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre059.jpg]
- 54 - Credit Agreement [[3502063]] Foreign Subsidiary Borrower shall be prepaid
on the last day(s) of the current Interest Period(s) therefor (or on such
earlier date as such Bank may specify to the applicable Borrower (with a copy to
the Administrative Agent) if such earlier date is required by law)), and such
Bank shall no longer be obligated to make any LIBOR Market Loan (or any LIBOR
Market Loan denominated in such Currency, as the case may be) that it has
offered to make. 5.04. Compensation. The Company shall pay to the Administrative
Agent for account of each Bank, upon the request of such Bank through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Bank) to compensate it for any loss, cost or expense
that such Bank determines is attributable to: (a) any payment, mandatory or
optional prepayment or Conversion of a Fixed Rate Loan or an Absolute Rate Loan
made by such Bank to any Borrower for any reason (including, without limitation,
the acceleration of the Loans pursuant to Section 9 hereof) on a date other than
the last day of the Interest Period for such Loan; or (b) any failure by any
Borrower for any reason other than if a Bank’s obligation to make or Continue
Loans shall be suspended pursuant to Section 5.01 or 5.03 hereof (including,
without limitation, the failure of any of the conditions precedent specified in
Section 6 hereof to be satisfied) to borrow a Fixed Rate Loan or an Absolute
Rate Loan (with respect to which, in the case of a Money Market Loan, the
Company has accepted a Money Market Quote) from such Bank on the date for such
borrowing specified in the relevant notice of borrowing given pursuant to
Section 2.02 or 2.03(b) hereof or to prepay a Fixed Rate Loan on the date for
such prepayment, as specified in the relevant notice of prepayment. Without
limiting the effect of the preceding sentence, such compensation shall include
an amount equal to the excess, if any, of (i) the amount of interest that
otherwise would have accrued on the principal amount so paid, prepaid, not
borrowed or not prepaid for the period (the “relevant period”) from the date of
such payment, prepayment, failure to borrow or failure to prepay to the last day
of the then current Interest Period for such Loan (or, in the case of a failure
to borrow, the Interest Period for such Loan that would have commenced on the
date specified for such borrowing) at the applicable rate of interest for such
Loan provided for herein less the Applicable Rate over (ii) the amount of
interest that otherwise would have accrued on such principal amount at a rate
per annum equal to the interest component of the amount such Bank would have bid
in the London interbank market (if such Loan is a Fixed Rate Loan) or the United
States of America secondary certificate of deposit market (if such Loan is an
Absolute Rate Loan) for deposits denominated in the Currency of such Loan of
leading banks in amounts comparable to such principal amount and with maturities
comparable to the relevant period (as reasonably determined by such Bank). 5.05.
Taxes. (a) Any and all payments by or on account of each obligation of each
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable law; provided that if any withholding agent shall be required by
applicable law (as determined in the good faith discretion of the applicable
withholding agent) to deduct or withhold any Taxes from any such payments, then
(i) if such Taxes are Indemnified Taxes, the sum payable by the applicable



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre060.jpg]
- 55 - Credit Agreement [[3502063]] Borrower shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 5.05)
the Administrative Agent or the Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the applicable withholding agent shall be entitled to make such
deductions or withholdings and (iii) such withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law. (b) In addition, each Borrower shall timely pay
any Other Taxes in respect of such Borrower to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for Other Taxes. (c) Each Borrower
shall jointly and severally indemnify the Administrative Agent and each Bank,
within 10 days after written demand to such Borrower therefor, for the full
amount of any Indemnified Taxes in respect of any Borrower (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.05) payable by, paid by or required to be withheld or
deducted from a payment to the Administrative Agent or such Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (other than penalties and interest resulting from such
Person’s gross negligence or willful misconduct), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount (with reasonable
supporting details) of such payment or liability delivered to any Borrower by a
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Bank, shall be conclusive absent manifest
error. Notwithstanding anything to the contrary in this Agreement, no Excluded
Foreign Subsidiary shall indemnify any party with respect to an obligation of
any other Borrower. Each Bank shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Bank (or such Bank’s beneficial owner) (but only to the
extent that the Borrowers have not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrowers
to do so), (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 11.06(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Bank (or such Bank’s
beneficial owner), in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to such Bank from any other source against
any amount due to the Administrative Agent under this Section 5.05(c). (d) As
soon as practicable after any payment of Taxes by any Borrower to a Governmental
Authority pursuant to this Section 5.05, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre061.jpg]
- 56 - Credit Agreement [[3502063]] Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (e) (i) Any Bank that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times reasonably requested by the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the applicable Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the applicable Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the applicable Borrower or the Administrative Agent as will enable the
applicable Borrower or the Administrative Agent to determine whether or not such
Bank is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.05(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank's reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank. (ii) Without limiting the generality of the foregoing, in the
event that the applicable Borrower is a U.S. Person, (A) any Bank that is a U.S.
Person shall deliver to the applicable Borrower and the Administrative Agent on
or prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Bank is exempt from U.S. Federal backup withholding tax;
(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Bank becomes a Bank under this Agreement (and from time to
time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Bank claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN or W- 8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "business profits" or "other income"
article of such tax treaty; (2) executed originals of IRS Form W-8ECI;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre062.jpg]
- 57 - Credit Agreement [[3502063]] (3) in the case of a Foreign Bank claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Bank is not a "bank" within the meaning of Section
881(c)(3)(A) of the Code, a "10 percent shareholder" of the applicable Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or (4) to the extent a Foreign Bank is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; (C) any Foreign Bank shall, to the extent it is legally
entitled to do so, deliver to the applicable Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Bank becomes a Bank under this Agreement
(and from time to time thereafter upon the reasonable request of the applicable
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
applicable Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Bank under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Bank were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Bank shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the applicable Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Bank has
complied with such Bank's obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the applicable Borrower and
the Administrative Agent in writing of its legal inability to do so.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre063.jpg]
- 58 - Credit Agreement [[3502063]] (f) If the Administrative Agent or a Bank
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section 5.05, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 5.05 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of- pocket expenses of the Administrative Agent or
such Bank, as the case may be, incurred in connection therewith and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Borrower, upon the request of
the Administrative Agent or such Bank, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority, other than any such penalties, interest or
other charges attributable to the gross negligence or willful misconduct of the
Administrative Agent or such Bank, as applicable) to the Administrative Agent or
such Bank in the event the Administrative Agent or such Bank is required to
repay such refund to such Governmental Authority. This Section 5.05 shall not be
construed to require the Administrative Agent or any Bank to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential or proprietary) to any Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or such Bank be required to pay any amount to any
Borrower pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Bank in a less favorable net after-Tax position
than such party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. (g) Each party’s obligations under this Section 5.05 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. (h) For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of this Agreement, the
Borrowers and the Administrative Agent shall treat (and the Banks hereby
authorize the Administrative Agent to treat) this Agreement (and any Note) as
not qualifying as a “grandfathered obligation” within the meaning of Section
1.1471- 2(b)(2)(i) of the United States Treasury Regulations. (i) For purposes
of this Section 5.05, the term “Bank” includes any Issuing Bank, the term
“Foreign Bank” includes any Foreign Issuing Bank and the term “applicable law”
includes FATCA. 5.06. Replacement of Banks. If any Bank requests compensation
pursuant to Section 5.01, 5.05 or 5.07 hereof, or if any Bank’s obligation to
make or Continue Loans of any Type, or to Convert Loans of any Type into the
other Type of Loan, shall be suspended pursuant to Section 5.01 or 5.03 hereof,
or if any Bank becomes a Defaulting Lender or a Declining Bank (any such Bank
requesting such compensation, or whose obligations are so suspended, or which
has become a Defaulting Lender or a Declining Bank being herein called an
“Affected Bank”), the Company, upon three Business Days’ notice to such Affected
Bank and the Administrative



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre064.jpg]
- 59 - Credit Agreement [[3502063]] Agent, may, at its sole expense and effort,
require that such Affected Bank transfer all of its right, title, interest and
obligations under this Agreement and such Affected Bank’s Notes without recourse
to any bank or other financial institution (a “Proposed Bank”) identified by the
Company (subject to the proviso at the end of this sentence) (i) if such
Proposed Bank agrees to assume all of the obligations of such Affected Bank
hereunder, and to purchase all of such Affected Bank’s Loans hereunder for
consideration equal to the aggregate outstanding principal amount of such
Affected Bank’s Loans, together with interest thereon to the date of such
purchase, and arrangements satisfactory to the Affected Bank are made for
payment to such Affected Bank of all other amounts payable hereunder to such
Affected Bank on or prior to the date of such transfer (including any fees
accrued hereunder and any amounts that would be payable under Section 5.04
hereof as if all of such Affected Bank’s Loans were being prepaid in full on
such date) and (ii) (if such Affected Bank has requested compensation pursuant
to Section 5.01, 5.05 or 5.07 hereof) if such Proposed Bank’s aggregate
requested compensation, if any, pursuant to Section 5.01, 5.05 or 5.07 hereof
with respect to such Affected Bank’s Loans is lower than that of the Affected
Bank; provided that the Administrative Agent and each Issuing Bank shall have
consented to such Proposed Bank to the extent and on the same terms consent
would be required under the terms of Section 11.06(b) in connection with an
assignment to such Proposed Bank. Subject to the provisions of Section 11.06(b)
hereof, such Proposed Bank shall be a “Bank” for all purposes hereunder. Without
prejudice to the survival of any other agreement of the Company hereunder, the
agreements of the Company contained in Sections 5.01, 5.05, 5.07 and 11.03
hereof (without duplication of any payments made to such Affected Bank by the
Company or the Proposed Bank) shall survive for the benefit of such Affected
Bank under this Section 5.06 with respect to the time prior to such replacement.
A Bank shall not be required to make any such transfer if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such transfer cease to apply. 5.07. Additional Costs in
Respect of Letters of Credit. Without limiting the obligations of the Company
under Section 5.01 hereof (but without duplication), if as a result of any
Regulatory Change there shall be imposed, modified or deemed applicable any Tax
(other than Indemnified Taxes and Excluded Taxes), reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit issued or to be issued hereunder or the
obligation of any Issuing Bank to issue such Letters of Credit, and the result
shall be to increase the cost to any Issuing Bank or any Bank of issuing (or
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit hereunder or reduce any
amount received or receivable by any Issuing Bank or any Bank hereunder in
respect of any Letter of Credit (which increases in cost, or reductions in
amount receivable, shall be the result of such Issuing Bank’s or such Banks’
reasonable allocation of the aggregate of such increases or reductions resulting
from such event), then, upon demand by such Issuing Bank or such Bank (through
the Administrative Agent), the Company shall pay immediately to the
Administrative Agent for the account of such Issuing Bank or such Bank, from
time to time as specified by such Issuing Bank or such Bank, such additional
amounts as shall be sufficient to compensate such Issuing Bank or such Bank for
such increased costs or reductions in amount. Each Issuing Bank and each Bank
shall notify the Company of any event occurring after the date hereof entitling
such Issuing Bank or such Bank, as the case may be, to compensation under this
Section 5.07 as promptly as practicable, but in any event within 45 days, after
such Issuing Bank or such Bank obtains actual knowledge



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre065.jpg]
- 60 - Credit Agreement [[3502063]] thereof; provided that if any Issuing Bank
or any Bank fails to give such notice within 45 days after it obtains actual
knowledge of such an event, such Issuing Bank or such Bank shall, with respect
to compensation payable pursuant to this Section 5.07 in respect of any costs
resulting from such event, only be entitled to payment under this Section 5.07
for costs incurred from and after the date 45 days prior to the date that such
Issuing Bank or such Bank does give such notice. Each Issuing Bank and each Bank
will furnish to the Company a certificate setting forth the basis and amount of
each request by such Issuing Bank or such Bank, as the case may be, for
compensation under this Section 5.07. Determinations and allocations by any
Issuing Bank or any Bank for purposes of this Section 5.07 of the effect of any
Regulatory Change and of the amounts required to compensate such Issuing Bank or
such Bank under this Section 5.07 shall be conclusive, provided that such
determinations and allocations are made on a reasonable basis. Section 6.
Conditions Precedent. 6.01. Initial Loans. The obligation of any Bank to make
Loans hereunder or of any Issuing Bank to issue Letters of Credit hereunder
shall not become effective until the date on which the Administrative Agent
shall have received the following documents, each of which shall be satisfactory
to the Administrative Agent in form and substance: (a) Executed Counterparts.
From each party hereto, a counterpart of this Agreement signed on behalf of such
party (or written evidence satisfactory to the Administrative Agent, which may
include telecopy transmission of a signed signature page to this Agreement, that
such party has signed a counterpart of this Agreement). (b) Corporate Documents.
Certified copies of the charter and by-laws (or equivalent documents) of each
Borrower, a certificate of good standing for each Borrower in its Relevant
Jurisdiction (where legally applicable) and certified copies of all corporate
authority for each Borrower (including, without limitation, board of director
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this
Agreement and the Notes and each other document to be delivered by such Borrower
from time to time in connection herewith and the extensions of credit hereunder
(and the Administrative Agent and each Bank may conclusively rely on such
certificate until it receives notice in writing from such Borrower to the
contrary). (c) Officer’s Certificate. A certificate, dated the Effective Date,
of a senior officer of the Company to the effect set forth in clauses (a) and
(b) of the first sentence of Section 6.02 hereof. (d) Opinion of Counsel for the
Borrowers. Opinions, each dated the Effective Date, of (i) internal counsel for
the Company, substantially in the form of Exhibit B-1 hereto, (ii) Gibson, Dunn
& Crutcher LLP, external counsel for the Company, substantially in the form of
Exhibit B-2 hereto, and (iii) if there shall be any Subsidiary Borrowers party
hereto as of the Effective Date, internal and external counsel for each such
Subsidiary Borrower reasonably satisfactory to the Administrative Agent (which
opinion shall be in form and substance satisfactory to the Administrative Agent)
as shall be reasonably requested by the Administrative Agent, and in each case
covering such other matters as the Administrative Agent or any Bank may
reasonably request (and each Borrower hereby instructs its counsel to deliver
such opinion to the Banks and the Administrative Agent).



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre066.jpg]
- 61 - Credit Agreement [[3502063]] (e) Existing Credit Agreement. Evidence that
as of the Effective Date (i) all principal of and interest on any extensions of
credit and all other amounts owing under the Existing Credit Agreement shall
have been (or shall be simultaneously) paid in full, (ii) the commitments under
the Existing Credit Agreement shall have been terminated and (iii) all letters
of credit issued and outstanding thereunder immediately prior to the Effective
Date shall be cancelled or continued as Letters of Credit hereunder pursuant to
Section 2.11(a) hereof (and, by its execution of this Agreement, each Bank party
hereto that is party to the Existing Credit Agreement hereby waives any prior
notice requirement with respect to any prepayment of loans and/or termination of
commitments under the Existing Credit Agreement contemplated by this clause (e),
which payment and termination will be effective as of the Effective Date). (f)
Payment of Fees and Expenses. Evidence that the Company shall have (or shall be
simultaneously) paid in full all fees required to be paid, and all expenses
required to be paid or reimbursed for which written invoices have been presented
to the Company, in connection with this Agreement. (g) Other Documents. Such
other documents as the Administrative Agent or any Bank or special New York
counsel to JPMCB may reasonably request. The Administrative Agent shall notify
the Company and the Banks of the Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
Banks to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 11.04 hereof) at or prior to 3:30 p.m.,
New York City time, on January 6, 2015 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time). 6.02.
Initial and Subsequent Loans. The obligation of any Bank to make any Loan
(including any Money Market Loan and such Bank’s initial Syndicated Loan) to the
Borrowers upon the occasion of each borrowing hereunder, or of any Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the further
conditions precedent that, both immediately prior to the making of such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as the
case may be, and also after giving effect thereto and to the intended use
thereof: (a) no Default shall have occurred and be continuing; (b) the
representations and warranties made by the Company and each other Borrower (if
any) in Section 7 hereof and (in the case of each Subsidiary Borrower, if any)
in the Subsidiary Borrower Designation to which it is a party (other than, after
the Effective Date, (i) the last sentence of Section 7.02 hereof and (ii)
Section 7.03 hereof) shall be true and complete on and as of the date of the
making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be, with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and
(c) during the 25-month period ending on the date of such Loan or such issuance,
amendment, renewal or extension of a Letter of Credit, as the case may be, there
shall not have



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre067.jpg]
- 62 - Credit Agreement [[3502063]] occurred a change in the composition of a
majority of the board of directors of the Company from individuals (i) who were
members of such board of directors on the first day of such period, (ii) whose
election or nomination to such Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of such Board or (iii) whose election or nomination to such
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board. Each borrowing of Loans and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by each Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section 6.02. Section 7. Representations and
Warranties. Each of the Company (other than with respect to Section 7.12 hereof)
and each Subsidiary Borrower (only with respect to Section 7.12 hereof and only
from and after such Subsidiary Borrower shall become, and for so long as it
shall remain, a party hereto) severally represents and warrants to the
Administrative Agent and the Banks that: 7.01. Corporate Existence. The Company
and each of its Subsidiaries (a) is a corporation, partnership or other entity
duly organized, validly existing and (if such concept is applicable in the
relevant jurisdiction) in good standing under the laws of the jurisdiction of
its organization (except, in the case of any Subsidiary (other than a Subsidiary
Borrower) to the extent the failure to be so could not (either individually or
in the aggregate) reasonably be likely to have a Material Adverse Effect); (b)
has all requisite corporate or other power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted (except, in
the case of any Subsidiary (other than a Subsidiary Borrower) to the extent the
failure to have the same could not (either individually or in the aggregate)
reasonably be likely to have a Material Adverse Effect); and (c) is qualified to
do business and is in good standing in all jurisdictions in which the nature of
the business conducted by it makes such qualification necessary and where
failure so to qualify could (either individually or in the aggregate) reasonably
be likely to have a Material Adverse Effect. 7.02. Financial Condition. The
Company has heretofore furnished to each of the Banks the following financial
statements: (i) the audited consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2013 and the related consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for the fiscal year ended on said date, with the opinion thereon of
PricewaterhouseCoopers LLP and (ii) the consolidated balance sheet of the
Company and its Subsidiaries as at September 30, 2014 and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal quarter and the portion of the
fiscal year ended on said date, certified by its chief financial officer or
chief executive officer (as such certification is included in Exhibit 31.1 to
Company’s filing on Form 10-Q for the period ending September 30, 2014). All
such financial statements present fairly, in all material respects, the
respective consolidated financial condition of the Company and its Subsidiaries
as at such respective dates and the consolidated results of their operations for
the relevant periods ended on such dates, all in accordance with GAAP and
practices applied on a consistent basis, subject, in the case of the financial
statements referred to in clause (ii) of the preceding sentence, to normal
year-end audit



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre068.jpg]
- 63 - Credit Agreement [[3502063]] adjustments and to the absence of certain
footnotes. Since December 31, 2013, there has been no material adverse change in
the consolidated financial condition, operations or business taken as a whole of
the Company and its Subsidiaries. 7.03. Litigation. Except as disclosed in the
Company’s Annual Report on Form 10-K filed with the SEC for the Company’s fiscal
year ended December 31, 2013, in subsequent Quarterly Reports on Form 10-Q filed
with the SEC prior to the date hereof, or in any subsequent Current Report on
Form 8-K filed with the SEC prior to the date hereof, there are no legal or
arbitral proceedings, or any proceedings by or before any governmental or
regulatory authority or agency, now pending or (to the knowledge of such
Borrower) threatened against such Borrower or any of its Subsidiaries that could
(either individually or in the aggregate) reasonably be likely to have a
Material Adverse Effect. 7.04. No Breach. None of the execution and delivery of
this Agreement and the Notes and the other Loan Documents, the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent
under, the charter or by-laws (or equivalent documents) of the Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any of them or any of their Property is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument. 7.05.
Action. The Company has all necessary corporate power, authority and legal right
to execute, deliver and perform its obligations under this Agreement and the
Notes and the other Loan Documents to which it is to be a party; the execution,
delivery and performance by the Company of this Agreement and the Notes and the
other Loan Documents to which it is to be a party have been duly authorized by
all necessary corporate action on its part; and this Agreement has been duly and
validly executed and delivered by the Company and constitutes, and each of its
Notes when executed and delivered for value, and each of the other Loan
Documents to which it is to be a party when executed and delivered, will
constitute, its legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights. 7.06.
Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
the Company of this Agreement or the Notes or the other Loan Documents to which
it is a party or for the legality, validity or enforceability hereof or thereof.
7.07. ERISA. The Company and its ERISA Affiliates has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan, and has no existing
liability (other than to make PBGC premium payments and Plan funding payments as
they fall due) to the PBGC or any Plan or Multi- Employer Plan.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre069.jpg]
- 64 - Credit Agreement [[3502063]] 7.08. Taxes. The Company and its Domestic
Subsidiaries have timely filed all Federal income Tax returns and all other
material Tax returns that are required to be filed by them and have paid all
Taxes due pursuant to such returns or pursuant to any assessment received by the
Company or any of its Domestic Subsidiaries, except for (a) any such Tax being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained or (b) where the failure to pay any such Tax would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. 7.09. Investment Company Act. Neither the Company nor
any Subsidiary Borrower is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended. 7.10. Environmental Matters. The Company and its Subsidiaries
have obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization could not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect. 7.11.
Use of Credit. No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, to purchase or carry, or to extend credit to purchase or
carry, any Margin Stock (within the meaning of Regulations U or X of the Board
of Governors of the Federal Reserve System of the United States of America) in
each case in violation of said Regulations U or X. Not more than 25% of the
value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement or any other Loan Document will at
any time be represented by Margin Stock. 7.12. Representations and Warranties of
Subsidiary Borrowers. Each Subsidiary Borrower severally represents and warrants
that: (a) such Subsidiary Borrower is a corporation, partnership or other entity
duly organized, validly existing, and (to the extent this concept is applicable
under the laws of the Relevant Jurisdiction) in good standing, under the laws of
the Relevant Jurisdiction; (b) none of the execution and delivery of the
Subsidiary Borrower Designation to which it is a party, this Agreement and the
other Loan Documents to which it is a party (collectively, with respect to any
Subsidiary Borrower, the “Subsidiary Borrower Loan Documents”), the consummation
of the transactions herein or therein contemplated or compliance with the terms
and provisions hereof or thereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws (or equivalent documents) of
such Subsidiary Borrower, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any material agreement or instrument to which such Subsidiary Borrower is a
party or by which it or any of its Property is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument; (c)
such Subsidiary Borrower has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under the
Subsidiary Borrower Loan Documents to which it is a party; the execution,
delivery and performance by such Subsidiary Borrower Loan Documents have been
duly authorized by all necessary corporate



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre070.jpg]
- 65 - Credit Agreement [[3502063]] action on its part; and each Subsidiary
Borrower Loan Documents to which it is a party, constitutes or, when executed
and delivered (in the case of its Notes only) for value, will constitute, its
legal, valid and binding obligation, enforceable against such Subsidiary
Borrower in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights; (d) no
authorizations, approvals or consents of, and no filings or registrations with,
any Governmental Authority are necessary for the execution, delivery or
performance by such Subsidiary Borrower of the Subsidiary Borrower Loan
Documents to which it is a party or for the validity or enforceability of any
thereof or for the borrowings by and/or other extensions of credit to such
Subsidiary Borrower hereunder; (e) (in the case of each Foreign Subsidiary
Borrower only) to ensure the legality, validity, enforceability or admissibility
in evidence of Subsidiary Borrower Loan Documents to which such Foreign
Subsidiary Borrower is a party against it, it is not necessary that any such
Subsidiary Borrower Loan Documents or any other document be filed or recorded
with any Governmental Authority other than such filings and recordations that
have already been made; (f) (in the case of each Foreign Subsidiary Borrower
only) each of the Subsidiary Borrower Loan Documents to which such Foreign
Subsidiary Borrower is a party is in proper legal form under the laws of its
Relevant Jurisdiction for the enforcement thereof against such Foreign
Subsidiary Borrower, and all formalities required in such Relevant Jurisdiction
for the validity and enforceability of such Foreign Subsidiary Borrower Loan
Documents (including any necessary registration, recording or filing with any
court or other authority in such Relevant Jurisdiction) have been accomplished;
and (g) (in the case of each Foreign Subsidiary Borrower only) under the laws of
its Relevant Jurisdiction, such Subsidiary Borrower is not entitled to immunity
on the ground of sovereignty or the like from the jurisdiction of any court or
from any action, suit or proceeding, or the service of process in connection
therewith, arising under the Subsidiary Borrower Loan Documents to which it is a
party. 7.13. Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Company and its Subsidiaries with Anti-Corruption Laws and applicable
Sanctions, and the Company and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is the subject or target of any Sanctions. None of the
Company or any Subsidiary is located, organized or resident in any Sanctioned
Country (unless, in the case of any country or territory that becomes a
Sanctioned Country after the date hereof, such Subsidiary is already located,
organized or resident in such country or territory at the time it becomes a
Sanctioned Country and such Subsidiary’s continued location, organization or
residence in such Sanctioned Country, and such Subsidiary’s continued activities
therein, do not and would not reasonably be expected to result



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre071.jpg]
- 66 - Credit Agreement [[3502063]] in a violation by the Company or any of its
Subsidiaries or any Lender or Agent Party of applicable Sanctions). Section 8.
Covenants of the Company. The Company covenants and agrees with the Banks and
the Administrative Agent that, so long as any Commitment or Loan or Letter of
Credit is outstanding and until payment in full of all amounts payable by the
Company hereunder: 8.01. Financial Statements, Etc. The Company shall deliver to
each of the Banks: (a) as soon as available and in any event within 50 days
after the end of each of the first three quarterly fiscal periods of each fiscal
year of the Company, consolidated statements of income, stockholders’ equity and
cash flows of the Company and its Subsidiaries for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet of the Company and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of the Company, which
certificate shall state that said consolidated financial statements present
fairly, in all material respects, the consolidated financial condition and
results of operations of the Company and its Subsidiaries, in accordance with
generally accepted accounting principles, consistently applied, as at the end
of, and for, such period (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that delivery to the Banks of the
Company’s Report on Form 10-Q filed with the SEC shall satisfy the requirements
of this clause (a) so long as the information contained in such Report includes
the information required under this clause (a)); (b) as soon as available and in
any event within 100 days after the end of each fiscal year of the Company,
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for such fiscal year and the related consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, setting forth in each case in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said consolidated financial
statements present fairly, in all material respects, the consolidated financial
condition and results of operations of the Company and its Subsidiaries as at
the end of, and for, such fiscal year in accordance with generally accepted
accounting principles (it being understood that delivery to the Banks of the
Company’s Report on Form 10-K filed with the SEC shall satisfy the requirements
of this clause (b) so long as the information contained in such Report includes
the information required under this clause (b)); (c) concurrently with any
delivery of financial statements under clause (a) or (b) above, a Compliance
Certificate duly completed and executed by the chief financial officer or
treasurer of the Company (and, if any Default has occurred and is continuing,
such Compliance Certificate shall describe such Default in reasonable detail and
the action that the Company has taken or proposes to take with respect thereto).



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre072.jpg]
- 67 - Credit Agreement [[3502063]] (d) promptly upon their becoming available,
copies of all registration statements and regular periodic reports on Forms
10-K, 10-Q and 8-K that the Company shall have filed with the SEC or any
national securities exchange (to the extent not already delivered pursuant to
clauses (a) and (b) above); (e) promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed; (f) promptly after the Company knows or
has reason to believe that any Default has occurred, a notice of such Default
describing the same in reasonable detail and, together with such notice or as
soon thereafter as possible, a description of the action that the Company has
taken or proposes to take with respect thereto; and (g) from time to time such
other information regarding the financial condition, operations or business of
the Company or any of its Subsidiaries as any Bank or the Administrative Agent
may reasonably request. The Company shall be deemed to have furnished the
information specified in clause (a), (b), (d) or (e) above on the date such
information is posted at the Company’s website on the Internet at “www.pb.com”,
at “www.sec.gov” or at such other website identified by the Company in a notice
to the Administrative Agent and the Banks that is accessible by the Banks
without charge; provided that the Company shall deliver paper copies of such
information to any Bank upon request of such Bank through the Administrative
Agent. 8.02. Existence, Etc. The Company will, and will cause each of its
Subsidiaries to: (a) preserve and maintain its legal existence and all of its
material rights (charter and statutory), privileges, licenses and franchises
(provided that nothing in this Section 8.02 shall prohibit any transaction
expressly permitted under Section 8.04 hereof and provided, further, that the
Company shall not be required to cause any of its Subsidiaries (other than any
Subsidiary Borrower) to preserve its legal existence or its rights, privileges,
licenses or franchises if the Company shall determine that the preservation
thereof is no longer necessary in the conduct of the business of the Company and
its Subsidiaries taken as a whole or to the extent the failure to do so could
not (either individually or in the aggregate) reasonably be likely to have a
Material Adverse Effect); (b) comply with the requirements of all applicable
laws, rules, regulations and orders of governmental or regulatory authorities if
failure to comply with such requirements is reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect; (c) pay and
discharge all material Taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for (a) any such Tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained or
(b) where the failure to do



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre073.jpg]
- 68 - Credit Agreement [[3502063]] so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (d)
maintain all of its Properties used or useful in its business in good working
order and condition, in all material respects, ordinary wear and tear excepted;
provided that nothing in this Section 8.02(d) shall prevent the Company or any
of its Subsidiaries from discontinuing such maintenance if such discontinuance
is, in the judgment of the Company, desirable in the conduct of its business and
the business of any of its Subsidiaries; (e) keep adequate records and books of
account, in which complete entries will be made in accordance with generally
accepted accounting principles consistently applied; and (f) permit
representatives of any Bank or the Administrative Agent, during normal business
hours and upon reasonable prior notice, to examine, copy and make extracts from
its books and records, to inspect any of its Properties, and to discuss its
business and affairs with its officers, all to the extent reasonably requested
by such Bank or the Administrative Agent (as the case may be). (g) Insurance.
The Company will, and will cause each of its Subsidiaries to, maintain insurance
with financially sound and reputable insurance companies (or through
self-insurance programs so long as such self-insurance is administered in
accordance with sound business practices), and with respect to Property and
risks of a character usually maintained by corporations engaged in the same or
similar business similarly situated, against loss, damage and liability of the
kinds and in the amounts customarily maintained by such corporations. 8.03.
Prohibition of Fundamental Changes. (a) The Company will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), provided that the
Company may merge with another Person if the Company shall be the continuing or
surviving corporation and after giving effect thereto no Default would exist
hereunder. (b) The Company will not convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or Property, whether now owned or hereafter acquired
(including, without limitation, receivables and leasehold interests but
excluding (i) obsolete or worn-out equipment no longer used or useful in its
business and (ii) inventory sold in the ordinary course of business). 8.04.
Limitation on Liens. The Company will not, and will not permit any of its
Domestic Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its Property (including, without limitation, any shares of stock of or
Indebtedness of any Domestic Subsidiary), whether now owned or hereafter
acquired, except: (a) Liens in existence on the date hereof and listed on
Schedule 8.05 hereto;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre074.jpg]
- 69 - Credit Agreement [[3502063]] (b) Liens imposed by any governmental
authority for Taxes, assessments or charges not yet due or that are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or the affected
Domestic Subsidiaries in accordance with GAAP; (c) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith and by appropriate proceedings
and Liens securing judgments but only to the extent for an amount and for a
period not resulting in an Event of Default under Section 9(h) hereof; (d)
pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation; (e) pledges or deposits to secure the
performance of bids, trade contracts (other than for Indebtedness), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (f)
easements, rights-of-way, restrictions and other similar encumbrances incurred
in the ordinary course of business and encumbrances consisting of zoning
restrictions, easements, licenses, restrictions on the use of Property or minor
imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
Property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Domestic Subsidiaries; (g) Liens on Property of any
corporation that becomes a Domestic Subsidiary of the Company after the date
hereof, provided that such Liens are in existence at the time such corporation
becomes a Domestic Subsidiary of the Company and were not created in
anticipation thereof; (h) Liens upon real and/or tangible personal Property
acquired after the date hereof (by purchase, construction or otherwise) by the
Company or any of its Domestic Subsidiaries, each of which Liens either (A)
existed on such Property before the time of its acquisition and was not created
in anticipation thereof or (B) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such Property; provided that (i) no such
Lien shall extend to or cover any Property of the Company or such Domestic
Subsidiary other than the Property so acquired and improvements thereon and (ii)
the principal amount of Indebtedness secured by any such Lien shall at no time
exceed 90% of the fair market value (as determined in good faith by a senior
financial officer of the Company) of such Property at the time it was acquired
(by purchase, construction or otherwise); (i) Liens securing Indebtedness of a
Wholly-Owned Domestic Subsidiary to the Company or to another Wholly-Owned
Subsidiary, and Liens securing Indebtedness of the Company to The Pitney Bowes
Bank, Inc., a Wholly-Owned Subsidiary, in an aggregate principal amount not
exceeding $15,000,000 at any one time outstanding;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre075.jpg]
- 70 - Credit Agreement [[3502063]] (j) Liens securing non-recourse obligations
in connection with leveraged lease or single-investor lease transactions; (k)
Liens arising from the sale of accounts receivable or chattel paper pursuant to
Securitization Transactions in which fair equivalent value is received; (l) any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part, of any Liens referred to in the foregoing
clauses (a), (g) and (h); provided that the principal amount of Indebtedness
secured thereby and not otherwise authorized by this Section 8.05 shall not
exceed the principal amount of Indebtedness, plus any premium or fee payable in
connection with any such extension, renewal or replacement, so secured at the
time of such extension, renewal or replacement; (m) Liens securing obligations
of the Company in respect of any interest rate or foreign currency protection or
hedging arrangement entered into in the ordinary course of business and for
non-speculative purposes; and (n) Liens contemplated under the last paragraph of
Section 9 hereof. Notwithstanding the foregoing provisions, the Company and its
Domestic Subsidiaries may create, incur, assume or suffer to exist Liens
securing Indebtedness in an aggregate principal amount which, together with the
sum of the principal amount of any Securitization Transactions permitted by
clause (k) of the foregoing provisions, does not exceed at any one time
outstanding 10% of Consolidated Net Tangible Assets of the Company and its
Domestic Subsidiaries. For the purposes of this Section 8.04, the term
“Consolidated Net Tangible Assets” shall mean, as at any particular time, the
aggregate amount of assets after deducting therefrom (a) all current liabilities
(excluding any such liability that by its terms is extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed) and (b) all goodwill, excess
of cost over assets acquired, patents, copyrights, trademarks, trade names,
unamortized debt discount and expense and other like intangibles, all as shown
in the most recent consolidated financial statements of the Company and its
Subsidiaries furnished to the Banks pursuant to Sections 7.02, 8.01(a) and
8.01(b) hereof on or prior to such time. 8.05. Use of Proceeds. (a) The Company
will, and will ensure that each Subsidiary Borrower will, use the proceeds of
the Loans hereunder for its general corporate purposes (in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulations U and X and the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations thereunder);
provided that neither the Administrative Agent nor any Bank shall have any
responsibility as to the use of any of such proceeds. The Company will use the
Letters of Credit in connection with its general corporate purposes. (b) Neither
the Company nor any Subsidiary Borrower shall directly or, to the knowledge of
the Company or such Subsidiary Borrower, indirectly use the proceeds of any Loan
or any Letter of Credit (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre076.jpg]
- 71 - Credit Agreement [[3502063]] violation of any Anti-Corruption Laws, (B)
for the purpose of funding or financing any activities, business or transaction
(x) of or with any Person that is, or is controlled by a Person that is, the
subject or target of any Sanctions, or (y) in any Sanctioned Country, in each
case in violation of any applicable Sanctions, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 8.06.
Lines of Business. The Company will not, and will not permit any of its Domestic
Subsidiaries to, make any material change in the fundamental nature of the
customer communications management business of the Company and its Domestic
Subsidiaries, taken as a whole, as carried on at the date hereof. 8.07.
Financial Covenant. The Company will not permit the ratio of (a) Total Adjusted
Debt to (b) Adjusted Consolidated EBITDA to exceed, as of the last day of any
period of four consecutive fiscal quarters, 3.50 to 1.00. Section 9. Events of
Default. If one or more of the following events (herein called “Events of
Default”) shall occur and be continuing: (a) Any Borrower shall: (i) default in
the payment when due (whether at stated maturity or upon mandatory or optional
prepayment) of any principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement; or (ii) default in the payment of any interest
on any Loan or on any such reimbursement obligation or any fee or any other
amount payable hereunder and such default shall continue unremedied for three or
more Business Days; or (b) The Company or any of its Domestic Subsidiaries or
any other Subsidiary Borrower shall default in the payment when due (after the
expiration of any applicable grace period) of any principal of or interest on
any of its other Indebtedness aggregating $75,000,000 or more; or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any Indebtedness aggregating $75,000,000 or more shall occur which
results in such Indebtedness becoming due, or being required to be prepaid in
full (whether by redemption, purchase, offer to purchase or otherwise), prior to
its stated maturity, or which results in the termination of any commitment to
provide such Indebtedness, provided that this clause (b) shall exclude any
Indebtedness of the Company or any of its Domestic Subsidiaries or any other
Subsidiary Borrower secured by any Property of the Company and its Subsidiaries
if, and so long as, the instruments governing such Indebtedness limit recourse
(whether direct or indirect) of the holders thereof against the Company and its
Subsidiaries to such Property; or (c) Any representation, warranty or
certification made or deemed made herein (or in any modification or supplement
hereto) by any Borrower, or any certificate furnished to any Bank or the
Administrative Agent pursuant to the provisions hereof, shall prove to have been
incorrect at the time made or furnished in any material respect; or (d) The
Company shall default in the performance of any of its obligations under
Sections 8.01(e), 8.02(a) (with respect to the Company’s existence), 8.04, 8.05,
8.07 or 8.08 hereof; or any Borrower shall default in the performance of any of
its other obligations in this Agreement and such default shall continue
unremedied for a period of



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre077.jpg]
- 72 - Credit Agreement [[3502063]] thirty or more days after notice thereof to
the Company by the Administrative Agent or any Bank (through the Administrative
Agent); or (e) The Company or any of its Domestic Subsidiaries or any other
Subsidiary Borrower shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or (f) The Company or any of
its Domestic Subsidiaries or any other Subsidiary Borrower shall (i) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its Property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under any Bankruptcy Laws, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under any Bankruptcy Laws or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or (g) A proceeding or case
shall be commenced, without the application or consent of the Company or any of
its Domestic Subsidiaries or any other Subsidiary Borrower, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Company or such Domestic Subsidiary or other
Subsidiary Borrower or of all or any substantial part of its Property or (iii)
similar relief in respect of the Company or such Domestic Subsidiary or other
Subsidiary Borrower under any Bankruptcy Laws, and such proceeding or case shall
continue undismissed, or an order, judgment or decree approving or ordering any
of the foregoing shall be entered and continue unstayed and in effect, for a
period of 60 or more days; or an order for relief against the Company or such
Domestic Subsidiary or other Subsidiary Borrower shall be entered in an
involuntary case under any Bankruptcy Laws; or (h) A final judgment or judgments
for the payment of money of $75,000,000 or more in the aggregate (exclusive of
judgment amounts fully covered by insurance where the insurer has not denied
coverage in respect of such judgment) shall be rendered by one or more courts,
administrative tribunals or other bodies having jurisdiction against the Company
or any of its Domestic Subsidiaries or any other Subsidiary Borrower and the
same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof and the Company or the relevant Domestic
Subsidiary or other Subsidiary Borrower shall not, within said period of 30
days, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or (i) An event or condition shall occur or exist with respect to
any Plan or Multiemployer Plan and, as a result of such event or condition,
together with all other such then existing events or conditions, the Company or
any of its ERISA Affiliates shall incur or, in the reasonable good faith opinion
of the Majority Banks, shall be reasonably



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre078.jpg]
- 73 - Credit Agreement [[3502063]] likely to incur a liability (excluding PBGC
premium payments and plan funding payments resulting from changes in legal
requirements and increases in benefits) to a Plan, a Multiemployer Plan or PBGC
(or any combination of the foregoing) that, in the determination of the Majority
Banks, could (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect; or (j) During any 25-month period ending on or
after the date hereof, a majority of the Board of Directors of the Company shall
no longer be composed of individuals (i) who were members of such Board on the
first day of such period, (ii) whose election or nomination to such Board was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of such Board or (iii) whose
election or nomination to such Board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of such Board; provided that such change in
composition shall not constitute an Event of Default if, on the last day of each
such period, no extensions of credit are outstanding hereunder; or (k) Any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall, after the date hereof,
acquire, directly or indirectly, beneficial ownership (within the meaning of
Rule 13d-3 of the SEC) of 35% or more of the outstanding shares of voting stock
of the Company; or (l) The guarantee of the Company under Section 12 hereof
shall for whatever reason be terminated or cease to be in full force and effect,
or the enforceability thereof shall be contested by the Company or any
Subsidiary Borrower; THEREUPON: (1) in the case of an Event of Default other
than one referred to in clause (f) or (g) of this Section 9 with respect to the
Company, (A) the Administrative Agent, with the approval of the Majority Banks,
may and, upon request of the Majority Banks, will, by notice to the Company,
terminate the Commitments and they shall thereupon terminate, and (B) the
Administrative Agent, with the approval of the Majority Banks, may and, upon
request of the Majority Banks shall, by notice to the Company declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by any Borrower hereunder and under the Notes
(including, without limitation, any amounts payable under Section 5.04 hereof)
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by each Borrower; and (2) in the
case of the occurrence of an Event of Default referred to in clause (f) or (g)
of this Section 9 with respect to the Company, the Commitments shall
automatically be terminated and the principal amount then outstanding of, and
the accrued interest on, the Loans and all other amounts payable by the
Borrowers hereunder and under the Notes (including, without limitation, any
amounts payable under Section 5.04 hereof) shall automatically become
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by each
Borrower. In addition, upon the occurrence and during the continuance of any
Event of Default (if the Administrative Agent has declared the principal amount
then outstanding of, and accrued interest on, the Loans and all other amounts
payable by the Borrowers hereunder to be



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre079.jpg]
- 74 - Credit Agreement [[3502063]] due and payable), the Company agrees that it
shall, if requested by the Administrative Agent or the Majority Banks through
the Administrative Agent (and, in the case of any Event of Default referred to
in clause (f) or (g) of this Section 9 with respect to the Company, forthwith,
without any demand or the taking of any other action by the Administrative Agent
or the Banks) provide cover for the LC Exposure by paying to the Administrative
Agent immediately available funds (in Dollars or, if requested by the
Administrative Agent with respect to any Letters of Credit denominated in an
Agreed Foreign Currency, such Agreed Foreign Currency) in an amount equal to the
then aggregate undrawn face amount of all Letters of Credit, which funds shall
be held by the Administrative Agent in an account or accounts established and
maintained at the Person acting as the Administrative Agent in the name of the
Administrative Agent and for the benefit of the Banks (which account or accounts
may be a “securities account” (within the meaning of Section 8-501 of the
Uniform Commercial Code as in effect in the State of New York (the “UCC”)), as
collateral security for the LC Exposure (and for this purpose the Company hereby
grants a security interest to the Administrative Agent for the benefit of the
Banks in such account or accounts and all financial assets (as defined in the
UCC) and other property held therein). Section 10. The Administrative Agent.
10.01. Appointment, Powers and Immunities. Each Bank hereby appoints and
authorizes the Administrative Agent to act as its agent hereunder with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Administrative Agent (which term as used in this sentence and in
Section 10.05 hereof and the first sentence of Section 10.06 hereof shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents): (a) shall have no duties or responsibilities
except those expressly set forth in this Agreement, and shall not by reason of
this Agreement be a trustee for any Bank; (b) shall not be responsible to the
Banks for any recitals, statements, representations or warranties contained in
this Agreement, or in any certificate or other document referred to or provided
for in, or received by any of them under, this Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any Note, any other Loan Document or any other document referred to
or provided for herein or for any failure by any Borrower to perform any of its
obligations hereunder or thereunder; (c) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder; and (d) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other document or instrument referred to or provided for herein or in
connection herewith, except for its own gross negligence or willful misconduct.
The Administrative Agent may deem and treat the payee of a Note as the holder
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof shall have been filed with the Administrative Agent, together
with the consent of the Company to such assignment or transfer (to the extent
required by Section 11.06(b) hereof).



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre080.jpg]
- 75 - Credit Agreement [[3502063]] The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent (and which may include any of
its Affiliates). The Administrative Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties and the Administrative Agent shall not be responsible for the
negligence or misconduct of any such sub-agent or Related Party selected by it
in good faith. The exculpatory provisions of this Section 10 shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. 10.02. Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including, without limitation, any thereof by telephone,
telecopy, telegram, cable, or email or other electronic form of communication)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with instructions
given by the Majority Banks (or, if so provided in Section 11.04 hereof, all of
the Banks), and such instructions of the Majority Banks (or all of the Banks, as
the case may be) and any action taken or failure to act pursuant thereto shall
be binding on all of the Banks. 10.03. Defaults. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of a Default unless
the Administrative Agent has received notice from a Bank or the Company
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Banks. The Administrative Agent shall (subject to Section 10.07
hereof) take such action with respect to such Default as shall be directed by
the Majority Banks, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Banks except to the extent that this Agreement expressly requires that such
action be taken, or not be taken, only with the consent or upon the
authorization of the Majority Banks or all of the Banks. 10.04. Rights as a
Bank. With respect to its Commitment and the Loans made by it, JPMCB (and any
successor acting as Administrative Agent) in its capacity as a Bank hereunder
shall have the same rights and powers hereunder as any other Bank and may
exercise the same as though it were not acting as the Administrative Agent, and
the term “Bank” or “Banks” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. JPMCB (and any
successor acting as Administrative Agent) and its Affiliates may (without having
to account therefor to any Bank) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, trust or other
business with any Borrower (and any of its Subsidiaries or Affiliates) as if it
were not acting as the Administrative Agent, and JPMCB (and any such successor)
and its Affiliates may accept fees and other consideration from any Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Banks.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre081.jpg]
- 76 - Credit Agreement [[3502063]] 10.05. Indemnification. The Banks agree to
indemnify the Administrative Agent (to the extent not reimbursed under Section
11.03 hereof, but without limiting the obligations of the Company under Section
11.03 hereof) ratably in accordance with their respective Commitments (and,
after the Commitments have been terminated, ratably in accordance with the
aggregate Credit Exposure of all of the Banks) (determined at the time the
applicable unreimbursed expense or indemnity payment is sought), for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent (including
by any Bank) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other documents contemplated
by or referred to herein or the transactions contemplated hereby (including,
without limitation, the costs and expenses that the Company is obligated to pay
under Section 11.03 hereof but excluding unless a Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
of any such other documents, provided that no Bank shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified. 10.06. Non-Reliance on Administrative
Agent and Other Banks. Each Bank agrees that it has, independently and without
reliance on the Administrative Agent, the Syndication Agent listed on the cover
page of this Agreement or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Company and its Subsidiaries and decision to enter into this Agreement and that
it will, independently and without reliance upon the Administrative Agent or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrowers of this Agreement or any other document referred to or provided
for herein or to inspect the Properties or books of the Company or any of its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition, operations, business, Properties, liabilities or prospects
of the Company or any of its Subsidiaries (or any of their Affiliates) that may
come into the possession of the Administrative Agent or any of its Affiliates.
10.07. Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the Banks of their indemnification
obligations under Section 10.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. 10.08. Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Banks and the Company, and the Administrative Agent may be removed by the
Majority Banks at any time when the Administrative Agent is a Defaulting Lender.
Upon any such resignation or removal,



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre082.jpg]
- 77 - Credit Agreement [[3502063]] the Majority Banks shall have the right to
appoint a successor Administrative Agent with the approval of the Company (such
approval not to be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed by the Majority Banks and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Banks’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks, in consultation with the Company, appoint a
successor Administrative Agent, which shall be a bank that has an office in New
York, New York with a combined capital and surplus of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 10 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent. 10.09. Other Agents. Anything
to the contrary notwithstanding, the Joint Lead Arrangers and Joint Bookrunners
and the Syndication Agent listed on the cover page of this Agreement shall have
no rights and no obligations or responsibilities or liabilities whatsoever under
or in connection with this Agreement, except in their capacity, if any, as
Banks. Section 11. Miscellaneous. 11.01. Waiver. No failure on the part of the
Administrative Agent, any Bank or any Issuing Bank to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement or any Note or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement or any Note or any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law. 11.02. Notices. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) of this
Section), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by fax or sent by any other electronic form
as permitted by Section 11.02(c), as follows: (i) if to the Company, to Pitney
Bowes Inc., 3001 Summer Street, Stamford, Connecticut 06926-0700, Attention:
Debbie Salce, Vice President & Treasurer (Fax No.: (203) 546-4217; Telephone
No.: (203) 351-6926; Email: debbie.salce@pb.com); with a copy to Pitney Bowes
Inc., 3001 Summer Street, Stamford, Connecticut 06926-0700, Attention: James A.
Shapiro, Esq., Assistant General Counsel (Fax No.: (203) 460-5788 ; Telephone
No.: (203) 351-7587 ; Email: jim.shapiro@pb.com); (ii) if to any Subsidiary
Borrower, to it in care of the Company;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre083.jpg]
- 78 - Credit Agreement [[3502063]] (iii) if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, 3/Ops2, Newark, DE 19713, Attention of Pranay Tyagi (Fax No.
(302) 634-8459), Email: pranay.tyagi@jpmorgan.com, with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, Floor 24, New York, New York 10179, Attention:
Gene Riego de Dios (Fax No. 855-234-2120); and, in the case of any notice that
relates to a Loan denominated in an Agreed Foreign Currency (in addition to the
foregoing address), to J.P. Morgan, Floor 6, 25 Bank Street, Canary Wharf,
London, E14 5JP, United Kingdom, Attention of Loan Agency, Email:
loan_and_agency_london@jpmorgan.com; and (iv) if to any other Lender, to it at
its address (or fax number) set forth in its Administrative Questionnaire. (b)
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax or delivered through electronic communications shall be deemed to have
been given when sent (but if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). (c) Electronic Communications. Notices and
other communications to the Banks hereunder may be delivered or furnished by
electronic communications (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Bank; provided, further,
that at the request of any Bank, such notices and other communications shall be
provided in writing to such Bank. The Administrative Agent or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (d) The
Platform. The Company further agrees that the Administrative Agent may make
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) available to the Banks by posting the
Company Materials on IntraLinks or another similar electronic system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre084.jpg]
- 79 - Credit Agreement [[3502063]] FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of, in connection
with, or as a result of, the Company’s or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that to the extent permitted by applicable law, the Company
shall not assert, and hereby waives, any claim against any such Agent Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, the transmission of Company Materials through the
Internet. (e) Change of Address, Etc. Each of the Company and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Bank may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Bank agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Bank. 11.03. Expenses, Etc. The
Company agrees to pay or reimburse each of the Banks and the Administrative
Agent for: (a) all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Cravath, Swaine & Moore LLP, special New York counsel to JPMCB, and
charges for the use of IntraLinks) in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement, the Notes and the other
Loan Documents and the extensions of credit hereunder and (ii) the negotiation
or preparation of any modification, supplement or waiver of any of the terms of
this Agreement or any of the Notes (whether or not consummated); and (b) all
reasonable out-of-pocket costs and expenses of the Banks and the Administrative
Agent (including, without limitation, the reasonable fees and expenses of a
single external legal counsel to the Banks and the Administrative Agent, taken
as a whole in each material jurisdiction, and additional counsel as the
Administrative Agent or Banks reasonably determine are necessary in light of
actual or potential conflicts of interest or the availability of different
claims or defenses, in connection with the enforcement or protection of their
rights in connection with this Agreement and any other Loan Document) in
connection with (i) any Event of Default and any enforcement or collection
proceedings resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) judicial
or regulatory proceedings and (z) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section
11.03.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre085.jpg]
- 80 - Credit Agreement [[3502063]] The Company hereby agrees to indemnify the
Administrative Agent, each Issuing Bank, each Bank, each of their respective
Affiliates and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) and hold each Indemnitee harmless from, any
and all losses, liabilities, claims, damages or expenses incurred by any of them
(including, without limitation, any and all losses, liabilities, claims, damages
or expenses incurred by the Administrative Agent to any Bank, whether or not the
Administrative Agent or any Bank is a party thereto) arising out of or by reason
of any claim, investigation, litigation or other proceeding (including any
threatened claim, investigation, litigation or other proceeding, and regardless
of whether any such claim, investigation, litigation, investigation or other
proceeding is brought by the Borrower, its Affiliates or any other Person)
including, without limitation, the reasonable fees and disbursements of any
counsel incurred in connection with any such claim, investigation, litigation or
other proceeding, arising out of, relating to, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby;
(ii) the Loans or any other extension of credit hereunder or any actual or
proposed use by any Borrower or any of its Subsidiaries of the proceeds of any
of the Loans or of any Letter of Credit hereunder (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit); or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Borrower or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. To
the extent permitted by applicable law, the Company shall not assert, and hereby
waives, any claim against any such indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or the use of the proceeds thereof or any Letter of Credit or the use thereof.
This Section 11.03 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
11.04. Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by each Borrower and the Majority Banks, or
by each Borrower and the Administrative Agent acting with the written consent of
the Majority Banks, and any provision of this Agreement may be waived only by an
instrument in writing signed by the Majority Banks or by the Administrative
Agent acting with the written consent of the Majority Banks; provided that (a)
no modification, supplement or waiver shall: (i) increase, or extend the term of
the Commitments, or extend the time or waive any requirement for the reduction
or termination of the Commitments, without the consent of each Bank affected
thereby (it being agreed that a Declining Bank shall not be affected by an
extension of the Commitment Termination Date by Consenting Banks and Replacement
Banks), (ii) extend the date fixed for



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre086.jpg]
- 81 - Credit Agreement [[3502063]] the payment of principal of or interest on
any Loan, any reimbursement obligation in respect of an LC Disbursement or any
fee hereunder, without the consent of each Bank affected thereby (it being
agreed that a Declining Bank shall not be affected by an extension of the
Commitment Termination Date by Consenting Banks and Replacement Banks), (iii)
reduce the amount of any such payment of principal or LC Disbursement, without
the consent of each Bank affected thereby, (iv) reduce the rate at which
interest is payable thereon or any fee is payable hereunder, without the consent
of each Bank affected thereby, (v) change Section 4.02 or Section 4.07(b) hereof
in a manner that would alter the pro rata sharing of payments required thereby,
without the consent of each Bank affected thereby, (vi) alter this Section
11.04, without the consent of each Bank, (vii) modify the definition of the term
“Majority Banks” or modify in any other manner the number or percentage of the
Banks required to make any determinations or waive any rights hereunder or to
modify any provision hereof, without the consent of each Bank or (viii) release
the Company from its guarantee obligations under Section 12 hereof without the
written consent of each Bank; and (b) no modification, supplement or waiver
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the consent of the Administrative Agent.
Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any of the other Loan Documents to cure any ambiguity, omission, mistake,
defect or inconsistency. 11.05. Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. 11.06. Assignments and Participations. (a) No
Borrower may assign any of its rights or obligations hereunder or under the
Notes or any other Loan Document without the prior consent of all of the Banks
and the Administrative Agent. (b) Each Bank may assign to one or more assignees
(other than a natural person or any entity maintained solely for the benefit of
an individual natural person and the immediate family members thereof) all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and Credit Exposure at the time
owing to it) (but only with the consent of the Company, each Issuing Bank and
the Administrative Agent, each of which consents will not be unreasonably
withheld or delayed); provided that: (i) no such consent by the Company shall be
required if the assignee is a Bank, an Affiliate of a Bank or an Approved Fund
or if an Event of Default has occurred and is continuing; (ii) except to the
extent the Company (unless an Event of Default has occurred and is continuing)
and the Administrative Agent shall otherwise consent, any such partial
assignment (other than to a Bank or an Affiliate of a Bank) shall be in an
amount at least equal to $10,000,000;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre087.jpg]
- 82 - Credit Agreement [[3502063]] (iii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement; and (iv) the assignee and assignor shall
deliver to the Administrative Agent for its acceptance an Assignment and
Assumption for each such assignment. The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Banks, and the Commitment
of, and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive in the absence of
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Banks may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Bank (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice. Upon execution and delivery by the assignor and
the assignee to the Administrative Agent of such Assignment and Assumption and
upon the Administrative Agent’s receipt of the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Bank
hereunder) and the processing and recordation fee referred to below in this
paragraph, and upon consent thereto by the Company, the Administrative Agent and
each Issuing Bank to the extent required above, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register, whereupon the assignee shall have, to the extent of
such assignment (unless otherwise consented to by the Company and the
Administrative Agent), the obligations, rights and benefits of a Bank hereunder
holding the Commitment and Credit Exposure (or portions thereof) assigned to it
and specified in such Assignment and Assumption (in addition to the Commitment
and Credit Exposure, if any, theretofore held by such assignee) and the
assigning Bank shall, to the extent of such assignment, be released from the
Commitment (or portion thereof) so assigned (and, in the case of an Assignment
and Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 5.01, 5.05 and 5.07 with respect to
facts and circumstances occurring prior to the effective date of such Assignment
and Assumption); provided that if either the assigning Bank or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.11(e) or (f), 4.06 or 10.05 hereof, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Upon each such assignment, the
assignor or assignee shall pay the Administrative Agent an assignment fee of
$3,500. Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 11.06(b) shall be void and any
such purported assignment or transfer shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre088.jpg]
- 83 - Credit Agreement [[3502063]] Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Bank to the Administrative Agent and the Company, the option to
provide to the Borrowers all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof, and (iii) the
rights of any such SPC shall be derivative of the rights of the Granting Bank,
and such SPC shall be subject to all of the restrictions upon and requirements
imposed upon the Granting Bank herein contained. Each SPC shall be conclusively
presumed to have made arrangements with its Granting Bank for the exercise of
voting and other rights hereunder in a manner which is acceptable to the SPC,
the Administrative Agent, the Banks and the Borrowers, and each of the
Administrative Agent, the Banks and each Borrower shall be entitled to rely upon
and deal solely with the Granting Bank with respect to Loans made by or through
its SPC. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof arising out of a claim against such SPC under this Agreement. In
addition, notwithstanding anything to the contrary contained in this Section
11.06(b), any SPC may (i) with notice to, but without the prior written consent
of, the Company and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Bank or to any financial institutions (consented to by the Company and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This paragraph may not
be amended without the written consent of any SPC at the time holding Loans
under this Agreement. Each SPC shall be entitled to the benefits of Sections
5.01, 5.05 and 5.07 (subject to the requirements and limitations therein,
including the requirements under Section 5.05(e) (it being understood that the
documentation required under Section 5.05(e) shall be delivered to the Granting
Bank)) to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to the first sentence of this paragraph (b) of this Section
11.06; provided that such SPC (A) agrees to be subject to the provisions of
Section 5.06 as if it were an assignee under the first sentence of this
paragraph (b) of this Section 11.06, and (B) shall not be entitled to receive
any greater payment under Section 5.01, 5.05 or 5.07 with respect to its
interests in any Loans than its Granting Bank would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the SPC acquired the
applicable interest.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre089.jpg]
- 84 - Credit Agreement [[3502063]] (c) A Bank may sell or agree to sell to one
or more other Persons (each a “Participant”) a participation in all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and Credit Exposure at the time
owing to it), without notice to or consent of any Borrower, the Administrative
Agent or any other Bank; provided that such Participant shall not have any
rights or obligations under this Agreement or any Note (the Participant’s rights
against such Bank in respect of such participation to be those set forth in the
agreements executed by such Bank in favor of the Participant), except as
provided below. All amounts payable by any Borrower to any Bank under Section 5
hereof in respect of Credit Exposure held by it, and its Commitment, shall be
determined as if such Bank had not sold or agreed to sell any participations in
such Credit Exposure and Commitment, and as if such Bank were funding each of
such Credit Exposure and Commitment in the same way that it is funding the
portion of Credit Exposure and Commitment in which no participations have been
sold. In no event shall a Bank that sells a participation agree with the
Participant to take or refrain from taking any action hereunder except that such
Bank may agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase or extend the term of such Bank’s Commitment,
or extend the time or waive any requirement for the reduction or termination, of
such Bank’s Commitment, (ii) extend the date fixed for the payment of principal
of or interest on the related Loan or Loans or any portion of any fee hereunder
payable to the Participant or any LC Disbursement or any interest thereon, (iii)
reduce the amount of any such payment of principal or any LC Disbursement or any
interest thereon, (iv) reduce the rate at which interest is payable thereon, or
any fee hereunder payable to the Participant, to a level below the rate at which
the Participant is entitled to receive such interest or fee or (v) consent to
any modification, supplement or waiver hereof to the extent that the same, under
Section 11.04 hereof, requires the consent of each Bank. Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.01, 5.04,
5.05 and 5.07 hereof to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 11.06;
provided that a Participant (x) shall not be entitled to receive any greater
payment under Section 5.01, 5.05 or 5.07 hereof than the applicable Bank would
have been entitled to receive with respect to the participation sold to such
Participant (except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation), unless the sale of the participation to such
Participant is made with the Company’s prior written consent and (y) shall not
be entitled to the benefits of Section 5.05 hereof unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of each Borrower, to comply with Section 5.05(e) hereof
as though it were a Bank (it being understood that the documentation required
under Section 5.05(e) shall be delivered to the participating Bank). If any Bank
shall sell participations pursuant to this paragraph, such Bank shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain at
one of its offices a register for the recordation of the names and addresses of
its Participants, and the principal amounts (and stated interest) and terms of
its participations sold hereunder (a “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of its Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loan, Letter of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre090.jpg]
- 85 - Credit Agreement [[3502063]] Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (d) In addition
to the assignments and participations permitted under the foregoing provisions
of this Section 11.06, any Bank may (without notice to or consent of any
Borrower, the Administrative Agent or any other Bank and without payment of any
fee) (i) assign and pledge all or any portion of its rights under this Agreement
to secure obligations of such Bank, including, without limitation, to assign or
pledge to secure obligations to any Federal Reserve Bank or any central bank
having jurisdiction over such Lender and (ii) assign all or any portion of its
rights under this Agreement and its Loans and its Notes to an Affiliate. No such
assignment shall release the assigning Bank from its obligations hereunder. (e)
A Bank may furnish any information concerning the Company or any of its
Subsidiaries in the possession of such Bank from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of Section 11.12 hereof. (f) Anything in this Section
11.06 to the contrary notwithstanding, no Bank may assign or sell a
participation in any interest in any of its rights under this Agreement to the
Company or any of its Affiliates or Subsidiaries without the prior consent of
each Bank. 11.07. Survival. The obligations of the Company under Sections 5.01,
5.04, 5.05 and 11.03 hereof, and the obligations of the Banks under Sections
10.05 and 11.12 hereof, shall survive the repayment of the extensions of credit
and the termination of the Commitments and, in the case of any Bank that may
assign any interest in its Commitment or extensions of credit hereunder, shall
survive the making of such assignment, notwithstanding that such assigning Bank
may cease to be a “Bank” hereunder. In addition, each representation and
warranty made, or deemed to be made by a notice of any extension of credit
(whether by means of a Loan or Letter of Credit), herein or pursuant hereto
shall survive the making of such representation and warranty, and no Bank shall
be deemed to have waived, by reason of making any extension of credit (whether
by means of a Loan or Letter of Credit), any Default that may arise by reason of
such representation or warranty proving to have been false or misleading when
made or deemed to be made, notwithstanding that such Bank or the Administrative
Agent may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made. 11.08. Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement. 11.09. Counterparts; Integration; Effectiveness. This Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart. This Agreement and the other
Loan Documents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
arrangements and understandings, oral or written, relating to the subject matter
hereof



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre091.jpg]
- 86 - Credit Agreement [[3502063]] (but do not supersede any provisions of any
commitment letter or fee letters related to the credit facility established
hereby that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 6.01 hereof, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent (or its counsel) shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. 11.10. Governing Law; Submission to Jurisdiction;
Service of Process. This Agreement and the Notes shall be governed by, and
construed in accordance with, the law of the State of New York. Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New York City,
and any appellate court from any thereof, for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each Borrower irrevocably
agrees that any and all legal process in connection with any such action or
proceeding in any such court may be effected by mailing a copy thereof by
registered or certified mail, postage prepaid, to the Company at its address set
forth in Section 11.02 hereof, such service being hereby acknowledged by the
Borrowers to be effective and binding service. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law 11.11. Waiver of Jury Trial. EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). 11.12. Confidentiality. Each Bank and the Administrative Agent agrees
(on behalf of itself and each of its Affiliates, directors, officers, employees
and representatives) to maintain the confidentiality of any non-public
information supplied to it by any Borrower pursuant to this Agreement; provided
that nothing herein shall limit the disclosure of any such information (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any regulatory (including
self-regulatory) authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre092.jpg]
- 87 - Credit Agreement [[3502063]] provisions substantially the same as those
of this Section 11.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Section 11.12, (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Bank on a nonconfidential basis from a source other than a
Borrower or (iii) is information pertaining to this Agreement routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry; provided that (x) unless specifically prohibited by
applicable law or court order, each Bank and the Administrative Agent agree,
prior to disclosure thereof, to notify the Company of any request for disclosure
of any such non-public information (A) by any governmental agency or
representative thereof (other than any such request in connection with an
examination of such Bank or the Administrative Agent by such governmental
agency) or (B) pursuant to legal process and (y) that in no event shall any Bank
or the Administrative Agent be obligated to return any materials furnished by a
Borrower. Any Person required to maintain the confidentiality of any information
as provided in this Section 11.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information. 11.13. Designation of Subsidiary Borrowers.
(a) Designation of Subsidiary Borrowers. Subject to the terms and conditions of
this Section 11.13 (including paragraph (b) of this Section 11.13), the Company
may, at any time or from time to time upon not less than 15 Business Days’
notice to the Administrative Agent and each Bank (or such shorter period which
is acceptable to the Administrative Agent), request that a Subsidiary specified
in such notice become a party to this Agreement as a Subsidiary Borrower;
provided that each such designation shall be subject to the prior approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and, in connection with such approval for any Foreign Subsidiary, the
Administrative Agent shall, in its sole discretion, determine such additional
representations and warranties to be provided by such Foreign Subsidiary in its
Subsidiary Borrower Designation with respect to Tax and related matters for such
Foreign Subsidiary and its obligations hereunder (including with respect to
stamp and similar Taxes, the absence of any withholding or similar Tax in
respect of payments by such Foreign Subsidiary hereunder under the laws of its
Relevant Jurisdiction and the absence of any notarization requirements for the
validity and enforceability of the Subsidiary Borrower Loan Documents to which
such Subsidiary is to be a party). The Administrative Agent shall upon receipt
of such notice from the Company promptly notify each Bank of the Company’s
designation. Upon such approval and the satisfaction of the conditions specified
in paragraph (b) of this Section 11.13, such Subsidiary shall become a party to
this Agreement as a Subsidiary Borrower hereunder and shall be entitled to
borrow Loans or request the issuance of Letters of Credit on and subject to the
terms and conditions of this Agreement, and the Administrative Agent shall
promptly notify the Banks of such designation. Following the giving of any
notice pursuant to this Section 11.13(a) if the designation of such Subsidiary
Borrower obligates the Administrative Agent or any Bank to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Bank, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Bank in order for the



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre093.jpg]
- 88 - Credit Agreement [[3502063]] Administrative Agent or such Bank to carry
out and be satisfied it has complied with the results of all necessary “know
your customer” or other similar checks under all applicable laws and
regulations. Notwithstanding the foregoing, as soon as practicable after
receiving notice from the Company or the Administrative Agent of the Company’s
intent to designate a Foreign Subsidiary as a Subsidiary Borrower, and in any
event at least 10 Business Days prior to the delivery of an executed Subsidiary
Borrower Designation to the Administrative Agent pursuant to this Section 11.13,
any Bank that may not legally lend to, establish credit for the account of
and/or do any business with such Foreign Subsidiary directly or indirectly
through an Affiliate (a “Protesting Bank”) shall so notify the Company and the
Administrative Agent in writing. With respect to each Protesting Bank, the
Company shall, effective on or before the date that such Foreign Subsidiary
shall become a Subsidiary Borrower hereunder, either (A) notify the
Administrative Agent and such Protesting Bank that the Commitments of such
Protesting Bank shall be terminated; provided that such Protesting Bank shall
have received from the relevant Borrowers payment in full of the outstanding
principal of its Loans and/or Letter of Credit reimbursement obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder or (B) cancel the request to designate such Foreign Subsidiary as a
Subsidiary Borrower hereunder. (b) Conditions Precedent to Designation
Effectiveness. The designation by the Company of any Subsidiary as a Subsidiary
Borrower hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents (each
of which shall be satisfactory to the Administrative Agent in form and
substance): (i) Subsidiary Borrower Designation. A Subsidiary Borrower
Designation, duly completed (including, in the case of any Foreign Subsidiary,
such additional representations and warranties determined by the Administrative
Agent in accordance with the proviso in the first sentence of Section 11.13(a)
hereof) and executed by the Company and the relevant Subsidiary, delivered to
the Administrative Agent at least 5 Business Days before the date on which such
Subsidiary is proposed to become a Subsidiary Borrower; (ii) Opinion of Counsel.
If reasonably requested by the Administrative Agent, a favorable written opinion
(addressed to the Administrative Agent and the Banks and appropriately dated) of
external or internal counsel to such Subsidiary satisfactory to the
Administrative Agent in such Subsidiary’s Relevant Jurisdiction (and the Company
and such Subsidiary Borrower hereby and by delivery of such Subsidiary Borrower
Designation instruct such counsel to deliver such opinion to the Banks and the
Administrative Agent, if such opinion is so requested), as to such other matters
as the Administrative Agent may reasonably request (which may include the due
incorporation of such Subsidiary under the laws of the Relevant Jurisdiction,
the due authorization, execution and delivery by such Subsidiary of such
Subsidiary Borrower Designation and of any extensions of credit to made by it
hereunder, the obtaining of all licenses, approvals and consents of, and the
making of all filings and registrations with, any applicable Governmental
Authority required in connection therewith (or the absence of any thereof), the
legality, validity and binding effect and enforceability thereof, and (in the
case of a Foreign Subsidiary) the absence of any withholding or similar Tax
under the



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre094.jpg]
- 89 - Credit Agreement [[3502063]] laws of the Relevant Jurisdiction in respect
of payments by such Subsidiary Borrower hereunder); (iii) Corporate Documents.
Such documents and certificates as the Administrative Agent may reasonably
request (including certified copies of the organizational documents of such
Subsidiary and of resolutions of its board of directors authorizing such
Subsidiary becoming a Borrower hereunder, and of all documents evidencing all
other necessary corporate or other action required with respect to such
Subsidiary Borrower becoming party to this Agreement); and (iv) Other Documents.
Receipt of such other documents relating thereto as the Administrative Agent or
its counsel may reasonably request, which may include other documents that are
consistent with conditions for Subsidiary Borrowers set forth in Section 6.01
hereof. (c) Termination of Subsidiary Borrowers. The Company may, at any time at
which no Loans or any other amounts hereunder or under any other Loan Documents
shall be outstanding to a Subsidiary Borrower that is the subject of the
Subsidiary Borrower Termination Notice referred to below, terminate such
Subsidiary Borrower as a Borrower hereunder by delivering to the Administrative
Agent an executed notice thereof (each a “Subsidiary Borrower Termination
Notice”), substantially in the form of Exhibit G hereto. Any Subsidiary Borrower
Termination Notice furnished hereunder shall be effective upon receipt thereof
by the Administrative Agent (which shall promptly so notify the Banks and the
Issuing Banks), whereupon all commitments of the Banks to make Loans to such
Subsidiary Borrower and all of the rights of such Subsidiary Borrower hereunder
shall terminate and such Subsidiary Borrower shall immediately cease to be a
Borrower hereunder. Notwithstanding anything herein to the contrary, the
delivery of a Subsidiary Borrower Termination Notice with respect to any
Subsidiary Borrower shall not terminate (i) any obligation of such Subsidiary
Borrower that remains unpaid at the time of such delivery or (ii) the
obligations of the Company under Section 12 hereof with respect to any such
unpaid obligations. Upon the occurrence of any event described in Section 9(e),
(f) or (g) hereof (or any event which under the laws of any jurisdiction is
analogous to any such event) relating to a Foreign Subsidiary Borrower, (i) all
commitments of the Banks to make Loans to such Foreign Subsidiary Borrower and
all of the rights of such Foreign Subsidiary Borrower hereunder shall
automatically terminate and such Foreign Subsidiary Borrower shall immediately
cease to be a Foreign Subsidiary Borrower hereunder, (ii) the principal amount
then outstanding of, and the accrued interest on, the Loans (if any) made to
such Foreign Subsidiary Borrower and all other amounts payable by such Foreign
Subsidiary Borrower hereunder and under the Notes (including, without
limitation, any amounts payable under Section 5.04 hereof) shall automatically
become immediately due and payable and (iii) if any Letters of Credit are then
outstanding under which such Foreign Subsidiary Borrower is the account party,
the Company shall provide cash cover in an amount equal to the LC Exposure in
respect of all such Letters of Credit, as specified in the last paragraph of
Section 9 hereof, in each case, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by such
Foreign Subsidiary Borrower.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre095.jpg]
- 90 - Credit Agreement [[3502063]] 11.14. Judgment Currency. This is an
international loan transaction in which the specification of Dollars or any
Foreign Currency, as the case may be (the “Specified Currency”), and payment in
New York City or the country of the Specified Currency, as the case may be (the
“Specified Place”), is of the essence, and the Specified Currency shall be the
currency of account in all events relating to Loans denominated in the Specified
Currency. The payment obligations of each Borrower under this Agreement shall
not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered. The obligation of each Borrower in
respect of any such sum due from it to the Administrative Agent or any Bank
hereunder or under any other Loan Document (in this Section 11.14 called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and each Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred. 11.15. USA PATRIOT Act. Each Bank hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it may be required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Bank to identify each Borrower in accordance with said Act. 11.16. Appointment
of Company as Agent. Each Subsidiary Borrower party hereto as of the Effective
Date, by its signature below, and each Subsidiary Borrower designated after the
Effective Date as a “Subsidiary Borrower” pursuant to Section 11.13 hereof, by
its acknowledgment to the Subsidiary Borrower Designation relating to such
Subsidiary Borrower, as applicable: (a) appoints and authorizes the Company for
the purposes of (i) signing documents deliverable by or on behalf of such
Subsidiary Borrower hereunder or under any other Loan Document, (ii) providing
notices to or making requests of the Administrative Agent, any Issuing Bank or
any Bank on behalf of such Subsidiary Borrower, (iii) receiving notices and
documents from the Administrative Agent, any Issuing Bank or any Bank on behalf
of such Subsidiary Borrower and (iv) taking any other action on behalf of such
Subsidiary Borrower hereunder or under any other Loan Document, in each case to
the extent specifically provided for hereunder or thereunder, and such
Subsidiary Borrower agrees to be irrevocably bound by all



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre096.jpg]
- 91 - Credit Agreement [[3502063]] such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; (b) authorizes the Administrative Agent,
each Issuing Bank and each Bank to treat (i) each document signed by, each
notice given or received by, each document delivered or received by and each
request made by the Company on its behalf and (ii) each other action which
specifically provides herein or therein that the Company acts on behalf, or at
the direction, of such Subsidiary Borrower as if such Subsidiary Borrower (and
not the Company) had in fact signed such document, given or received such
notice, delivered or received such document, made such request or taken such
action to the extent such document, notice, request and other action to be
signed, sent, made or taken, as applicable, specifically states that it is on
behalf of such Subsidiary Borrower; and (c) acknowledges that the Administrative
Agent, each Issuing Bank and each Bank are relying upon the appointments and
authorizations set forth in this Section 11.16 in connection with the making of
their Commitments and credit extensions hereunder. In the event the
Administrative Agent, any Issuing Bank or any Bank reasonably believes that it
has received a conflicting notice or instruction from the Company and/or his or
her designees, the Administrative Agent, such Issuing Bank or such Bank may
refrain from action upon such notice or instruction and shall promptly request
the Company for clarification regarding such notice or instruction.
Notwithstanding anything herein to the contrary, unless the Company shall
otherwise notify the Administrative Agent thereof in writing, all notices to or
requests of the Administrative Agent, any Issuing Bank or any Bank in respect on
any extension of credit hereunder by any Subsidiary Borrower shall be made by
the Company on behalf of such Subsidiary Borrower (and not by such Subsidiary
Borrower on its own behalf). 11.17. No Advisory or Fiduciary Relationships. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Company acknowledges and agrees that: (i) (a) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Banks and the Joint Lead Arrangers listed on the cover
page of this Agreement are arm’s-length commercial transactions between the
Company and its Affiliates, on the one hand, and the Administrative Agent, the
Banks and such Joint Lead Arrangers, on the other hand, (b) the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate and (c) the Company is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (a) the Administrative
Agent, the Banks and such Joint Lead Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company or any of its Affiliates or any other Person and (b)
none of the Administrative Agent, the Banks or such Joint Lead Arrangers has any
obligation to any of the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Banks and such Joint Lead Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre097.jpg]
- 92 - Credit Agreement [[3502063]] the Company and its Affiliates, and none of
the Administrative Agent, the Banks or such Joint Lead Arrangers has any
obligation to disclose any of such interests to any of the Company or its
Affiliates. Section 12. Guarantee. 12.01. Guarantee. The Company hereby
guarantees to each Bank and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by optional prepayment, by acceleration or otherwise) of all principal
of and interest on any and all Loans made to each Subsidiary Borrower
(including, without limitation, each Subsidiary Borrower that shall become party
hereto after the date hereof pursuant to Section 11.13 hereof), and the prompt
payment in full of all other amounts payable by each Subsidiary Borrower under
this Agreement and the other Loan Documents, in each case in strict accordance
with the terms thereof (all such obligations being herein collectively called
the “Guaranteed Obligations”). The Company hereby further agrees that if any
Subsidiary Borrower shall fail to pay in full when due (whether at stated
maturity, by optional prepayment, by acceleration or otherwise) any of the
Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. The
Company further agrees that its guarantee hereunder constitutes a guarantee of
payment when due and not merely of collection. 12.02. Obligations Unconditional.
The obligations of the Company under Section 12.01 hereof are absolute and
unconditional, irrespective of the authorization, value, genuineness, validity,
regularity or enforceability of any agreement or instrument under which any
Guaranteed Obligations have been incurred (herein, the “Underlying
Instruments”), or any substitution, release or exchange of any other guarantee
of or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 12.02 that the
obligations of the Company hereunder shall be absolute and unconditional under
any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Company hereunder which shall remain
absolute and unconditional as described above: (i) at any time or from time to
time, without notice to the Company, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived; (ii) any of the acts mentioned in any
of the provisions of any Underlying Instrument shall be done or omitted; (iii)
the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be modified, supplemented or amended in any
respect, or any right under any Underlying Instrument shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with; or



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre098.jpg]
- 93 - Credit Agreement [[3502063]] (iv) any lien or security interest granted
to, or in favor of, the Administrative Agent or any Bank as security for any of
the Guaranteed Obligations shall fail to be perfected. The Company hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Bank exhaust any right, power or remedy or proceed against any Subsidiary
Borrower under any Underlying Instrument, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. 12.03.
Reinstatement. The obligations of the Company under this Section 12 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Subsidiary Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Bank on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by the
Administrative Agent or such Bank in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
12.04. Subrogation. The Company hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations, and the expiration or
termination of the Commitments or other obligations of the Banks to make
financial accommodations available to any Subsidiary Borrower under the
Underlying Instruments, it shall not exercise any right or remedy arising by
reason of any performance by it of the guarantee in this Section 12, whether by
subrogation or otherwise, against any Subsidiary Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. 12.05. Remedies. The Company agrees that, as between the Company on
the one hand and the Administrative Agent and the Banks on the other, the
obligations of any Subsidiary Borrower under the Underlying Instruments may be
declared to be forthwith due and payable (and, in the event of the commencement
of any bankruptcy or insolvency proceeding, shall be deemed to have become
automatically due and payable) for purposes of Section 12.01 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Subsidiary Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Subsidiary Borrower)
shall forthwith become due and payable by the Company for purposes of Section
12.01 hereof. 12.06. Continuing Guarantee. The guarantee in this Section 12 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre099.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre100.jpg]
Credit Agreement Signature Page [[3502063]] SUBSIDIARY BORROWERS None as of the
Effective Date.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre101.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre102.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre103.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre104.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre105.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre106.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre107.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre108.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre109.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre110.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre111.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre112.jpg]
SIGNATURE PAGE TO PITNEY BOWES INC. CREDIT AGREEMENT DATED AS OF JANUARY 6, 2015
Name of Institution: The Northern Trust Company by~ Nam Title: Vice President
Credit Agreement Signature Page (( 3502063]]



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre113.jpg]




--------------------------------------------------------------------------------



 
[creditfacilitycreditagre114.jpg]
Annex 1 to Credit Agreement [[3505767]] ANNEX 1 COMMITMENTS Bank Dollar
Commitment ($) Multicurrency Commitment ($) JPMorgan Chase Bank, N.A. $0
$115,000,000 The Royal Bank of Scotland plc $0 $115,000,000 Bank of America,
N.A. $0 $115,000,000 HSBC Bank USA, National Association $0 $115,000,000 Goldman
Sachs Bank USA $0 $95,000,000 Morgan Stanley Bank, N.A. $0 $47,500,000 The Bank
of Tokyo-Mitsubishi UFJ, Ltd. $0 $47,500,000 Citibank, N.A. $0 $75,000,000 The
Bank of New York Mellon $0 $75,000,000 Royal Bank of Canada $0 $50,000,000
Santander Bank, N.A. $0 $50,000,000 The Northern Trust Company $0 $50,000,000
U.S. Bank National Association $0 $50,000,000 Total $0 $1,000,000,000



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre115.jpg]
Annex 1A to Credit Agreement [[3505767]] ANNEX 1A EXISTING LETTERS OF CREDIT
None.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre116.jpg]
Schedule 8.05 to Credit Agreement [[3505758]] SCHEDULE 8.05 Existing Liens None.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre117.jpg]
Syndicated Note [[3505761]] EXHIBIT A-1 [Form of Syndicated Note] PROMISSORY
NOTE $_______________ _____________, 201_ New York, New York FOR VALUE RECEIVED,
[NAME OF BORROWER], a [_______] corporation (the “Borrower”), hereby promises to
pay to __________ (the “Bank”), for account of its respective Applicable Lending
Offices provided for by the Credit Agreement referred to below, at the principal
office of JPMorgan Chase Bank, N.A., in New York, New York, the principal sum of
__________ Dollars (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Syndicated Loans made by the Bank to the Borrower under
the Credit Agreement), in the respective Currencies in which such Syndicated
Loans are denominated and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Syndicated Loan, at such office, in
like money and funds, for the period commencing on the date of such Syndicated
Loan until such Syndicated Loan shall be paid in full, at the rates per annum
and on the dates provided in the Credit Agreement. The date, amount, Type,
Currency, interest rate and duration of Interest Period of each Syndicated Loan
made by the Bank to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Bank on its books and, prior to any
transfer of this Note, endorsed by the Bank on the schedule attached hereto or
any continuation thereof, provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Syndicated Loans made by the Bank. This Note is one
of the Syndicated Notes referred to in the Credit Agreement dated as of January
6, 2015 (as modified and supplemented and in effect from time to time, the
“Credit Agreement”) among Pitney Bowes Inc., the subsidiary borrowers party
thereto, the lenders party thereto (including the Bank), and JPMorgan Chase
Bank, N.A., as Administrative Agent, and evidences Syndicated Loans made by the
Bank thereunder. Terms used but not defined in this Note have the respective
meanings assigned to them in the Credit Agreement. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events and for prepayments of Syndicated Loans upon the terms and conditions
specified therein. Except as permitted by Sections 5.06 and 11.06 of the Credit
Agreement, this Note may not be assigned by the Bank to any other Person.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre118.jpg]
- 2 - Syndicated Note [[3505761]] This Note shall be governed by, and construed
in accordance with, the law of the State of New York. [NAME OF BORROWER]
By_________________________ Title:



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre119.jpg]
- 3 - Syndicated Note [[3505761]] SCHEDULE OF SYNDICATED LOANS This Note
evidences Syndicated Loans made, Continued or Converted under the
within-described Credit Agreement to the Borrower, on the dates, in the
principal amounts, of the Types and Currencies, bearing interest at the rates
and having Interest Periods of the durations set forth below, subject to the
payments, Continuations, Conversions and prepayments of principal set forth
below: Date of Loan Principal Amount of Loan Type and Currency of Loan Interest
Rate Maturity of Loan Amount Paid, Continued, Converted or Prepaid Unpaid
Principal Amount Notation Made by



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre120.jpg]
Money Market Note [[3505761]] EXHIBIT A-2 [Form of Money Market Note] PROMISSORY
NOTE _____________, 201_ New York, New York FOR VALUE RECEIVED, PITNEY BOWES
INC., a Delaware corporation, (the “Borrower”), hereby promises to pay to
___________ (the “Bank”), for account of its respective Applicable Lending
Offices provided for by the Credit Agreement referred to below, at the principal
office of JPMorgan Chase Bank, N.A., in New York, New York, the aggregate unpaid
principal amount of the Money Market Loans made by the Bank to the Borrower
under the Credit Agreement, in lawful money of the United States of America and
in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Money Market Loan, at such office, in like money and funds,
for the period commencing on the date of such Money Market Loan until such Money
Market Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement. The date, amount, Type, interest rate and
maturity date of each Money Market Loan made by the Bank to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Bank on its books and, prior to any transfer of this Note, endorsed by the Bank
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Bank to make any such recordation or endorsement shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
under the Credit Agreement or hereunder in respect of the Money Market Loans
made by the Bank. This Note is one of the Money Market Notes referred to in the
Credit Agreement dated as of January 6, 2015 (as modified and supplemented and
in effect from time to time, the “Credit Agreement”) among Pitney Bowes Inc.,
the subsidiary borrowers party thereto, the lenders party thereto (including the
Bank) and JPMorgan Chase Bank, N.A., as Administrative Agent, and evidences
Money Market Loans made by the Bank thereunder. Terms used but not defined in
this Note have the respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events. Except as permitted by Sections 5.06 and
11.06 of the Credit Agreement, this Note may not be assigned by the Bank to any
other Person.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre121.jpg]
- 2 - Money Market Note [[3505761]] This Note shall be governed by, and
construed in accordance with, the law of the State of New York. PITNEY BOWES
INC. By_________________________ Title: By: ___________________________ Name:
Title:



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre122.jpg]
- 3 - Money Market Note [[3505761]] SCHEDULE OF LOANS This Note evidences Money
Market Loans made under the within-described Credit Agreement to the Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below: Date of Loan Principal Amount of Loan
Type of Loan Interest Rate Maturity Date of Loan Amount Paid or Prepaid Unpaid
Principal Amount Notation Made by



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre123.jpg]
Opinion of Internal Counsel for the Company [[3505761]] EXHIBIT B-1 [Form of
Opinion of Internal Counsel for the Company] January [__], 2015 To the Banks
party to the Credit Agreement referred to below and JPMorgan Chase Bank, N.A.,
as Administrative Agent Ladies and Gentlemen: I am the Assistant General Counsel
of, and have acted as counsel for, Pitney Bowes Inc. (the “Company”) in
connection with the Credit Agreement (the “Credit Agreement”) dated as of
January 6, 2015, among the Company, each subsidiary borrower party thereto, the
Banks party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
providing for extensions of credit to be made by said Banks to the Company.
Terms defined in the Credit Agreement are used herein as defined therein. In
rendering the opinions expressed below, I have examined the following
agreements, instruments and other documents: (a) the Credit Agreement; (b) the
Notes (if any) of the Company, each dated the date hereof and executed and
delivered on such date; and (c) such records of the Company and such other
documents as I have deemed necessary as a basis for the opinions expressed
below. The Credit Agreement and such Notes are collectively referred to as the
“Financing Documents.” In my examination, I have assumed the genuineness of all
signatures, the authenticity of all documents submitted to me as originals and
the conformity with authentic original documents of all documents submitted to
me as copies. When relevant facts were not independently established, I have
relied upon statements of governmental officials and upon representations made
in or pursuant to the Financing Documents and certificates of appropriate
representatives of the Company. In rendering the opinions expressed below, I
have assumed, with respect to all of the documents referred to in this opinion
letter, that (except, to the extent set forth in the opinions expressed below,
as to the Company): (i) such documents have been duly authorized by, have been
duly executed and delivered by, and constitute legal, valid, binding and
enforceable obligations of, all of the parties to such documents;



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre124.jpg]
- 2 - Opinion of Internal Counsel for the Company [[3505761]] (ii) all
signatories to such documents have been duly authorized; and (iii) all of the
parties to such documents are duly organized and validly existing and have the
power and authority (corporate or other) to execute, deliver and perform such
documents. Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as I have deemed necessary as a basis for the opinions
expressed below, I am of the opinion that: 1. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. 2. The Company has all requisite corporate power to execute and
deliver, and to perform its obligations and to borrow under, the Financing
Documents. 3. The execution, delivery and performance by the Company of each
Financing Document, and the borrowings by the Company under the Credit
Agreement, have been duly authorized by all necessary corporate action on the
part of the Company. 4. The Company has duly executed and delivered each
Financing Document. 5. The execution, delivery and performance by the Company
of, and the consummation by the Company of the transactions contemplated by, the
Financing Documents do not and will not (a) violate any provision of its charter
or by-laws, (b) violate any order, writ, injunction, decree or award of any
court or governmental authority or agency or any arbitral award applicable to
the Company or any of its Domestic Subsidiaries or (c) result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or required prepayment of any indebtedness pursuant to the terms
of, any agreement or instrument to which the Company or any of its Domestic
Subsidiaries is a party or by which any of them is bound or to which any of them
is subject. 6. Except as disclosed in the Company’s Annual Report on Form 10-K
filed with the SEC for the Company’s fiscal year ended December 31, 2013, in any
subsequent Quarterly Reports on Form 10-Q filed with the SEC prior to the date
hereof, or in any subsequent Current Report on Form 8-K filed with the SEC prior
to the date hereof, I have no knowledge (after due inquiry) of any legal or
arbitral proceedings, or any proceedings by or before any governmental or
regulatory authority or agency, pending or threatened against or affecting the
Company or any of its Subsidiaries or any of their respective Properties that
would have a Material Adverse Effect. 7. The Company is not required to register
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The foregoing opinions are limited to matters involving the
Federal laws of the United States, the Delaware General Corporation Law and the
law of the State of New York, and



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre125.jpg]
- 3 - Opinion of Internal Counsel for the Company [[3505761]] I do not express
any opinion as to the laws of any other jurisdiction. I am not admitted to
practice in the State of Delaware; however, I am generally familiar with the
Delaware General Corporation Law as currently in effect and have made such
inquiries as I consider necessary to render the opinions contained in paragraphs
1, 2, 3, 4 and 5(a) above. At the request of my client, this opinion letter is
provided to you by me pursuant to Section 6.01(d)(i) of the Credit Agreement and
may not be relied upon by any Person for any purpose other than in connection
with the transactions contemplated by the Credit Agreement without, in each
instance, my prior written consent, except that any Person which becomes a
Lender after the date hereof may rely on this opinion as if it were addressed to
them (provided that such delivery shall not constitute a re-issue or
reaffirmation of this opinion as of any date after the date hereof). Very truly
yours,



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre126.jpg]
Opinion of External Counsel for the Company [[3505761]] EXHIBIT B-2 [Form of
Opinion of External Counsel for the Company] January [__], 2015 The Lenders
listed on Schedule I hereto, and the Agent party to the Credit Agreement
referred to below (collectively, the “Lender Parties”) c/o JPMorgan Chase Bank,
N.A., as Agent Re: Pitney Bowes Inc. – Credit Agreement dated as of January 6,
2015 Ladies and Gentlemen: We have acted as special counsel to Pitney Bowes
Inc., a Delaware corporation (the “Borrower”), in connection with the Credit
Agreement dated as of January 6, 2015 (the “Credit Agreement”) by and among the
Borrower, each subsidiary borrower from time to time party thereto, certain
lenders as named therein (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agent”). Each capitalized term used and not defined
herein has the meaning assigned to that term in the Credit Agreement. This
opinion is delivered pursuant to Section 6.01(d)(ii) of the Credit Agreement. In
rendering this opinion, we have examined the originals, or copies, certified or
otherwise identified to our satisfaction as being true copies, of the following
documents and instruments: (i) the Credit Agreement, including the Exhibits and
Schedules thereto; and (ii) [the Notes, each dated January [ ], 2015 , made by
the Borrower payable to certain Lenders and delivered on the date hereof (the
“Notes”).] [Opinion to be updated if no Notes are requested by Lenders.] The
Credit Agreement and the Notes are collectively referred to herein as the
“Financing Documents.” We have assumed without independent investigation that:
(a) The signatures on all documents examined by us are genuine, all individuals
executing such documents had all requisite legal capacity and competency and
were duly authorized, the documents submitted to us as originals are authentic
and the documents submitted to us as certified or reproduction copies conform to
the originals; (b) (T)he Borrower is validly existing and in good standing under
the laws of the State of Delaware, has all requisite power to execute and
deliver each of the Financing Documents and to perform its obligations
thereunder, (2) the execution and delivery of the



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre127.jpg]
The Lender Parties c/o JPMorgan Chase Bank, N.A., as Administrative Agent
January [__], 2015 Opinion of External Counsel for the Company [[3505761]]
Financing Documents by the Borrower and performance of its obligations
thereunder have been duly authorized by all necessary corporate or other action
and, except as specifically addressed in our opinions in paragraph 2 below, do
not violate any law, rule, regulation, order, judgment or decree applicable to
the Borrower, and(3) the Financing Documents have been duly executed and
delivered by the Borrower; and (c) There are no agreements or understandings
between or among any of the parties to the Financing Documents or third parties
that would expand, modify or otherwise affect the terms of the Financing
Documents or the respective rights or obligations of the parties thereunder. In
rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion. As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Borrower in the Financing Documents, officer’s certificates of
the Borrower delivered pursuant to the Financing Documents, a certificate of
officers of the Borrow a copy of which is attached hereto or certificates
obtained from public officials and others. Based upon the foregoing and in
reliance thereon, and subject to the qualifications, exceptions, assumptions and
limitations herein contained, we are of the opinion that: 1. Each Financing
Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms. 2. The execution and
delivery by the Borrower of the Financing Documents, and performance of its
obligations thereunder, do not and will not (i) violate, or require any filing
with or approval of any governmental authority or regulatory body of the State
of New York or the United States of America under, any law, rule or regulation
of the State of New York or the United States of America applicable to the
Borrower that, in our experience, is generally applicable to transactions in the
nature of those contemplated by the Financing Documents or (ii) violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of Delaware under, the Delaware General Corporation Law. 3.
The execution and delivery by the Borrower of the Financing Documents to which
it is a party, and the performance of its obligations thereunder, do not result
in a breach or violation of Regulation U or X of the Board of Governors of the
Federal Reserve System. The opinions expressed above are subject to the
following additional exceptions, qualifications, limitations and assumptions: A.
We render no opinion herein as to matters involving the laws of any jurisdiction
other than the State of New York and the United States of America and, for
purposes



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre128.jpg]
The Lender Parties c/o JPMorgan Chase Bank, N.A., as Administrative Agent
January [__], 2015 Opinion of External Counsel for the Company [[3505761]] of
paragraph 2 above, the Delaware General Corporation Law. We are not admitted to
practice in the State of Delaware; however, we are generally familiar with the
Delaware General Corporation Law as currently in effect and have made such
inquiries as we consider necessary to render the opinions contained in paragraph
2. This opinion is limited to the effect of the current state of the laws of the
State of New York, the United States of America and, to the limited extent set
forth above, the laws of the State of Delaware and the facts as they currently
exist. We assume no obligation to revise or supplement this opinion in the event
of future changes in such laws or the interpretations thereof or such facts. We
express no opinion regarding the Securities Act of 1933, as amended, or any
other federal or state securities laws, rules or regulations. B. Our opinions
are subject to (i) the effect of any bankruptcy, insolvency, reorganization,
moratorium, arrangement or similar laws affecting the rights and remedies of
creditors generally (including, without limitation, the effect of statutory or
other laws regarding fraudulent transfers or preferential transfers or
distributions by corporations to stockholders) and (ii) general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance, injunctive relief or other equitable remedies regardless of whether
enforceability is considered in a proceeding in equity or at law. C. We express
no opinion regarding (a) the effectiveness of (i) any waiver (whether or not
stated as such) under the Financing Documents of, or any consent thereunder
relating to, unknown future rights or the rights of any party thereto existing,
or duties owing to it, as a matter of law; (ii) any waiver (whether or not
stated as such) contained in the Financing Documents of rights of any party, or
duties owing to it, that is broadly or vaguely stated or does not describe the
right or duty purportedly waived with reasonable specificity; (iii) provisions
relating to indemnification, exculpation or contribution, to the extent such
provisions may be held unenforceable as contrary to public policy or federal or
state securities laws or due to the negligence or willful misconduct of the
indemnified party; (iv) any provision in any Financing Document waiving the
right to object to venue in any court; (v) any agreement to submit to the
jurisdiction of any Federal Court; (vi) any waiver of the right to jury trial;
(vii) any provision purporting to establish evidentiary standards; (viii) any
provision to the effect that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy or that the election of some
particular remedy does not preclude recourse to one or more others; or (ix) any
right of setoff to the extent asserted by a participant in the rights of a
Lender under the Financing Documents; or (b) the effect on the enforceability of
the guarantee of the Borrower contained in the Credit Agreement against the
Borrower of any facts or circumstances occurring after the date hereof that
would constitute a defense to the obligation of a surety, unless such defense
has been waived effectively by the Borrower. In addition, we advise you that
some of the provisions of the Financing Documents may not be enforceable by a
Lender acting individually (as opposed to the Lenders acting through the Agent).
D. We express no opinion regarding the effectiveness of Section 11.14 of the
Credit Agreement. We advise you that Section 27(b) of the Judiciary Law of the
State of New



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre129.jpg]
The Lender Parties c/o JPMorgan Chase Bank, N.A., as Administrative Agent
January [__], 2015 Opinion of External Counsel for the Company [[3505761]] York
provides that a judgment or decree in an action based upon an obligation
denominated in a currency other than United States dollars shall be rendered in
the foreign currency of the underlying obligation and converted into United
States dollars at the rate of exchange prevailing on the date of the entry of
the judgment or decree. We further advise you that a Federal court may not
render a judgment other than in United States dollars or otherwise apply Section
27(b) of the Judiciary Law of the State of New York. E. For purposes of our
opinion in paragraph 3, we have assumed without independent investigation that:
less than 25% of the value of the assets of the Borrower and its Subsidiaries
taken as a whole, or of any of the Company and any of its Subsidiaries,
individually, subject to the negative covenants of the Credit Agreement consist
and will consist of “margin stock” within the meaning of Regulations U or X of
the Board of Governors of the Federal Reserve System at all relevant times. We
express no opinion with respect to Regulation T of the Board of Governors of the
Federal Reserve System. This opinion is rendered as of the date hereof to the
Lender Parties in connection with the Financing Documents and may not be relied
upon by any person other than the Lender Parties or by the Lender Parties in any
other context. The Lender Parties may not furnish this opinion or copies hereof
to any other person except (i) to bank examiners and other regulatory
authorities should they so request in connection with their normal examinations,
(ii) to the independent auditors and attorneys of the Lender Parties, (iii)
pursuant to order or legal process of any court or governmental agency, (iv) in
connection with any legal action to which any Lender Party is a party arising
out of the transactions contemplated by the Financing Documents, or (v) any
permitted assignee of or participant in (and any potential permitted assignee of
or participant in) the interest of any Lender under the Financing Documents for
its information. Notwithstanding the foregoing, parties referred to in clause
(v) of the immediately preceding sentence who become Lenders after the date
hereof may rely on this opinion as if it were addressed to them (provided that
such delivery shall not constitute a re-issue or reaffirmation of this opinion
as of any date after the date hereof). This opinion may not be quoted without
the prior written consent of this Firm. Very truly yours,



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre130.jpg]
Schedule I to Opinion of External Counsel for the Company [[3505761]] SCHEDULE I
– LENDERS JPMorgan Chase Bank, N.A. The Royal Bank of Scotland plc Bank of
America, N.A. HSBC Bank USA, National Association Goldman Sachs Bank USA Morgan
Stanley Bank, N.A. The Bank of Tokyo-Mitsubishi UFJ, Ltd. Citibank, N.A. The
Bank of New York Mellon Royal Bank of Canada Santander Bank, N.A. The Northern
Trust Company U.S. Bank National Association



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre131.jpg]
Money Market Quote Request [[3505761]] EXHIBIT C [Form of Money Market Quote
Request] [Date] To: JPMorgan Chase Bank, N.A., as Administrative Agent From:
Pitney Bowes Inc. Re: Money Market Quote Request Pursuant to Section 2.03 of the
Credit Agreement dated as of January 6, 2015 (as amended, modified and
supplemented and in effect from time to time, the “Credit Agreement”) among
Pitney Bowes Inc. (the “Company”), the subsidiary borrowers party thereto, the
banks party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, we
hereby give notice that we request Money Market Quotes for the following
proposed Money Market Borrowing(s): Borrowing Date Quotation Date[*1] Amount[*2]
Type[*3] Interest Period[*4] Terms used herein have the meanings assigned to
them in the Credit Agreement. PITNEY BOWES INC. By_________________________
Title: By: ___________________________ Name: Title: * All numbered footnotes
appear on the last page of this Exhibit.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre132.jpg]
- 2 - Money Market Quote Request [[3505761]] __________________________ [1] For
use if an Absolute Rate in an Absolute Rate Auction is requested to be submitted
before the Borrowing Date. [2] Each amount must be $15,000,000 or a larger
multiple of $1,000,000. [3] Insert either “LIBOR Market Loans” or “Absolute Rate
Loans”. [4] One, two, three, six or twelve months, in the case of a LIBOR Market
Loan or, in the case of an Absolute Rate Loan, a period of not less than 7 or
more than 360 days after the making of such Absolute Rate Loan and ending on a
Business Day.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre133.jpg]
Money Market Quote [[3505761]] EXHIBIT D [Form of Money Market Quote] To:
JPMorgan Chase Bank, N.A., as Administrative Agent Attention: Re: Money Market
Quote to Pitney Bowes Inc. This Money Market Quote is given in accordance with
Section 2.03(c) of the Credit Agreement dated as of January 6, 2015 (as amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Pitney Bowes Inc. (the “Company”), the subsidiary borrowers
party thereto, the banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein as
defined therein. In response to the Company’s invitation dated __________, ____,
we hereby make the following Money Market Quote(s) on the following terms: 1.
Quoting Bank: 2. Person to contact at Quoting Bank: 3. We hereby offer to make
Money Market Loan(s) in the following principal amount[s], for the following
Interest Period(s) and at the following rate(s): Borrowing Date Quotation
Date[*1] Amount[*2] Type[*3] Interest Period[*4] Rate[*5] provided that the
Company may not accept offers that would result in the undersigned making Money
Market Loans pursuant hereto in excess of $___________ in the aggregate (the
“Money Market Loan Limit”). __________________________ * All numbered footnotes
appear on the last page of this Exhibit.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre134.jpg]
- 2 - Money Market Quote [[3505761]] We understand and agree that the offer(s)
set forth above, subject to the satisfaction of the applicable conditions set
forth in the Credit Agreement, irrevocably obligate[s] us to make the Money
Market Loan(s) for which any offer(s) (is/are) accepted, in whole or in part
(subject to the third sentence of Section 2.03(e) of the Credit Agreement and
any Money Market Loan Limit specified above). Very truly yours, [NAME OF BANK]
By_________________________ Authorized Officer Dated: __________, ____
__________________________ [1] As specified in the related Money Market Quote
Request. [2] The principal amount bid for each Interest period may not exceed
the principal amount requested. Bids must be made for at least $15,000,000 (or a
larger multiple of $1,000,000). [3] Indicate “LIBOR Market Loans” or “Absolute
Rate Loans”. [4] One, two, three, six or twelve months, in the case of a LIBOR
Market Loan or, in the case of an Absolute Rate Loan, a period of not less than
7 and not more than 360 days after the making of such Absolute Rate Loan and
ending on a Business Day, as specified in the related Money Market Quote
Request. [5] For a LIBOR Market Loan, specify margin over or under the
Eurocurrency Rate determined for the applicable Interest Period. Specify
percentage (rounded to the nearest 1/10,000 of 1%) and specify whether “PLUS” or
“MINUS”. For an Absolute Rate Loan, specify rate of interest per annum (rounded
to the nearest 1/10,000 of 1%).



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre135.jpg]
Assignment and Assumption [[3505761]] EXHIBIT E ASSIGNMENT AND ASSUMPTION This
Assignment and Assumption (the “Assignment and Assumption”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Bank]1] 3. Borrower(s): ______________________________ 4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5. Credit Agreement: The $1,000,000,000 Credit Agreement dated as of
January 6, 2015 among Pitney Bowes Inc., the subsidiary borrowers party thereto,
1 Select as applicable.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre136.jpg]
- 2 - Assignment and Assumption [[3505761]] the Banks parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent 6. Assigned Interest:
Aggregate Amount of Commitment/Loans for all Banks Amount of Commitment/Loans
Assigned Percentage Assigned of Commitment/Loans2 $ $ % $ $ % $ $ % Effective
Date: _________ ___, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The terms set forth in this Assignment and Assumption are hereby
agreed to: ASSIGNOR [NAME OF ASSIGNOR] By:______________________________ Title:
ASSIGNEE [NAME OF ASSIGNEE] By:______________________________ Title: 2 Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Banks thereunder.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre137.jpg]
- 3 - Assignment and Assumption [[3505761]] Consented to and Accepted: JPMORGAN
CHASE BANK, N.A., as Administrative Agent and an Issuing Bank
By_________________________________ Title: [OTHER ISSUING BANK]3, as an Issuing
Bank By_________________________________ Title: [Consented to:]4 PITNEY BOWES
INC. By________________________________ Title:
By________________________________ Title: 3 To be added for each other Issuing
Bank 4 To be added only if the consent of the Company is required by the terms
of the Credit Agreement.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre138.jpg]
Annex 1 to Assignment and Assumption [[3505761]] ANNEX 1 STANDARD TERMS AND
CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Loan Document or (iv)
the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement or any other Loan Document. 1.2 Assignee. The Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Bank under
the Credit Agreement or any other Loan Document, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement or any other Loan
Document that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Bank, (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement or any other Loan
Document as a Bank thereunder and, to the extent of the Assigned Interest, shall
have the obligations of a Bank thereunder, (iv) it has received a copy of the
Credit Agreement or any other Loan Document, together with copies of the most
recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is not a Foreign
Bank, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement or any other
Loan Document, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Bank.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre139.jpg]
Subsidiary Borrower Designation [[3505761]] 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre140.jpg]
Subsidiary Borrower Designation [[3505761]] EXHIBIT F [Form of Subsidiary
Borrower Designation] SUBSIDIARY BORROWER DESIGNATION _____________, 201_ To
JPMorgan Chase Bank, N.A., as Administrative Agent 383 Madison Avenue New York,
New York 10179 Attention: Re: Subsidiary Borrower Designation Ladies and
Gentlemen: Reference is made to the Credit Agreement (the “Credit Agreement”)
dated as of January 6, 2015 among Pitney Bowes Inc. (the “Company”), the
Subsidiary Borrowers party thereto, the Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the respective meanings assigned to
such terms in the Credit Agreement. The Company hereby designates [_____] (the
“Subject Subsidiary”), a Subsidiary of the Company and a [corporation] duly
organized under the laws of [____], as a Subsidiary Borrower in accordance with
Section 11.13(a) of the Credit Agreement until such designation is terminated in
accordance with Section 11.13(c) thereof. The Subject Subsidiary hereby accepts
the above designation and hereby expressly and unconditionally accepts the
obligations of a Subsidiary Borrower under the Credit Agreement, adheres to the
Credit Agreement and agrees and confirms that, upon your execution and return to
the Company of the enclosed copy of this Subsidiary Borrower Designation, it
shall be a Subsidiary Borrower for purposes of the Credit Agreement and agrees
to be bound by and perform and comply with the terms and provisions of the
Credit Agreement applicable to it as if it had originally executed the Credit
Agreement as a Subsidiary Borrower. Pursuant to Section 11.16 of the Credit
Agreement, the Subject Subsidiary hereby authorizes and empowers the Company to
act as its representative and attorney-in-fact for the purposes of signing
documents and giving and receiving notices (including notices of extensions of
credit under the Credit Agreement) and other communications in connection with
the Credit Agreement and the transactions contemplated thereby and for the
purposes of amending, waiving or otherwise modifying any provision of the Credit
Agreement and the other Loan Documents and further agrees that the
Administrative Agent and each Bank may conclusively rely on the foregoing
authorization. The Company hereby confirms and agrees that after giving effect
to this Subsidiary Borrower Designation the Guarantee of the Company contained
in Section 12 of the



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre141.jpg]
Subsidiary Borrower Designation [[3505761]] Credit Agreement shall apply to all
of the obligations of the Subject Subsidiary under the Credit Agreement. The
Subject Subsidiary hereby represents and warrants: 1. Each of the
representations and warranties set forth in Section 7.12 of the Credit Agreement
is true and correct as it relates to the Subject Subsidiary; [2. Each of the
following representations and warranties is true and correct: [additional
representations of a Foreign Subsidiary to be inserted, to the extent required
pursuant to the first sentence of Section 11.13(a) of the Credit Agreement];]
[2][3]. The Subject Subsidiary’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Sections 11.02 of the Credit Agreement
to it at its “Address for Notices” specified on the signature pages below; and
[3][4]. The Subject Subsidiary shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 11.13 of the
Credit Agreement. The designation of the Subject Subsidiary as a Subsidiary
Borrower under the Credit Agreement shall become effective as of the date (the
“Effective Date”) on which the Administrative Agent accepts this Subsidiary
Borrower Designation as provided on the signature pages below. As of the
Effective Date, the Subject Subsidiary shall be entitled to the rights, and
subject to the obligations, of a Subsidiary Borrower. Except as expressly herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect. The Subject Subsidiary hereby agrees that this Subsidiary Borrower
Designation, the Credit Agreement and the Notes shall be governed by, and
construed in accordance with, the law of the State of New York. The Subject
Subsidiary hereby submits to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America, in each case sitting in
New York County, and any appellate court from any thereof, for the purposes of
all legal proceedings arising out of or relating to this Subsidiary Borrower
Designation, the Credit Agreement or the transactions contemplated thereby. THE
SUBJECT SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUBSIDIARY BORROWER DESIGNATION, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. This Subsidiary Borrower
Designation may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement.



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre142.jpg]
Subsidiary Borrower Designation [[3505761]] IN WITNESS WHEREOF, the Company and
the Subject Subsidiary have caused this Subsidiary Borrower Designation to be
duly executed and delivered as of the day and year first above written. PITNEY
BOWES INC. By__________________________ Name: Title:
By__________________________ Name: Title: [NAME OF SUBJECT SUBSIDIARY], a
_________ [corporation] By:_________________________ Name: Title: Address for
Notices ______________________ ______________________ ______________________
Attention:______________ Fax No:________________ Telephone No.:__________ With a
copy to: Pitney Bowes Inc. 1 Elmcroft Road Stamford, Connecticut 06926-0700
Attention: Debbie Salce, Vice President & Treasurer Fax No.: (203) 546-4217
Telephone No.: (203) 351-6926



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre143.jpg]
Subsidiary Borrower Designation [[3505761]] ACCEPTED JPMORGAN CHASE BANK, N.A.
as Administrative Agent By__________________________ Title:



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre144.jpg]
Subsidiary Borrower Termination Notice [[3505761]] EXHIBIT G [Form of Subsidiary
Borrower Termination Notice] SUBSIDIARY BORROWER TERMINATION NOTICE [Date] To:
JPMorgan Chase Bank, N.A. (the “Administrative Agent”) From: Pitney Bowes Inc.
(the “Company”) Reference is made to the Credit Agreement (the “Credit
Agreement”) dated as of January 6, 2015 among the Company, the subsidiary
borrowers party thereto, the Banks party thereto (the “Banks”) and the
Administrative Agent. Terms used herein having the meanings assigned to them in
the Credit Agreement. The Company hereby gives notice pursuant to Section
11.13(c) of the Credit Agreement that, effective as of the date hereof, [_____]
(the “Subject Subsidiary”) is terminated as a Subsidiary Borrower under the
Credit Agreement and all commitments by the Banks to make Loans to such
Subsidiary Borrower under the Credit Agreement are hereby terminated. Pursuant
to Section 11.13(c) of the Credit Agreement, the Company hereby certifies that
there are no outstanding Loans made to Subject Subsidiary, or unpaid interest
thereon or other amounts owing by the Subject Subsidiary under the Credit
Agreement. All obligations of Subject Subsidiary arising in respect of any
period in which Subject Subsidiary was, or on account of any action or inaction
taken by Subject Subsidiary as, a Subsidiary Borrower under the Credit Agreement
shall survive the termination effected by this notice. PITNEY BOWES INC.
By____________________________ Name: Title: By____________________________ Name:
Title:



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre145.jpg]
Compliance Certificate [[3505761]] EXHIBIT H [Form of Compliance Certificate]
COMPLIANCE CERTIFICATE This Compliance Certificate (“this Certificate”) is
delivered to you pursuant to Section 8.01(c) of the Credit Agreement dated as of
January 6, 2015 (as amended, modified and supplemented and in effect from time
to time, the “Credit Agreement”) among Pitney Bowes Inc. (the “Company”), the
subsidiary borrowers party thereto, the banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS: 1. I
am the [Chief Financial Officer/Treasurer] of Pitney Bowes Inc. (the “Company”).
2. I have reviewed the terms of the Credit Agreement and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and its Subsidiaries during the
accounting period covered by the Company’s consolidated financial statements
delivered concurrently herewith. 3. The examination described in paragraph 2
above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by such financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which the Company has taken,
is taking, or proposes to take with respect to each such condition or event. The
foregoing certifications, together with the computations set forth in the
attached Annex A hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered [_______], 201[_]. PITNEY
BOWES INC. By: ______________________________ Name: Title: [Chief Financial
Officer/Treasurer]



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre146.jpg]
Compliance Certificate [[3505761]] ANNEX A TO COMPLIANCE CERTIFICATE FOR THE
FISCAL [QUARTER] [YEAR] ENDING [_______], 201[_] (“Relevant Fiscal Period”) 1.
Total Adjusted Debt as at end of Relevant Fiscal Period: (I) minus (II) =
$___________ (I) total Indebtedness of Company and its Subsidiaries (as shown on
Company’s consolidated balance sheet): $___________ (II) Captive Finance Debt:
product of (X) and (Y) = $___________ (X) average of aggregate gross finance
receivables of Company and its Subsidiaries as at end of five most recently
completed consecutive fiscal quarters ending on or prior to end of Relevant
Fiscal Period (as shown on Company’s relevant consolidated balance sheets):
$___________ (Y) a fraction the numerator of which is ten and the denominator of
which is eleven (i.e., 10/11): 10/11 2. Consolidated EBITDA (for period of four
consecutive fiscal quarters ended at end of Relevant Fiscal Period (“Relevant
Measurement Period”): sum of (I)+(II) minus (III) = $___________ (I)
Consolidated Net Income for Relevant Measurement Period: (a) minus sum of (b) +
(c) + (d) = $___________ (a) consolidated income (or loss) from continuing
operations before income taxes of Company and its Subsidiaries: $___________ (b)
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries: $___________ (c) income (or deficit) of any Person (other than
a Subsidiary of Company) in which Company or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Company or such Subsidiary in the form of dividends or similar
distributions: $___________ (d) undistributed earnings of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time $___________



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre147.jpg]
Compliance Certificate [[3505761]] permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary: (II) Without duplication
and to the extent deducted in determining such Consolidated Net Income, in each
case for Relevant Measurement Period: sum of (a)+(b)+(c)+(d)+(e)+(f)+(g) =
$___________ (a) interest expense (excluding financing interest expense):
$___________ (b) depreciation expense: $___________ (c) amortization expense:
$___________ (d) non-cash stock-option based and other equity-based compensation
expenses: $___________ (e) other non-cash extraordinary, unusual or
non-recurring charges, expenses or losses (including, whether or not otherwise
includable as a separate item in income statement, losses on sales of assets
outside of the ordinary course of business and non-cash restructuring charges,
but excluding any such non-cash charge to the extent that it represents an
accrual or reserve for potential cash charge in any future period or
amortization of a prepaid cash charge that was paid in a prior period):
$___________ (f) cash restructuring charges incurred during Relevant Measurement
Period or, if less, the amount of cash restructuring charges incurred during
Relevant Measurement Period that may be added back pursuant to the definition of
Consolidated EBITDA so long as the aggregate amount of cash restructuring
charges for all periods ending after December 31, 2014, added back in the
definition of Consolidated EBITDA does not exceed $450,000,000: $___________ (g)
pro forma Consolidated EBITDA of any Person or Properties constituting a
division or line of business of any business entity, division or line of
business, in each case, acquired by Company or any of its Subsidiaries during
Relevant Measurement Period that, together with any other such acquisitions
during such period, involves the payment of consideration by Company and its
Subsidiaries in excess of $25,000,000 in the aggregate during such period
(assuming the consummation of such acquisition occurred



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre148.jpg]
Compliance Certificate [[3505761]] on the first day of such period):
$___________ (III) Without duplication and to the extent included in determining
such Consolidated Net Income, in each case for Relevant Measurement Period: sum
of (a)+(b)+(c) = $___________ (a) interest income (excluding financing interest
income): $___________ (b) non-cash extraordinary, unusual or non-recurring
income or gains increasing Consolidated Net Income (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income, gains on the sales of assets outside of the ordinary course of
business, but excluding any such non-cash gain to the extent it represents the
reversal of an accrual or reserve for potential cash gain in any prior period):
$___________ (c) pro forma Consolidated EBITDA of any Person or Properties
constituting a division or line of business of any business entity, division or
line of business, in each case, sold, assigned, transferred or otherwise
disposed of by Company or any of its Subsidiaries during Relevant Measurement
Period that, together with any other such dispositions during such period,
yields gross proceeds to Company and its Subsidiaries in excess of $25,000,000
in the aggregate during such period (assuming the consummation of such
disposition occurred on the first day of such period): $___________ 3.
Applicable Finance Interest Expense Amount (for Relevant Measurement Period):
product of (I) and (II) = $___________ (I) Amount of financing interest expense
(as shown on Company’s consolidated statement of income): $___________ (II) 1.75
1.75 4. Adjusted Consolidated EBITDA (for Relevant Measurement Period): line 2
above minus line 3 above = $___________ 5. Ratio of Total Adjusted Debt to
Adjusted Consolidated EBITDA (as at end of Relevant Fiscal Period): (I)/(II) =
$___________ (I) Total Adjusted Debt as at end of Relevant Fiscal Period (line 1
above): $___________



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre149.jpg]
Compliance Certificate [[3505761]] (II) Adjusted Consolidated EBITDA for
Relevant Measurement Period (line 4 above): $___________ Actual: _.__:1.00
Maximum Permitted: 3.50:1.00



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre150.jpg]
EXHIBIT I-1 U.S Tax Compliance Certificate [[3508222]] [FORM OF] U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Banks That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Reference is hereby made to the Credit Agreement
dated as of January 6, 2015 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among Pitney Bowes Inc., a Delaware
corporation and each subsidiary borrower from time to time party thereto (each a
“Borrower”), each bank from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Pursuant to the
provisions of Section 5.05 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the applicable
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the applicable Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the applicable Borrower and the Administrative Agent, and (2)
the undersigned shall have at all times furnished the applicable Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
BANK] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre151.jpg]
EXHIBIT I-2 U.S Tax Compliance Certificate [[3508222]] [FORM OF] U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Reference is hereby made to the Credit
Agreement dated as of January 6, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Pitney Bowes Inc., a
Delaware corporation and each subsidiary borrower from time to time party
thereto (each a “Borrower”), each bank from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Pursuant to the provisions of Section 5.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code. The undersigned has furnished its participating Bank
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank in writing, and (2) the undersigned shall have at
all times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre152.jpg]
EXHIBIT I-3 U.S Tax Compliance Certificate [[3508222]] [FORM OF] U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) Reference is hereby made to the Credit Agreement
dated as of January 6, 2015 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among Pitney Bowes Inc., a Delaware
corporation and each subsidiary borrower from time to time party thereto (each a
“Borrower”), each bank from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Pursuant to the
provisions of Section 5.05 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[creditfacilitycreditagre153.jpg]
EXHIBIT I-4 U.S Tax Compliance Certificate [[3508222]] [FORM OF] U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Banks That Are Partnerships For U.S. Federal
Income Tax Purposes) Reference is hereby made to the Credit Agreement dated as
of January 6, 2015 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among Pitney Bowes Inc., a Delaware corporation
and each subsidiary borrower from time to time party thereto (each a
“Borrower”), each bank from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Pursuant to the
provisions of Section 5.05 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
BANK] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 